EXHIBIT 10.1



--------------------------------------------------------------------------------



EXECUTION VERSION
 
 


[jpmorgan.jpg]


CREDIT AGREEMENT
 
dated as of
 
March 29, 2019
 
among
 
ACTUANT CORPORATION
 
The Foreign Subsidiary Borrowers Party Hereto
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., SUNTRUST BANK,
and PNC BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
 
and
 
BMO HARRIS BANK N.A.
as Documentation Agent
 
________________________________
 
JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, BANK OF AMERICA, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC. and PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

  Page
   
ARTICLE I             Definitions
1
     
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
39
 
SECTION 1.03
Terms Generally
39
 
SECTION 1.04
Accounting Terms; Gaap; Pro Forma Calculations
40
 
SECTION 1.05
Status of Obligations
41
 
SECTION 1.06
Interest Rates; Libor Notification
42
       
ARTICLE II           The Credits
42
     
SECTION 2.01
Commitments
42
 
SECTION 2.02
Loans and Borrowings
42
 
SECTION 2.03
Requests for Borrowings
43
 
SECTION 2.04
Determination of Dollar Amounts
44
 
SECTION 2.05
Swingline Loans
44
 
SECTION 2.06
Letters of Credit
46
 
SECTION 2.07
Funding of Borrowings
51
 
SECTION 2.08
Interest Elections
52
 
SECTION 2.09
Termination and Reduction of Commitments
53
 
SECTION 2.10
Repayment and Amortization of Loans; Evidence of Debt
54
 
SECTION 2.11
Prepayment of Loans
55
 
SECTION 2.12
Fees
58
 
SECTION 2.13
Interest
59
 
SECTION 2.14
Alternate Rate of Interest
59
 
SECTION 2.15
Increased Costs
61
 
SECTION 2.16
Break Funding Payments
62
 
SECTION 2.17
Withholding of Taxes; Gross-Up
63
 
SECTION 2.18
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-Offs
68
 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
70
 
SECTION 2.20
Expansion Option
70
 
SECTION 2.21
Judgment Currency
73
 
SECTION 2.22
Defaulting Lenders
73
 
SECTION 2.23
Foreign Subsidiary Borrowers
75
       
ARTICLE III          Representations and Warranties
76
     
SECTION 3.01
Organization; Powers; Subsidiaries
76
 
SECTION 3.02
Authorization; Enforceability
76
 
SECTION 3.03
Governmental Approvals; No Conflicts
76
 
SECTION 3.04
Financial Condition; No Material Adverse Change
77
 
SECTION 3.05
Properties
77
 
SECTION 3.06
Litigation, Environmental and Labor Matters
77
 
SECTION 3.07
Compliance With Laws and Agreements
78
 
SECTION 3.08
Investment Company Status
78
 
SECTION 3.09
Taxes
78
 
SECTION 3.10
Erisa and Foreign Pension Plans
78
 
SECTION 3.11
Disclosure
79



i

--------------------------------------------------------------------------------

Table of Contents
(continued)




      Page          
SECTION 3.12
Margin Regulations
79
 
SECTION 3.13
Liens
79
 
SECTION 3.14
No Default
79
 
SECTION 3.15
Dutch Fiscal Unity
80
 
SECTION 3.16
Solvency
80
 
SECTION 3.17
Insurance
80
 
SECTION 3.18
Security Interest In Collateral
80
 
SECTION 3.19
Anti-Corruption Laws and Sanctions
80
 
SECTION 3.20
Eea Financial Institutions
80
 
SECTION 3.21
Plan Assets; Prohibited Transactions
80
 
SECTION 3.22
Centre of Main Interests and Establishment
80
 
SECTION 3.23
Special Representations and Warranties of Each Foreign Subsidiary Borrower
81
 
SECTION 3.24
Privacy and Data Security
81
 
SECTION 3.25
Works Council
81
       
ARTICLE IV          Conditions
82
     
SECTION 4.01
Effective Date
82
 
SECTION 4.02
Each Credit Event
83
 
SECTION 4.03
Designation of A Foreign Subsidiary Borrower
84
       
ARTICLE V           Affirmative Covenants
84
     
SECTION 5.01
Financial Statements and Other Information
85
 
SECTION 5.02
Notices of Material Events
86
 
SECTION 5.03
Existence; Conduct of Business
87
 
SECTION 5.04
Payment of Obligations
87
 
SECTION 5.05
Maintenance of Properties; Insurance
87
 
SECTION 5.06
Books and Records; Inspection Rights
88
 
SECTION 5.07
Compliance With Laws and Material Contractual Obligations
88
 
SECTION 5.08
Use of Proceeds
88
 
SECTION 5.09
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances
89
 
SECTION 5.10
Accuracy of Information
92
 
SECTION 5.11
Unrestricted Cash for 2022 Senior Notes
92
 
SECTION 5.12
Post-Closing Matters
92
 
SECTION 5.13
Dutch Fiscal Unity
92
       
ARTICLE VI          Negative Covenants
93
         
SECTION 6.01
Indebtedness
93
 
SECTION 6.02
Liens
96
 
SECTION 6.03
Fundamental Changes
97
 
SECTION 6.04
Dispositions
98
 
SECTION 6.05
Investments, Loans, Advances, Guarantees and Acquisitions
100
 
SECTION 6.06
Swap Agreements
102
 
SECTION 6.07
Transactions With Affiliates
102
 
SECTION 6.08
Restricted Payments
103
 
SECTION 6.09
Restrictive Agreements
104
 
SECTION 6.10
Subordinated Indebtedness and Amendments To Subordinated Indebtedness Documents
105


ii

--------------------------------------------------------------------------------

Table of Contents
(continued)



      Page          
SECTION 6.11
Sale and Leaseback Transactions
106
 
SECTION 6.12
Centre of Main Interests and Establishment
106
 
SECTION 6.13
Financial Covenants
106
       
ARTICLE VII         Events of Default
106
         
SECTION 7.01
Events of Default
106
 
SECTION 7.02
Remedies Upon An Event of Default
108
 
SECTION 7.03
Application of Payments
110
       
ARTICLE VIII        The Administrative Agent
111
         
SECTION 8.01
Authorization and Action
111
 
SECTION 8.02
Administrative Agent's Reliance, Indemnification, Etc
114
 
SECTION 8.03
Posting of Communications
115
 
SECTION 8.04
The Administrative Agent Individually
116
 
SECTION 8.05
Successor Administrative Agent
116
 
SECTION 8.06
Acknowledgements of Lenders and Issuing Banks
117
 
SECTION 8.07
Collateral Matters
117
 
SECTION 8.08
Credit Bidding
118
 
SECTION 8.09
Certain Erisa Matters
119
 
SECTION 8.10
Parallel Debt
120
 
SECTION 8.11
French Security
121
       
ARTICLE IX          Miscellaneous
121
         
SECTION 9.01
Notices
121
 
SECTION 9.02
Waivers; Amendments
123
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
125
 
SECTION 9.04
Successors and Assigns
127
 
SECTION 9.05
Survival
131
 
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
131
 
SECTION 9.07
Severability
132
 
SECTION 9.08
Right of Setoff
132
 
SECTION 9.09
Governing Law; Jurisdiction; Consent To Service of Process
132
 
SECTION 9.10
Waiver of Jury Trial
134
 
SECTION 9.11
Headings
134
 
SECTION 9.12
Confidentiality
134
 
SECTION 9.13
Material Non-Public Information
135
 
SECTION 9.14
Usa Patriot Act
135
 
SECTION 9.15
Releases of Subsidiary Guarantors
135
 
SECTION 9.16
Appointment for Perfection
136
 
SECTION 9.17
Interest Rate Limitation
136
 
SECTION 9.18
No Fiduciary Duty, Etc
136
 
SECTION 9.19
Acknowledgment and Consent To Bail-In of Eea Financial Institutions
137
 
SECTION 9.20
Allocation of Tax Losses Upon Termination of Dutch Fiscal Unity
138
       
ARTICLE X            Cross-Guarantee
138
       
ARTICLE XI          Company Guarantee
140


iii

--------------------------------------------------------------------------------

SCHEDULES:
 
Schedule 1.2 – Initial Material Domestic Subsidiaries
Schedule 1.3 – Initial Material Foreign Subsidiaries
Schedule 1.4 – Initial Foreign Law Pledgors and Foreign Law Pledge Agreements
Schedule 1.5 –Attributable Debt
Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 2.06 – Existing Letters of Credit
Schedule 3.01 – Subsidiaries
Schedule 3.06 – Disclosed Matters
Schedule 5.12 – Post-Closing Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.09 – Existing Restrictions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of Borrowing Subsidiary Agreement
Exhibit F-2 – Form of Borrowing Subsidiary Termination
Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1 – Form of Borrowing Request
Exhibit H-2 – Form of Interest Election Request
iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) dated as of March 29, 2019 among
ACTUANT CORPORATION, the FOREIGN SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF
AMERICA, N.A., SUNTRUST BANK, and PNC BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents and BMO HARRIS BANK N.A., as Documentation Agent.
 
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to set forth the terms and conditions under
which the Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I


Definitions
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“2022 Senior Note Indenture” means that certain Indenture, dated as of April 16,
2012, by and among the Company, the guarantors party thereto and the “Trustee”
referred to therein, under which the Company has issued 5.625% senior unsecured
notes due in 2022 in an original aggregate principal amount of $300,000,000, as
such Indenture may be amended, restated, supplemented or otherwise modified from
time to time in a manner permitted by the terms hereof.
 
“2022 Senior Notes” means the “Notes” as defined in the 2022 Senior Note
Indenture, as such Notes may be amended, restated, supplemented or otherwise
modified from time to time in a manner permitted by the terms hereof.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Incremental Facility Amount” has the meaning assigned to such term
in Section 2.20.
 
 “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder, and its successors, including any successor administrative agent
arising under Section 9.04.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

--------------------------------------------------------------------------------

 
“Affected Foreign Subsidiary” means any CFC and/or Disregarded Domestic Person.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).
 
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any additional currency that is (a) determined after the Effective Date by
mutual agreement of the Company, the  Revolving Lenders, each Issuing Bank and
Administrative Agent, (b) a lawful currency that is readily available, freely
transferable and not restricted and able to be converted into dollars and (c)
available in the London interbank deposit market in the Administrative Agent’s
determination.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.  For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Applicable Party” has the meaning assigned to such term in Section 8.03(c).
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, and subject to such
Section 2.22, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation and (b) with respect to the Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Term Loans of all Term
Lenders.
 
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.
2

--------------------------------------------------------------------------------

 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread”, or “Commitment Fee Rate”, as the case may
be, based upon the Net Leverage Ratio applicable on such date:
 

 
Net Leverage Ratio:
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:
< 0.75 to 1.00
1.125%
0.125%
0.15%
Category 2:
> 0.75 to 1.00 but
< 1.25 to 1.00
1.25%
0.25%
0.175%
Category 3:
> 1.25 to 1.00 but
< 2.00 to 1.00
1.375%
0.375%
0.20%
Category 4:
> 2.00 to 1.00 but
< 2.75 to 1.00
1.625%
0.625%
0.225%
Category 5:
> 2.75 to 1.00 but
< 3.50 to 1.00
1.75%
0.75%
0.25%
Category 6:
> 3.50 to 1.00
2.00%
1.00%
0.30%



For purposes of the foregoing,
 
(i)            if at any time the Company fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01(a) or (b),
Category 6 shall be deemed applicable for the period commencing five
(5) Business Days after the required date of delivery and ending on the date
which is five (5) Business Days after the Financials are actually delivered,
after which the Category shall be determined in accordance with the table above
as applicable;
 
(ii)            adjustments, if any, to the Category then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
 
(iii)            notwithstanding the foregoing, Category 4 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s fiscal quarter ended February 28, 2019, and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
 
 “Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Arranger” means each of (i) JPMorgan Chase Bank, N.A. and its successors, (ii)
Wells Fargo Securities, LLC and its successors, (iii) Bank of America, N.A. and
its successors, (iv) SunTrust Robinson Humphrey, Inc. and its successors and (v)
PNC Capital Markets LLC and its successors, each in its capacity as a joint
bookrunner and joint lead arranger hereunder.
3

--------------------------------------------------------------------------------

 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.
 
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at the actual rate of
interest implicit in such transaction, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback Transaction (including any period for
which such lease has been extended); provided, that any reference to
Attributable Debt in respect of Sale and Leaseback Transactions shall exclude
the present value (discounted at the actual rate of interest implicit in such
transaction, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the leases identified on Schedule
1.5 hereto in an aggregate amount not to exceed $30,000,000 at any time.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
“Available Revolving Commitment” means, at any time with respect to any
Revolving Lender, the Revolving Commitment of such Revolving Lender then in
effect minus the Revolving Credit Exposure of such Revolving Lender at such
time; it being understood and agreed that any Lender’s Swingline Exposure shall
not be deemed to be a component of the Revolving Credit Exposure for purposes of
calculating the commitment fee under Section 2.12(a).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services, (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services) and (e) letters of credit, bank
guaranties and similar banking services to Foreign Subsidiaries of the Company.
 
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
4

--------------------------------------------------------------------------------

 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Base Incremental Facility Amount” has the meaning assigned to such term in
Section 2.20.
 
 “Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the, or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” means the Company or any Foreign Subsidiary Borrower.
 
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H-1 or any other form approved by the Administrative Agent.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
5

--------------------------------------------------------------------------------

 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
 
“BW” means the Dutch Civil Code (Burgerlijke Wetboek).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital (or
financing) lease obligations on a balance sheet of such Person under GAAP, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, that notwithstanding the
foregoing, “Capital Lease Obligations” shall be determined in accordance with
Section 1.04(c).
 
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code of 1986, as amended.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were not (i) directors of the Company on the date of this
Agreement (ii) directors of the Company on the corresponding date of the
previous year, (iii) selected, approved, nominated or appointed by the board of
directors of the Company or (iv) selected, approved, appointed by a majority of
the directors so selected, approved, nominated or appointed; (c) the occurrence
of a change in control, or other similar provision, as defined in the 2022
Senior Note Indenture or any agreement or instrument evidencing any Subordinated
Indebtedness that is Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (d) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares) of the ordinary voting and
economic power of any Foreign Subsidiary Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), of:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rules,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
6

--------------------------------------------------------------------------------

 
“Charges” has the meaning assigned to it in Section 9.17.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
 
“Co-Syndication Agent” means each of Wells Fargo Bank, National Association,
Bank of America, N.A., SunTrust Bank and PNC Bank, National Association in its
capacity as syndication agent for the credit facilities evidenced by this
Agreement.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement, the Foreign
Law Pledge Agreements and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Company or any of its Subsidiaries and delivered to the
Administrative Agent.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment as set forth on Schedule 2.01A
opposite such Lender’s name, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
UCC) as provided in Section 9.04(b)(ii)(C) pursuant to which such Lender shall
have assumed its Commitment, as applicable, and giving effect to (a) any
reduction in such amount from time to time pursuant to Section 2.09 and (b) any
reduction or increase in such amount from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04; provided, that at no time shall
the Credit Exposure of any Lender exceed its Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Company” means Actuant Corporation, a Wisconsin corporation.
 
“Computation Date” is defined in Section 2.04.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, with reference to any Reference Period (defined
below), Consolidated Net Income for such Reference Period plus the sum of,
without duplication and to the extent deducted from revenues in determining
Consolidated Net Income (other than with respect to clause (xvii) below),
7

--------------------------------------------------------------------------------

 


(i)
Consolidated Interest Expense,

 


(ii)
expense for income taxes paid or accrued,

 


(iii)
depreciation expense,

 


(iv)
amortization expense,

 


(v)
non-cash unrealized losses attributable to the application of “mark to market”
accounting in respect of swap agreements,

 


(vi)
restructuring charges in an aggregate amount equal to $403,000 for the fiscal
quarter ended November 30, 2018,

 


(vii)
restructuring charges and business optimization expenses (which for the
avoidance of doubt, shall include, without limitation, the effect of inventory
optimization programs, facilities closures, retention, severance, systems
establishment costs and excess pension charges); provided, that the aggregate
amount of such restructuring charges and business optimization expenses added
back in reliance on this clause (vii) in any Reference Period, when aggregated
with (x) all amounts added back in reliance on clauses (ix) and (xvii) below and
(y) adjustments made pursuant to clause (y) of the penultimate sentence of
Section 1.04(b), in each case, for such Reference Period, shall not exceed
twenty percent (20%) of Consolidated EBITDA for such Reference Period
(calculated before giving effect to any addbacks and adjustments under this
clause (vii) and clauses (ix) and (xvii)),

 


(viii)
non-cash impairment charges, asset write-offs, long-term incentive plan charges,
the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP,

 


(ix)
unusual, non-recurring or extraordinary losses, charges or expenses; provided,
that the aggregate amount of such unusual, non-recurring or extraordinary
losses, charges or expenses added back in reliance on this clause (ix) in any
Reference Period, when aggregated with (x) all amounts added back in reliance on
clause (vii) above and clause (xvii) below and (y) adjustments made pursuant to
clause (y) of the penultimate sentence of Section 1.04(b), in each case, for
such Reference Period, shall not exceed twenty percent (20%) of Consolidated
EBITDA for such Reference Period (calculated before giving effect to any
addbacks and adjustments under this clause (ix) and clauses (vii) and (xvii)),

 


(x)
any non-cash charges attributable to the expensing of stock options as required
or recommended by the Financial Standards and Accounting Board,

 


(xi)
any non-cash charges associated with the sale or discontinuance of assets (other
than inventory in the ordinary course of business), businesses or product lines,

 


(xii)
(A) financing fees, financial or other advisory fees, accounting fees, legal
fees (and similar advisory and consulting fees), and related costs and expenses
incurred by the Company and its Subsidiaries in connection with the
Transactions, any Permitted Acquisitions, or investments, Dispositions or equity
issuances permitted under this Agreement (in each case, whether or not
consummated) and (B) out-of-pocket fees, costs, and expenses incurred in
connection the administration of (including, but not limited, to amendments,
waivers or modifications, in each case, whether or not consummated) this
Agreement, the other Loan Documents, and the 2022 Senior Notes or permitted
refinancings thereof,

 
8

--------------------------------------------------------------------------------





(xiii)
effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capital Lease Obligations
or (B) any other deferrals of income) in amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of Taxes,

 


(xiv)
any after-tax losses (less all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness, Swap Agreements or
other derivative instruments,

 


(xv)
any currency translation losses related to currency remeasurements of
Indebtedness,

 


(xvi)
any other non-cash losses, charges and expenses (including non-cash compensation
charges) reducing Consolidated Net Income during such Reference Period,

 


(xvii)
the amount of “run rate” cost savings, operating expense reductions and costs
synergies related to business combinations, acquisitions, divestures,
restructuring, cost savings initiatives, and other similar transactions that are
reasonably identifiable and factually supportable and expected to be realized
(in the good faith determination of the Company), within twelve (12) months
after such transaction or initiative has been consummated, net of the amount of
actual benefits realized during such Reference Period from such actions,
provided that (A) such cost savings, operating expense reductions and cost
synergies have been reasonably detailed by the Company in the applicable
compliance certificate delivered pursuant to Section 5.01(c) for such Reference
Period, and (B) if any cost savings, operating expense reductions or cost
synergies included in any pro forma calculations based on the anticipation that
such cost synergies, operating expense reductions or cost savings will be
achieved by such date shall at any time cease to be reasonably anticipated by
the Company to be so achieved, then on and after such time pro forma
calculations required to be made under the terms of this Agreement shall not
reflect such cost synergies, operating expense reductions or cost savings, all
determined in accordance with GAAP for such period; provided, further that the
aggregate amount of such cost synergies, operating expense reductions or cost
savings added back in reliance on this clause (xvii) in any Reference Period,
when aggregated with (x) all amounts added back in reliance on clauses (vii) and
(ix) above and (y) adjustments made pursuant to clause (y) of the penultimate
sentence of Section 1.04(b), in each case,  for such Reference Period, shall not
exceed twenty percent (20%) of Consolidated EBITDA for such Reference Period
(calculated before giving effect to any addbacks and adjustments under this
clause (xvii) and clauses (vii) and (ix));

 
9

--------------------------------------------------------------------------------





(xviii)
losses from the sale of assets (other than inventory sold in the ordinary course
of business), and

 


(xix)
the write-off of deferred financing fees and any premium actually paid in each
case, in connection with the Transactions,

 
minus, to the extent included in revenues in determining Consolidated Net Income
for such Reference Period, but without duplication,
 
(1) interest income,
 
(2) income tax credits and refunds (to the extent not netted from tax expense),
 
(3) any cash payments made during such period in respect of the non-cash items
described in any of clauses (i) through (xix) above subsequent to the fiscal
quarter in which the relevant non-cash charges, expenses or losses were
incurred,
 
(4) any after-tax gains (less all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness, Swap Agreements or
other derivative instruments,
 
(5) any currency translation gains related to currency remeasurements of
Indebtedness,
 
(6) unusual, non-recurring or extraordinary income or gains, and
 
(7) any other non-cash items of income or gains (including with respect to
write-ups of assets or goodwill) increasing Consolidated Net Income during such
Reference Period (but excluding the accrual of revenue in accordance with GAAP),
 
all calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated immediately after giving effect thereto on a pro forma basis as if
such Material Acquisition occurred on the first day of such Reference Period. 
As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
(i) assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$30,000,000; and “Material Disposition” means the Specified Disposition, and any
other sale, transfer or disposition of property or series of related sales,
transfers, or dispositions of property that yields gross proceeds to the Company
or any of its Subsidiaries in excess of $30,000,000.
10

--------------------------------------------------------------------------------

 
 “Consolidated Interest Expense” means, with reference to any period, without
duplication, the interest expense (including without limitation interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP at an interest rate reasonably determined by such Person to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP) of
the Company and its Subsidiaries calculated on a consolidated basis for such
period with respect to (a) all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) and (b) the interest, yield or discount,
as applicable, component of all Receivables Transaction Attributed Indebtedness
of the Company and its Subsidiaries for such period.  In the event that the
Company or any Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any non-cash gain (or loss) attributable to the
mark-to-market movement in the valuation of hedging obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification 815 -
Derivatives and Hedging or mark-to-market movement of other financial
instruments pursuant to FASB Accounting Standards Codification 825-Financial
Instruments in such period, except that any cash payments or receipts relating
to transactions realized in a given period shall be taken into account in such
period; provided, further, that there shall be excluded any income (or loss) of
any Person other than the Company or a Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Company or any wholly-owned Subsidiary of the Company.
 
“Consolidated Net Indebtedness” means at any time (i) Consolidated Total
Indebtedness minus (ii) the Qualified Cash Amount.
 
“Consolidated Operating Income” means, for any period, consolidated operating
income of the Company and its consolidated Subsidiaries determined in accordance
with GAAP.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such date in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries, but excluding (x) the undrawn portion of any revolving
facilities and (y) obligations under Swap Agreements entered into in the
ordinary course of business and not for speculative purposes.
 
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the United Kingdom Pensions Act
2004.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
11

--------------------------------------------------------------------------------

 
“Corresponding Obligations” means with respect to a Loan Party all its
Obligations, other than the Parallel Debts.
 
“Credit Event” means a Borrowing, the issuance, renewal or extension of a Letter
of Credit, the amendment of a Letter of Credit that increases the face amount
thereof, an LC Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
 
“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
 
 “Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, each Issuing Bank, the Swingline
Lender and each Lender.
12

--------------------------------------------------------------------------------

 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction but not any issuance of Equity
Interests of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, the issuance
by a Person of its own Equity Interests or re-issue of any of its treasury stock
is not a Disposition.
 
“Disregarded Domestic Person” means a Subsidiary of the Company incorporated
under the laws of any jurisdiction in the United States of America and
substantially all of the assets of which consist of Equity Interests (including
any debt or other instrument treated as equity for United States of America
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.
For the avoidance of doubt, if any Subsidiary of the Company incorporated under
the laws of any jurisdiction in the United States of America (a “DDP Parent”)
owns a Disregarded Domestic Person that is a disregarded entity for U.S. federal
income tax purposes (the “DDP Sub”), for purposes of determining whether DDP
Parent is a Disregarded Domestic Person, DDP Parent’s ownership of the Equity
Interests of DDP Sub shall be disregarded and the assets of DDP Sub shall be
attributed to DDP Parent.
 
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
 
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
 
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
 
“Documentation Agent” means BMO Harris Bank N.A. in its capacity as
documentation agent for the credit facilities evidenced by this Agreement.
 
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America and that is not a
Disregarded Domestic Person.
 
“Dutch Borrower” means, from and after the date on which it may become a party
hereto after the Effective Date pursuant to Section 2.23(a), ATU Euro Finance
BV, a Dutch Subsidiary, unless such Subsidiary has ceased to constitute a
Foreign Subsidiary Borrower pursuant to Section 2.23(b).
13

--------------------------------------------------------------------------------

 
“Dutch Borrower Amendment” is defined in Section 2.23(a).
 
“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het Financieel Toezicht), as amended from time to time.
 
“Dutch Loan Party” means a Loan Party that is a Dutch Subsidiary or a resident
in the Netherlands for Dutch Tax purposes and includes, for the purpose of
Section 3.15, Section 5.13 and Section 9.20 only, a Loan Party carrying on a
business through a permanent establishment or deemed permanent establishment
that is taxable in the Netherlands.
 
“Dutch Subsidiary” means a Subsidiary of the Company organized under the laws of
the Netherlands.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“EEA Financial Institution” means (a) any credit institution established or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters (in each case, to the extent related to exposure
to or management of Hazardous Materials).
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
14

--------------------------------------------------------------------------------

 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into or
exchangeable for any of the foregoing.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Establishment” means in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“euro” and/or “€” means the single currency of the Participating Member States.
 
“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the Adjusted LIBO Rate.
15

--------------------------------------------------------------------------------

 
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of Dollars with such Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination, or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion) and (b) if such
amount is denominated in any other currency (other than Dollars), the equivalent
of such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its reasonable discretion.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes and United Kingdom withholding Taxes (excluding the portion of
United Kingdom withholding Taxes with respect to which a full exemption from
United Kingdom withholding Taxes on interest is provided for under a double
taxation treaty between the United Kingdom and a jurisdiction in which the
applicable Lender is treated as a resident) imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (g), and (d) any withholding Taxes imposed under FATCA.
 
“Existing Letters of Credit” has the meaning given to such term in
Section 2.06(a).
16

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the  purposes of this Agreement.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.
 
“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the United Kingdom Pensions Act 2004.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b). 
References to the most recent fiscal quarter for which Financials are available
shall, in the case of the 4th fiscal quarter of each fiscal year, be deemed to
refer to such quarter as reflected in the annual financial statements required
to be delivered pursuant to Section 5.01(a).
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.
 
“Foreign Currencies” means Agreed Currencies other than Dollars.
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn, available and unexpired amount of all
outstanding Foreign Currency Letters of Credit at such time plus (b) the
aggregate principal Dollar Amount of all LC Disbursements in respect of Foreign
Currency Letters of Credit that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Currency Sublimit” means $200,000,000.
 
“Foreign Law Pledge Agreement” means any pledge agreement governed by the
applicable local law with respect to a Material Foreign Subsidiary, a Foreign
Subsidiary Borrower or any other Foreign Subsidiary the Equity Interests of
which are required to be pledged hereunder, in a form reasonably acceptable to
the Administrative Agent, in each case, as it may be amended, restated,
supplemented or modified and in effect from time to time.  The initial Foreign
Law Pledge Agreements required to be in effect pursuant to Section 5.12 are set
forth on Schedule 1.4 hereto.
17

--------------------------------------------------------------------------------

 
“Foreign Law Pledgor” means the Company and each Subsidiary that executes a
Foreign Law Pledge Agreement pursuant to Section 5.09(b) or 5.12.  The initial
Foreign Law Pledgors are identified as such in Schedule 1.4 hereto.
 
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
 
“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Foreign Subsidiary Borrower” means any UK Borrower or Dutch Borrower.
 
“Foreign Subsidiary Borrower Sublimit” means $200,000,000.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“GDPR” shall mean the European Union General Data Protection Regulation,
Regulation (EU) 2016/679 of the European Parliament and of the Council of 27
April 2016 and the Dutch GDPR Implementation Act (Uitvoeringswet Algemene
verordening gegevensbescherming).
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Group” means the Company and its consolidated Subsidiaries as determined in
accordance with GAAP.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnity obligations as in effect on the Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount related to the primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
18

--------------------------------------------------------------------------------

 
“Guarantor” means any Subsidiary Guarantor, the Company in its capacity as a
guarantor under its Guarantee in Article XI hereof or any Foreign Subsidiary
Borrower in its capacity as a guarantor under its Guarantee in Article X hereof.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
 
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
 
“IBA” has the meaning assigned to such term in Section 1.06.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) Receivables Transaction
Attributed Indebtedness, (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, excluding operating leases, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accrued expenses and current accounts payable incurred in the ordinary course of
business and accrued salaries, vacation and employee benefits (including
deferred compensation) arising in the ordinary course of business and consistent
with past practice), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that the amount
of such Indebtedness which has not been assumed by such Person shall be the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
such property at the date of determination of the amount of such Indebtedness,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (k) all obligations of such Person under
Sale and Leaseback Transactions.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, the term
“Indebtedness” shall exclude (1) agreements providing for indemnification,
purchase price adjustments, earnouts, holdbacks, deferred payments of a similar
nature (including deferred compensation representing consideration or other
contingent obligations incurred in connection with an acquisition or
disposition), until such obligation is reflected on the balance sheet (excluding
the footnotes thereto) of such Person in accordance with GAAP and is
determinable and not contingent, (2) Indebtedness that has been defeased and/or
discharged in accordance with its terms, provided that funds in an amount equal
to all such Indebtedness (including interest and any other amounts required to
be paid to the holders thereof in order to give effect to such defeasance and/or
discharge) have been irrevocably deposited with a trustee for the benefit of the
relevant holders of such Indebtedness, (3) accrued pension cost, employee
benefits and postretirement health care obligations arising in the ordinary
course of business, (4) obligations in respect of customer advances received and
held in the ordinary course of business and (5) obligations in respect of Swap
Agreements.
19

--------------------------------------------------------------------------------

 
 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
 
“Indemnitee” has the meaning assigned to it in Section 9.03(b).
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information” has the meaning assigned to it in Section 9.12.
 
“Information Memorandum” means the lender presentation slides dated January 31,
2019 relating to the Company and the Transactions.
 
“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.13(b).
 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, with
the consent of each Lender, twelve months thereafter, as the applicable Borrower
(or the Company on behalf of the applicable Borrower) may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
20

--------------------------------------------------------------------------------

 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) Wells Fargo
Bank, National Association, (iii) Bank of America, N.A., (iv) SunTrust Bank, (v)
PNC Bank, National Association and (vi) any other Lender that agrees to act as
an Issuing Bank, each in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i). 
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.
 
 “Letter of Credit” means any letter of credit, bank guarantee or similar
instrument issued pursuant to this Agreement and any Existing Letter of Credit.
 
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
21

--------------------------------------------------------------------------------

 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent.  The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBO Screen Rate shall not
be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
 
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event will an operating lease be deemed to constitute a Lien.
 
“Limited Condition Acquisition” means any Permitted Acquisition by the Company
or any of its Subsidiaries, the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.
 
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by any Borrower or any
Loan Party with or in favor of the Administrative Agent and/or the Lenders,
including any promissory notes issued pursuant to Section 2.10(e), the
Collateral Documents, the Subsidiary Guaranty, letter of credit applications and
any agreements between any Borrower and an Issuing Bank regarding the issuance
by such Issuing Bank of Letters of Credit hereunder and/or the respective rights
and obligations between any Borrower and such Issuing Bank in connection
thereunder.  Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
 
“Loan Parties” means, collectively, the Borrowers, the Guarantors and the
Foreign Law Pledgors.
22

--------------------------------------------------------------------------------

 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
 
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its
Obligations,  or (c) the validity or enforceability of this Agreement or any and
all other Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.
 
“Material Domestic Subsidiary” means (i) any Domestic Subsidiary directly
holding any Equity Interest in a Material Foreign Subsidiary, (ii) any Domestic
Subsidiary directly or indirectly holding any Equity Interest in a Foreign
Subsidiary Borrower or (iii) any Domestic Subsidiary which, as of the most
recent fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)), (x)
constituted greater than 7.5% of Consolidated Operating Income for such period
or (y) constituted greater than 7.5% of Consolidated Total Assets (other than
Equity Interests in Material Foreign Subsidiaries) as of such date; provided,
that, notwithstanding the foregoing, “Material Domestic Subsidiary” shall not
include any special purpose Subsidiary created to engage solely in a Qualified
Receivables Transaction, Domestic Subsidiaries that are Subsidiaries of CFCs,
and Disregarded Domestic Persons.  Schedule 1.2 lists all of the Company’s
Material Domestic Subsidiaries and their respective jurisdictions of
organization as of the Effective Date.
 
 “Material Foreign Subsidiary” any Foreign Subsidiary, the Equity Interests of
which are held by the Company or any Domestic Subsidiary, and which, as of the
most recent fiscal quarter of the Company, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)), (x)
constituted greater than ten percent (10%) of Consolidated Operating Income for
such period or (y) constituted greater than ten percent (10%) of Consolidated
Total Assets as of such date.
 
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and intercompany Indebtedness owing by and among the Company and/or its
wholly-owned Subsidiaries), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $35,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.
23

--------------------------------------------------------------------------------

 
“Maturity Date” means March 29, 2024; provided, however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Maximum Incremental Facility Amount” has the meaning assigned to such term in
Section 2.20.
 
“Maximum Rate” has the meaning assigned to it in Section 9.17.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(i) Consolidated Net Indebtedness as of the last day of such fiscal quarter to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the last day of such fiscal quarter, all calculated for the Company
and its Subsidiaries on a consolidated basis.  Without limiting the provisions
of Section 1.04(b), all computations of the Net Leverage Ratio on a pro forma
basis hereunder in order to assess the permissibility of the incurrence of
Indebtedness or any other transaction shall be made after giving effect to such
incurrence or any related incurrence of Indebtedness in connection therewith and
the actual or intended use of proceeds of such Indebtedness (and the Qualified
Cash Amount shall be determined accordingly).
 
“Net Proceeds” means, with respect to any Disposition, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback
transaction), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, (iii) the
amount of all taxes or repatriation costs paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Responsible Officer), (iv) any costs associated with unwinding any related Swap
Agreement in connection with such transaction, and (vi) any customer deposits
required to be returned as a result of such transaction; provided, however, that
the amount determined pursuant to the foregoing shall be reduced, in the case of
any Net Proceeds received by a joint venture Subsidiary, by the amount
attributable to (and not available for distribution to, or for the account of,
the Company or a wholly-owned Subsidiary) non-controlling interests in such
joint venture Subsidiary owned by any Person other than the Company or any of
its Subsidiaries.
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.04(e).
 
 “Non-Public Lender” means:  (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies:  an entity
which (x) assumes existing rights and/or obligations vis‑à‑vis a Loan Party, the
value of which is at least € 100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least € 100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (ii) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the relevant authority/ies:  an
entity which is not considered to form part of the public on the basis of such
interpretation.
24

--------------------------------------------------------------------------------

 
 “NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company and its Subsidiaries arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof of any proceeding under any debtor relief laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed or allowable claims in such proceeding. Without
limiting the foregoing, the Obligations include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by any Borrower under any Loan Document
and (b) the obligations of the Borrowers to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender, in each case
in its sole discretion, may elect to pay or advance on behalf of any Borrower.
 
“Obligor Parties” means, collectively, the Borrowers and the Guarantors.
 
 “OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
25

--------------------------------------------------------------------------------

 
“Parallel Debt” has the meaning assigned to such term in Section 8.10.
 
 “Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“Patriot Act” has the meaning assigned to such term in Section 9.14.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom Pensions Act 2004.
 
“Permitted Acquisition” means any acquisition, directly or indirectly (whether
by purchase, merger, consolidation or otherwise but excluding in any event a
Hostile Acquisition) or series of related acquisitions by the Company or any
Subsidiary of (i) any going business or all or substantially all the assets of
any Person or division or line of business of a Person, by purchase of assets,
merger or otherwise or (ii) at least a majority (in number of votes) of the
securities of any Person which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding Equity Interests in, a Person or division or line of business of a
Person, if, at the time of and immediately after giving effect thereto,
 
(a) no Default has occurred and is continuing or would arise immediately after
giving effect (including giving effect on a pro forma basis) thereto, or in the
case of a Limited Condition Acquisition, at the Company’s option, the
determination of whether a Default (other than a Default or Event of Default
relating to Section 7.01(a), (b), (h), (i), (j) or (q)) shall have occurred and
be continuing or would result from such acquisition shall be tested as of the
date the applicable acquisition agreement is entered into,
 
(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Company and the Subsidiaries or a business
reasonably related, complementary or ancillary thereto, including without
limitation industrial manufacturing and distribution, the rental of industrial
equipment, and the provision of services related thereto, and
26

--------------------------------------------------------------------------------

 
(c) the Company and the Subsidiaries are in compliance, on a pro forma basis,
with the covenants contained in Section 6.13, in each case, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
Financials are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness and the actual or intended use of proceeds thereof,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and, if the aggregate
consideration paid in respect of such acquisition exceeds $150,000,000, the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial statements and projections reasonably requested by the Administrative
Agent demonstrating in reasonable detail such compliance; provided, that in the
case of a Limited Condition Acquisition, at the Company’s option, such
compliance shall be calculated on a pro forma basis as of the date of the
signing of the applicable acquisition agreement.
 
“Permitted Encumbrances” means:
 
(a)            Liens imposed by law for Taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 5.04;
 
(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than sixty (60) days or
are being contested in compliance with Section 5.04;
 
(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)            pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
 
(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(k) and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings for which adequate reserves have been made;
 
(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Company or any Subsidiary;
 
(g)            leases, licenses, subleases or sublicenses granted to third
parties in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of the Company or any Subsidiary;
 
(h)            Liens in favor of a banking or other financial institution
arising as a matter of law or in the ordinary course of business under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;
 
(i)            Liens on specific items of inventory or other goods (other than
fixed or capital assets) and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;
27

--------------------------------------------------------------------------------

 
(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(k)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(l)            Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 6.04 and customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
 
(m)            [reserved];
 
(n)            Liens on securities that are subject to repurchase agreements
permitted by clause (d) of the definition of Permitted Investments;
 
(o)            any interest or title of a lessor under any operating lease or
operating sublease entered into by the Company or any Subsidiary in the ordinary
course of business and other statutory and common law landlords’ liens under
leases that do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Company and
its Subsidiaries, taken as a whole; and
 
(p)            Liens that are contractual rights of set-off or rights of pledge
relating to pooled deposit or sweep accounts of the Company or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations
otherwise permitted hereunder and incurred in the ordinary course of business or
consistent with industry practice of the Company or any of its Subsidiaries;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Factoring Transaction” means (a) a sale by the Company or any
Subsidiary of accounts or notes receivable to any Person, including without
limitation pursuant to an accelerated payment program established by a customer
of the Company or such Subsidiary or (b) any other sale by any Foreign
Subsidiary to any Person of accounts receivable or notes receivable; provided,
that the aggregate face amount of accounts receivable and notes receivable
subject to all such sales does not exceed (x) during any fiscal year the greater
of (i) 7.5% of Consolidated Total Assets of the Company and its Subsidiaries
(measured as of the end of the most recent fiscal year for which Financials are
available) and (ii) $100,000,000 and (y) $50,000,000 during any fiscal quarter;
provided, further, that the Indebtedness and/or Receivables Transaction
Attributed Indebtedness incurred in respect of all Permitted Factoring
Transactions and Qualified Receivables Transactions at any time outstanding does
not exceed the greater of (i) 7.5% of Consolidated Total Assets of the Company
and its Subsidiaries (measured as of the end of the most recent fiscal quarter
for which Financials are available) and (ii) $100,000,000.
 
 “Permitted Investments” means:
 
(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
28

--------------------------------------------------------------------------------

 
(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)            fully collateralized repurchase agreements with a term of not
more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;
 
(e)            money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;
 
(f)            cash and demand deposits maintained with (i) any Lender or (ii)
with the domestic office of any commercial bank organized under the laws of the
United States of America or any State which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(g)            instruments equivalent to those referred to in clauses (a)
through (f) above denominated in other currencies and comparable in credit
quality and tenor to those referred to above and customarily used for short and
medium term investment purposes in jurisdictions outside the United States to
the extent reasonably required in connection with any business conducted by any
Foreign Subsidiary in such jurisdictions; and
 
(h)            other investments permitted by the Company’s investment policy,
dated January 23, 2011, as adopted by its Board of Directors and in effect on
the Effective Date (but excluding investments made in reliance on exceptions to
such policy requiring additional approvals or consents thereunder from the chief
financial officer, treasurer or otherwise), as amended, restated, supplemented
or otherwise modified from time to time, so long as such amendment, restatement,
supplement or modification has been approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.
 
“Pounds Sterling” means the lawful currency for the time being of the United
Kingdom.
 
“Prepayment Event” means:
29

--------------------------------------------------------------------------------

 
(a)            any sale, transfer or other Disposition (including pursuant to a
sale and leaseback transaction, but excluding the Specified Disposition) of any
property or asset of the Company or any Subsidiary pursuant to Section 6.04(l)
or otherwise not permitted by this Agreement, for which the aggregate book value
of all property Disposed of exceeds 10% of Consolidated Total Assets (measured
at the end of the most recently completed fiscal year), in the aggregate during
such fiscal year of the Company; or
 
(b)              the Specified Disposition.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Qualified Cash Amount” means, as of any date of determination, an amount equal
to the excess of (a) Unrestricted Cash over (b) $5,000,000; provided that in no
event shall the Qualified Cash Amount exceed (i) $225,000,000 plus (ii) for any
fiscal quarter ending during the Specified Disposition Reinvestment Period, an
amount equal to the lesser of (x) $175,000,000 and (y) the aggregate amount of
Net Proceeds received as consideration for the Specified Disposition which have
not as of such date been applied (or committed to be applied) to Permitted
Acquisitions, or other investments in non-Affiliates permitted under Section
6.05, or to prepayment or repayment of the 2022 Senior Notes.
 
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer to a
newly-formed Subsidiary or other special-purpose entity any accounts or notes
receivable and rights related thereto, which special-purpose entity shall in
turn sell, convey, transfer and/or pledge interests in such assets to
third-party lenders or investors, provided that the Indebtedness and/or
Receivables Transaction Attributed Indebtedness incurred in respect of all
Permitted Factoring Transactions and Qualified Receivables Transactions at any
time outstanding does not exceed the greater of (i) 7.5% of Consolidated Total
Assets of the Company and its Subsidiaries (measured as of the end of the most
recent fiscal quarter for which Financials are available) and (ii) $100,000,000.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
 
“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
receivables purchase or other financing transaction of the type described in the
definition of “Permitted Factoring Transaction” or “Qualified Receivables
Transaction” on any date of determination that would, in each case, be
characterized as principal if such transactions were structured as a secured
lending transaction rather than as a purchase.
30

--------------------------------------------------------------------------------

 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Register” has the meaning assigned to such term in Section 9.04(b).
 
“Regulation” means the Council of the European Union Regulation No. 2015/848 on
Insolvency Proceedings.
 
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
 
“Required Lenders” means, subject to Section 2.22:
 
(a) at any time prior to the termination or expiration of the Commitments,
Lenders having Credit Exposures (provided, that, as to any Lender, clause (a) of
the definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Revolving Credit Exposure to the extent such Lender shall have funded
its respective participations in the outstanding Swingline Loans) and Unfunded
Commitments (and unused Term Loan Commitments, if applicable) representing more
than fifty percent (50%) of the sum of the Total Credit Exposure and Unfunded
Commitments (and unused Term Loan Commitments, if applicable) at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 7.02 or for purposes of terminating the Commitments, then,
in the event a Lender has not funded its participations in Swingline Loans
within one Business Day of such Lender’s receipt of notice from the
Administrative Agent pursuant to Section 2.05(c) (such amount, the “Swingline
Unfunded Amount”) and until such time as such Swingline Unfunded Amount is
actually funded by such Lender, (i) the Unfunded Commitment of each such Lender
shall be deemed to be reduced by such Swingline Unfunded Amount and (ii) the
Unfunded Commitment of the Swingline Lender shall be deemed to be increased by
such Swingline Unfunded Amount; and
 
(b) at any time following the termination or expiration of the Commitments,
Lenders having Credit Exposure representing more than fifty percent (50%) of the
sum of the Total Credit Exposure at such time; provided that, for purposes of
calculating Revolving Credit Exposure in connection with this clause (b), the
Swingline Exposure of each Lender shall be its Applicable Percentage of the
aggregate outstanding principal amount of all Swingline Loans at such time;
provided further that the Swingline Exposure of any Lender who fails to fund its
participation in Swingline Loans within one Business Day of such Lender’s
receipt of notice from the Administrative Agent pursuant to Section 2.05(c)
shall be deemed to be held by the Swingline Lender in making such determination
until such Lender shall have funded its participation in such Swingline Loan.
31

--------------------------------------------------------------------------------

 
“Required Liquidity Amount” means $50,000,000 plus an amount sufficient to repay
in full the 2022 Senior Notes (including all interest and other amounts due
thereon) at or prior to the then-current stated maturity date therefor.
 
“Required Revolving Lenders” means, subject to Section 2.22:
 
(a) at any time prior to the termination or expiration of the Revolving
Commitments, Lenders having Revolving Credit Exposures (provided, that, as to
any Lender, clause (a) of the definition of “Swingline Exposure” shall only be
applicable in calculating a Lender’s Revolving Credit Exposure to the extent
such Lender shall have funded its respective participations in the outstanding
Swingline Loans) and Unfunded Commitments representing more than fifty percent
(50%) of the sum of the Total Revolving Credit Exposure and Unfunded Commitments
at such time; and
 
(b) at any time following the termination or expiration of the Revolving
Commitments, Lenders having Revolving Credit Exposure representing more than
fifty percent (50%) of the sum of the Total Revolving Credit Exposure at such
time; provided that, for purposes of calculating Revolving Credit Exposure in
connection with this clause (b), the Swingline Exposure of each Lender shall be
its Applicable Percentage of the aggregate outstanding principal amount of all
Swingline Loans at such time; provided further that the Swingline Exposure of
any Lender who fails to fund its participation in Swingline Loans within one
Business Day of such Lender’s receipt of notice from the Administrative Agent
pursuant to Section 2.05(c) shall be deemed to be held by the Swingline Lender
in making such determination until such Lender shall have funded its
participation in such Swingline Loan.
 
“Responsible Officer” means the president, any Financial Officer or other
executive officer of any Borrower, or with respect to a Dutch Borrower a
managing board member authorized to represent such Dutch Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
 
“Revolving Commitment” means, with respect to each Lender, the amount under the
column “Revolving Commitment” set forth on Schedule 2.01A opposite such Lender’s
name, or in the applicable documentation or record (as such term is defined in
Section 9-102(a)(70) of the UCC) as provided in Section 9.04(b)(ii)(C), pursuant
to which such Lender shall have assumed its Revolving Commitment pursuant to the
terms hereof, as applicable, and giving effect to (a) any reduction in such
amount from time to time pursuant to Section 2.09 and (b) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; provided, that at no time shall the Revolving
Credit Exposure of any Lender exceed its Revolving Commitment.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$400,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
32

--------------------------------------------------------------------------------

 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b) or (d) any Person otherwise the subject of any Sanctions.
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
 
“SEC” means the Securities and Exchange Commission of the United States of
America.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
 
“Securities Act” means the United States Securities Act of 1933.
33

--------------------------------------------------------------------------------

 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, executed by the
Company and the Subsidiary Guarantors party thereto in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and any other pledge or security agreement entered into, after
the date of this Agreement by any other Subsidiary Guarantor (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.
 
“Senior Note Indebtedness” means (i) Indebtedness of the Company under the 2022
Senior Note Indenture and the 2022 Senior Notes and (ii) any other senior
unsecured Indebtedness of the Company or its Subsidiaries under any notes or
convertible notes permitted hereunder and issued under an indenture, loan
agreement, note purchase agreement or similar governing instrument or document
in a registered public offering or a Rule 144A or other private placement
transaction; provided, that no such Indebtedness shall (i) have a maturity date
or any installment, sinking fund, mandatory redemption or other principal
payment due before the date 91 days after the Maturity Date or (ii) prohibit,
restrict or impose any condition upon the ability of the Company or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets in favor of the Administrative Agent to secure the Secured
Obligations.
 
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Specified Acquisition” means a Permitted Acquisition with respect to which the
aggregate consideration provided by the Company and its Subsidiaries is equal to
or greater than $75,000,000.
 
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party) to support, as applicable) any
Excluded Swap Obligation of such Loan Party for purposes of determining any
obligations of any Loan Party.
 
“Specified Disposition” means the sale by the Company and/or any of its
Subsidiaries on or before the date that is eighteen (18) months after the
Effective Date of its Engineered Components Systems business, which business may
constitute up to, but not more than, 50% of the Consolidated Total Assets and
Consolidated EBITDA of the Company and its Subsidiaries (measured as of the last
day of the most recently completed fiscal quarter prior to such sale (or, if
such sale occurs in a series of transactions, the most recently completed fiscal
quarter prior to the initial sale) for which Financials are available or, for
the avoidance of doubt, in the case of Consolidated EBITDA, for  the most
recently ended four fiscal quarter period).
34

--------------------------------------------------------------------------------

 
“Specified Disposition Reinvestment Period” has the meaning assigned to such
term in Section 2.11(c).
 
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal.  Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
 
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Obligations
and all of the terms and conditions of which are reasonably acceptable to the
Administrative Agent (including the absence of a maturity date or any
installment, sinking fund, mandatory redemption or other principal payment due
before at least 91 days after the Maturity Date (other than (x) customary offers
to repurchase upon a change of control, asset sale or event of loss, (y)
mandatory prepayments with the proceeds of refinancing Indebtedness and (z)
customary acceleration rights after an event of default, in the case of each of
clauses (x) through (z), that are subject to the agreed subordination
provisions)), provided that, for the avoidance of doubt, unsecured Indebtedness
that is not contractually subordinated to payment of the Obligations shall not
constitute Subordinated Indebtedness.
 
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent
and/or one or more subsidiaries of the parent or, for the purpose of Section
6.13 and in relation to financial statements of the Group, any entity which is
or must be consolidated (whether fully or proportionally) in the consolidated
financial statements of the Group.
 
“Subsidiary” means any subsidiary of the Company.
 
“Subsidiary Guarantor” means each Subsidiary that is or becomes a party to the
Subsidiary Guaranty.  The initial Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 1.2 hereto.
35

--------------------------------------------------------------------------------

 
“Subsidiary Guaranty” means that certain Domestic Subsidiary Guaranty dated as
of the Effective Date (including any and all supplements thereto) and executed
by each Subsidiary Guarantor party thereto, as amended, restated, supplemented
or otherwise modified from time to time, and, any other guaranty executed and
delivered by a Subsidiary pursuant to Section 5.09.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Swingline Unfunded Amount” has the meaning assigned to such term in the
definition of “Required Lenders.”
 
 “TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
36

--------------------------------------------------------------------------------

 
“Term Loan Commitment” means (a) as to any Term Lender, the amount under the
column “Term Loan Commitment” set forth on Schedule 2.01A opposite such Lender’s
name, or in the most recent Assignment Agreement or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the UCC) as provided
in Section 9.04, executed by such Term Lender, and giving effect to any
reduction or increase in such amount from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, and (b) as to all Term Lenders,
the aggregate commitment of all Term Lenders to make Term Loans, which aggregate
commitment shall be $200,000,000 on the date of this Agreement.  After advancing
the Term Loan, each reference to a Term Lender’s Term Loan Commitment shall
refer to that Term Lender’s Applicable Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b).
 
“Total Credit Exposure” means the sum of the Total Revolving Credit Exposure and
the aggregate principal amount of all Term Loans outstanding at such time.
 
“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“Trigger Quarter” has the meaning assigned to such term in
Section 6.12(a)(i)(B).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“UK Borrower” means each of Actuant Finance Limited, and, from and after the
date on which it may become a party hereto after the Effective Date pursuant to
Section 2.23(a), AE Holdings Limited, each a UK Subsidiary, in each case, unless
such Subsidiary has ceased to constitute a Foreign Subsidiary Borrower pursuant
to Section 2.23(b).
 
“UK Insolvency Event” means:
 
(a)            a UK Relevant Entity is unable or admits in writing its inability
generally to pay its debts as they become due, suspends making payments on any
of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness;
 
(b)            a UK Relevant Entity is deemed to, or is declared to, be unable
to pay its debts under applicable law;
37

--------------------------------------------------------------------------------

 
(c)            the value of the assets of any UK Relevant Entity is less than
its liabilities (taking into account contingent and prospective liabilities);
 
(d)            a moratorium is declared in respect of any indebtedness of any UK
Relevant Entity.  If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium;
 
(e)            any corporate action, legal proceedings or other procedure or
step is taken in relation to:
 
(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any UK Relevant Entity
(other than a solvent liquidation or reorganisation that is not a Borrower or
Guarantor). If a moratorium occurs, the ending of the moratorium will not remedy
any Event of Default caused by that moratorium;
 
(ii)              a composition, compromise, assignment or arrangement with any
creditor of any UK Relevant Entity;
 
(iii)              the appointment of a liquidator (other than a solvent
liquidation or reorganisation that is not a Borrower or Guarantor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any UK Relevant Entity, or any of its assets; or
 
(iv)              enforcement of any security over any assets of any UK Relevant
Entity,
 
or any analogous procedure or step is taken in any jurisdiction; provided, that
this paragraph (e) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement;
 
(f)            any expropriation, attachment, sequestration, distress or
execution or any analogous process in any jurisdiction affects any asset or
assets of a UK Relevant Entity having an aggregate value of $35,000,000 and is
not discharged within 60 days;
 
(g)            [reserved]; and
 
(h)            a UK Relevant Entity takes any action indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts,
 
provided, that paragraphs (a), (b), (c), (d), (e)(ii) and (e)(iv) of this
definition shall not apply to any UK Relevant Entity that is not a UK Borrower
or UK Subsidiary.
 
 “UK Relevant Entity” means any UK Borrower, any other  UK Subsidiary that is a
Material Foreign Subsidiary, or any Borrower or Material Foreign Subsidiary
capable of becoming the subject of an order for winding-up or administration
under the Insolvency Act 1986 of the United Kingdom.
 
 “UK Subsidiary” means a Subsidiary of the Company organized or formed under the
laws of the United Kingdom.
 
“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Credit Exposure; provided, that, as
to any Lender, clause (a) of the definition of “Swingline Exposure” shall only
be applicable in calculating a Lender’s Revolving Credit Exposure to the extent
such Lender shall have funded its respective participations in the outstanding
Swingline Loans.
38

--------------------------------------------------------------------------------

 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Unrestricted Cash” means, as of any date, that portion of the Company’s and its
Subsidiaries’ (in the case of Foreign Subsidiaries, net of related tax
obligations, if any, for repatriation, withholding and transaction costs and
expenses related thereto) aggregate cash and Permitted Investments that is not
encumbered by or subject to any Lien (including, without limitation, any Lien
permitted hereunder other than non-consensual Liens constituting Permitted
Encumbrances, including as provided in clause (h) of the definition of Permitted
Encumbrances) other than Liens in favor of the Administrative Agent, setoff
(other than ordinary course setoff rights of a depository bank arising under a
bank depository agreement for customary fees, charges and other account-related
expenses due to such depository bank thereunder), counterclaim, recoupment,
defense or other right in favor of any Person.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
39

--------------------------------------------------------------------------------

 
SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  In this agreement, where it relates
to a Dutch entity, a reference to: (i) a lien or security interest includes any
mortgage (hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), privilege (voorrecht), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem (beperkte recht) created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht), (ii) a bankruptcy or insolvency (and any
of those terms) includes a Dutch entity being declared bankrupt
(failliet verklaard) or dissolved (ontbonden), (iii) a moratorium includes
surseance van betaling and granted a moratorium includes surseance verleend,
(iv) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990), or under the Social Insurance Financing
Act of the Netherlands (Wet Financiering Sociale Verzekeringen), (v) a receiver
or a trustee in bankruptcy includes a curator, (vi) a custodian includes a
bewindvoerder and (vii) an attachment includes a beslag.
 
SECTION 1.04                                        Accounting Terms; GAAP;
Pro Forma Calculations.  (a) Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
40

--------------------------------------------------------------------------------

 
(b)            All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, (i) in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation and (ii) in the case of any
issuance or incurrence of Indebtedness, to the actual or intended use of
proceeds thereof) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which Financials shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S‑X under the Securities Act; provided
that no such calculation shall include “run rate” cost savings, operating
expense reductions and costs synergies unless such “run rate” cost savings,
operating expense reductions and costs synergies are either (x) in compliance
with Regulation S-X under the Securities Act of 1933, as amended or (y) expected
to be realized (in the good faith determination of the Company) within 12 months
after such transaction has been consummated or otherwise consistent with clause
(xvii) of the definition of “Consolidated EBITDA” and in an amount for any
relevant four consecutive fiscal quarters, when aggregated with, and without
duplication of, the amount of any increase to Consolidated EBITDA for such four
consecutive fiscal quarters pursuant to clauses (vii), (ix) and (xvii) of the
definition of “Consolidated EBITDA” that does not exceed 20% of Consolidated
EBITDA during any four fiscal quarter period (calculated on a pro forma basis
but prior to giving effect to any increase pursuant to this clause (y) or
clauses (vii), (ix) or (xvii) of the definition of “Consolidated EBITDA”).  If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
 
(c)            Notwithstanding anything to the contrary contained in Section
1.04(a), in the definition of “Capital Lease Obligations,” or otherwise in any
Loan Document, all obligations of any Person that are or would be characterized
as operating lease obligations in accordance with GAAP as in effect on December
14, 2018 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations (and not
Capitalized Lease Obligations) for purposes of the Loan Documents regardless of
any change in GAAP following December 14, 2018 (or any change in the
implementation in GAAP for future periods that are contemplated as of December
14, 2018) that would otherwise require such obligations to be recharacterized
(on a prospective or retroactive basis or otherwise) as Capitalized Lease
Obligations, and all calculations and deliverables under this Agreement or any
other Loan Document shall be made or delivered, as applicable, in accordance
with the foregoing.
 
SECTION 1.05  Status of Obligations.  In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
41

--------------------------------------------------------------------------------

 
SECTION 1.06  Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
 
ARTICLE II


The Credits
 
SECTION 2.01  Commitments.
 
(a)            Subject to the terms and conditions set forth herein, each
Revolving Lender (severally and not jointly) agrees to make Revolving Loans to
the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to Section
2.10) in (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) subject to Section 2.04, the
Dollar Amount of the Total Revolving Credit Exposure exceeding the aggregate
Revolving Commitments, (iii) subject to Section 2.04, the Dollar Amount of the
total outstanding Revolving Loans and LC Exposure, in each case denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit or (iv) the
aggregate outstanding principal Dollar Amount of all Revolving Loans made to the
Foreign Subsidiary Borrowers shall not exceed the Foreign Subsidiary Borrower
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
(b)            Subject to the terms and conditions set forth herein, each Term
Lender with a Term Loan Commitment (severally and not jointly) agrees to make a
Term Loan to the Company in Dollars on the Effective Date in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.
42

--------------------------------------------------------------------------------

 
SECTION 2.02  Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.
 
(b)            Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars.  Each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.
 
(c)            At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, one million units of such currency) and not less than
$2,000,000 (or, if such Borrowing is denominated in a Foreign Currency, two
million units of such currency).  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $2,000,0000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurocurrency Borrowings
outstanding.
 
(d)            Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
SECTION 2.03  Requests for Borrowings.  To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by submitting a Borrowing Request, in
the case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of the proposed Borrowing or (b)  by telephone, in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic borrowing request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or e-mail to the Administrative Agent of a
written Borrowing Request. Each such Borrowing Request shall be irrevocable and
shall be signed by a Responsible Officer, treasury manager or similar authorized
officer of the applicable Borrower, or the Company on behalf of the applicable
Borrower.  Each such Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)            the name of the applicable Borrower;
43

--------------------------------------------------------------------------------

 
(ii)            the aggregate principal amount of the requested Borrowing;
 
(iii)            the date of such Borrowing, which shall be a Business Day;
 
(iv)            whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and whether such Borrowing is a Revolving Borrowing or a
Term Loan Borrowing;
 
(v)            in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
 
(vi)            the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
 
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
 
(a)            each Eurocurrency Borrowing as of the date of such Borrowing or,
if applicable, the date of conversion/continuation of any Borrowing as a
Eurocurrency Borrowing,
 
(b)            the LC Exposure (i) as of the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit, (ii) the
first Business Day of each calendar month and (iii) the date of any amendment of
such Letter of Credit that has the effect of increasing the face amount thereof,
and
 
(c)            during the continuation of an Event of Default, all outstanding
Credit Events on any other Business Day elected by the Administrative Agent in
its discretion or upon instruction by the Required Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
 
SECTION 2.05  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Swingline
Lender (x) agrees to make Swingline Loans to the Company from time to time, in
Dollars, in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding and (y) may, but shall have no obligation to, make additional
Swingline Loans to the Company from time to time, in Dollars, in an aggregate
principal amount not to exceed $40,000,000 at any one time outstanding so long
as the making of such Swingline Loans will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $50,000,000, (ii) the
Dollar Amount of the Swingline Lender’s Revolving Credit Exposure exceeding its
Revolving Commitment, or (iii) subject to Section 2.04, the Dollar Amount of the
Total Revolving Credit Exposure exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.
44

--------------------------------------------------------------------------------

 
(b)            To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
electronic mail) or via a written notice to the Administrative Agent by telecopy
or electronic mail not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be in a form approved by the
Administrative Agent, shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company.  Unless otherwise directed by the Company, the
Swingline Lender shall make each Swingline Loan available to the Company by
means of a credit to an account of the Company with the Administrative Agent
designated for such purpose (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
 
(c)            The Swingline Lender may by written notice given to the
Administrative Agent require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 12:00 noon, New York City time, on a
Business Day no later than 5:00 p.m. New York City time on such Business Day and
if received after 12:00 noon, New York City time, on a Business Day shall mean
no later than 10:00 a.m. New York City time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Company promptly of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
45

--------------------------------------------------------------------------------

 
(d)            The Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender.  The Administrative Agent shall
notify the Lenders of any such replacement of the Swingline Lender.  At the time
any such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
 
(e)            Subject to the appointment and acceptance of a successor
Swingline Lender, the Swingline Lender may resign as Swingline Lender at any
time upon thirty days’ prior written notice to the Administrative Agent, the
Company and the Lenders, in which case, the Swingline Lender shall be replaced
in accordance with Section 2.05(d) above
 
SECTION 2.06                                        Letters of Credit. 
(a) General.  Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit (or the amendment, renewal or
extension of any outstanding Letter of Credit) denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent, the
Company and the applicable Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of such Issuing Bank applicable to Letters of Credit
generally.  The letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.
 
(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  In
addition, as a condition to any such Letter of Credit issuance, the applicable
Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the applicable
Issuing Bank and using such Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”).  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i)
subject to Section 2.04, (x) the Dollar Amount of the aggregate undrawn amount
of all outstanding Letters of Credit issued by such Issuing Bank at such time
plus (y) the aggregate Dollar Amount of all LC Disbursements made by such
Issuing Bank that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment, (ii) subject to Section 2.04, the Dollar Amount of the LC Exposure
shall not exceed $60,000,000, (iii) no Lender’s Dollar Amount of Revolving
Credit Exposure shall exceed its Revolving Commitment, (iv) subject to Section
2.04, the Dollar Amount of the Total Revolving Credit Exposure shall not exceed
the aggregate Revolving Commitments and (v) subject to Section 2.04, the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit. The Company may, at any time and from time to time, reduce the Letter
of Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that the Company shall not reduce the Letter of Credit Commitment of
such Issuing Bank if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (v) above shall not be satisfied.
46

--------------------------------------------------------------------------------

 
(c)            Expiration Date.  Each Letter of Credit shall expire (or, if set
forth in such Letter of Credit, be subject to termination by notice from the
applicable Issuing Bank to the beneficiary thereof) at or prior to the close of
business on the earlier of (i) the date two years after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date; provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).
 
(d)            Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Company on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Company for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e)            Reimbursement.  If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit issued by such Issuing Bank, the
Company shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the Company, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the Company
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by the Company
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than the Dollar Amount of
$1,000,000 (or $250,000 in the case that the Company requests a Swingline Loan),
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If the Company fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of an ABR Revolving Loan, a Eurocurrency
Loan or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.  If the Company’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Administrative Agent shall promptly notify the Company prior to
payment by the Company, and the Company shall, at its option, either (x) pay the
amount of any such tax requested by the Administrative Agent, such Issuing Bank
or the relevant Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable Exchange Rates, on the date such LC Disbursement
is made, of such LC Disbursement.
47

--------------------------------------------------------------------------------

 
(f)            Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Banks, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of bad faith,
gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
48

--------------------------------------------------------------------------------

 
(g)            Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.
 
(h)            Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)            Replacement and Resignation of Issuing Bank.
 
(i)            Any Issuing Bank may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
49

--------------------------------------------------------------------------------

 
(ii)            Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.
 
(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to (1) with respect to a Letter of Credit denominated in Dollars,
103%, and (2) with respect to a Foreign Currency Letter of Credit, 105%, in each
case, of the Dollar Amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Company is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in Section 7.01(h) or (i).  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company.  The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Company hereby grants the Administrative
Agent a security interest in the LC Collateral Account. Deposits in the LC
Collateral Account shall bear interest and such deposits shall be invested by
the Administrative Agent in direct short term obligations of, or in other short
term obligations which are unconditionally guaranteed with respect to all
principal thereof and interest thereon by, the United States, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
such LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse any applicable Issuing Bank (ratably in the
case of more than one Issuing Bank) for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Secured Obligations;
provided that at any time that the money remaining in the LC Collateral Account
exceeds the LC Exposure by $100,000 or more, the Administrative Agent will,
promptly after request therefor by the Company at any time that no Default shall
exist, deliver such excess to the Company.  If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three (3) Business Days after all Events of
Default have been cured or waived.
 
(k)            Letters of Credit Issued for Account of Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Bank (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Company (i) shall reimburse, indemnify and compensate the applicable
Issuing Bank hereunder for such Letter of Credit (including to reimburse any and
all drawings thereunder) as if such Letter of Credit had been issued solely for
the account of the Company and (ii) irrevocably waives any and all defenses
(other than a defense of payment) that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.
50

--------------------------------------------------------------------------------

 
(l)            Issuing Bank Agreements.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) promptly following the end of each calendar month, the
aggregate amount of Letters of Credit issued by it and outstanding at the end of
such month, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letter of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any payment under any Letter of Credit, the date
of such payment under such Letter of Credit and the amount of such payment,
(iv) on any Business Day on which the Borrower fails to reimburse any payment
under any Letter of Credit required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such payment and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
 
(m)            Applicable Law.  Unless otherwise agreed by the applicable
Issuing Bank and the Company, Letters of Credit shall be subject to the Uniform
Customs and Practice for Documentary Credits (2007 Revision), effective July,
2007 International Chamber of Commerce Publication No. 600, in the case of a
commercial Letter of Credit, or International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication No.
590, in the case of a standby Letter of Credit, in each case, as set forth in
the applicable Letter of Credit application or as determined by the applicable
Issuing Bank.
 
SECTION 2.07  Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section 2.01(b) and
(ii) Swingline Loans shall be made as provided in Section 2.05.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to (x) an account of such Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
51

--------------------------------------------------------------------------------

 
(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.08  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)            To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request signed by such Borrower, or the Company on its behalf) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or e-mail in accordance with Section 9.01 to the Administrative Agent
of a written Interest Election Request, and each such written interest Election
Request shall be irrevocable and shall be signed by a Responsible Officer,
treasury manager or similar authorized officer of the relevant Borrower, or the
Company on its behalf.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
 
(c)            Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)            the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
52

--------------------------------------------------------------------------------

 
(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
 
(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)            if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)            If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
 
SECTION 2.09  Termination and Reduction of Commitments.
 
(a)            Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 3:00 p.m. (New York City time) on the Effective Date and (ii) all
other Commitments shall terminate on the Maturity Date.
 
(b)            The Company may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Dollar Amount of
the Total Revolving Credit Exposure would exceed the aggregate Revolving
Commitments.
53

--------------------------------------------------------------------------------

 
(c)            The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
SECTION 2.10                                        Repayment and Amortization
of Loans; Evidence of Debt.
 
(a)            Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan made to such Borrower on the Maturity
Date in the currency of such Loan and (ii) in the case of the Company, to the
Administrative Agent for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the tenth Business Day after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing is made, the Company shall repay all Swingline
Loans then outstanding and the proceeds of any such Borrowing shall be applied
by the Administrative Agent to repay any Swingline Loans outstanding.
 
(b)            The Company shall repay Term Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(a) and Section 2.11(d)):
 
Date
Amount
August 31, 2019
$1,250,000
November 30, 2019
$1,250,000
February 29, 2020
$1,250,000
May 31, 2020
$2,500,000
August 31, 2020
$2,500,000
November 30, 2020
$2,500,000
February 28, 2021
$2,500,000
May 31, 2021
$3,750,000
August 31, 2021
$3,750,000
November 30, 2021
$3,750,000
February 28, 2022
$3,750,000
May 31, 2022
$5,000,000
August 31, 2022
$5,000,000
November 30, 2022
$5,000,000
February 28, 2023
$5,000,000
May 31, 2023
$5,000,000
August 31, 2023
$5,000,000
November 30, 2023
$5,000,000
February 29, 2024
$5,000,000



54

--------------------------------------------------------------------------------

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.
 
(c)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
 
(e)            The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.
 
(f)            Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note.  In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.
 
SECTION 2.11  Prepayment of Loans.
 
(a)            Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a).  The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 1:00 p.m., Local Time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing, each voluntary prepayment of a Term Loan Borrowing shall be
applied ratably to the Term Loans included in the prepaid Term Loan Borrowing in
such order of application as directed by the Company, and each mandatory
prepayment of a Term Loan Borrowing shall be applied in accordance with
Section 2.11(d).  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
55

--------------------------------------------------------------------------------

 
(b)            If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit, or (C) the aggregate Dollar Amount of all Revolving Loans made to the
Foreign Subsidiary Borrowers exceeds the Foreign Subsidiary Borrower Sublimit,
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Revolving Commitments or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit
or (C) the aggregate Dollar Amount of all Revolving Loans made to the Foreign
Subsidiary Borrowers exceeds 105% of the Foreign Subsidiary Borrower Sublimit,
the Borrowers shall (x) in the case of clause (i),within one (1) Business Day
after receipt of written notice from the Administrative Agent, and (y) in the
case of clause (ii), promptly but in any event within two (2) Business Days
after receipt of written notice from the Administrative Agent, repay Revolving
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (a) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments, (b) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, and (c) the aggregate Dollar
Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers to be
less than or equal to the Foreign Subsidiary Borrower Sublimit, as applicable.
 
(c)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Company or any of its Subsidiaries in respect of
any Prepayment Event, the Company shall, within five (5) Business Days after
such Net Proceeds are received, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that if the Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer to the effect that the Company or its
relevant Subsidiaries intends to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), (x) in the case of a Prepayment
Event described in clause (a) of the definition thereof, within 365 days after
receipt of such Net Proceeds, to acquire (or replace, maintain, develop,
construct, improve, upgrade, repair or rebuild) real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Company and/or its Subsidiaries, to make Permitted Acquisitions and/or any other
investment in a non-Affiliate permitted under Section 6.05 (or, to the extent
the Company or any of its Subsidiaries enter into a written commitment to so
invest such Net Proceeds during such 365-day period, within 180 days after the
end of such 365-day period), and certifying that no Event of Default has
occurred and is continuing, or (y) in the case of a Specified Disposition,
within 365 days after receipt of such Net Proceeds, to acquire (or replace,
maintain, develop, construct, improve, upgrade, repair or rebuild) real
property, equipment, or other tangible assets (excluding inventory) to be used
in the business of the Company and/or its Subsidiaries, make a Permitted
Acquisition or any other investment in a non-Affiliate permitted under Section
6.05 or to repayment or prepayment of the 2022 Senior Notes (or, to the extent
the Company or any of its Subsidiaries enter into a written commitment to so
apply such Net Proceeds during such 365-day period, within 180 days after the
end of such 365-day period) (the period commencing on the date of the Specified
Disposition and ending on the earlier of the last day of such 365th (or
additional 180th) day period and the date on which all applicable Net Proceeds
have been applied as described above in this clause (y), the “Specified
Disposition Reinvestment Period”), and certifying that no Event of Default has
occurred and is continuing, then, in either such case described in the preceding
clauses (x) or (y), no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such applicable certificate;
provided further that to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such applicable 365-day (or additional
180-day) period or Specified Disposition Reinvestment Period, as applicable, at
such time a prepayment shall be required in an amount equal to such Net Proceeds
that have not been so applied.
56

--------------------------------------------------------------------------------

 
(d)            All such amounts pursuant to Sections 2.11(c) shall be applied
first to the Term Loans (ratably to the initial Term Loans and Incremental Terms
Loans, if any), in direct order of maturity to the next eight scheduled
installments thereof, thereafter ratably across the remaining scheduled
installments thereof (in determining such ratable amounts, excluding, for the
avoidance of doubt, the final payment due on the Maturity Date (or any other
applicable maturity date for Incremental Term Loans, if any)) and thereafter to
the final payment due on the Maturity Date (or any other applicable maturity
date for Incremental Term Loans), and second to the Revolving Loans (but without
any required reduction of the aggregate Revolving Commitment).
 
(e)            Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any or all of the Net Proceeds of any
Prepayment Event by a Foreign Subsidiary giving rise to a prepayment event under
Section 2.11(c) (a “Foreign Subsidiary Asset Sale Recovery Event”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, an amount equal to the portion of such Net Proceeds so affected
will not be required to be paid by the Company at the times provided in this
Section 2.11 so long as the applicable local law will not permit repatriation to
the United States (the Company hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all commercially reasonable actions required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds would be permitted under the applicable local
law, the Company will promptly (and in any event not later than ten (10)
Business Days after the date that such repatriation would be permitted under
applicable local law) prepay the Obligations in an amount equal to such Net
Proceeds, which amount shall be applied to the repayment of the Obligations
pursuant to this Section 2.11 to the extent otherwise provided herein or (ii) to
the extent that the Company has determined in good faith that repatriation of
any of or all Net Proceeds from such Foreign Subsidiary Asset Sale Recovery
Event could reasonably be expected to result in a material adverse tax
consequence to the Company or its Subsidiaries with respect to such Net
Proceeds, the Company shall have no obligation to repay an amount equal to such
Net Proceeds so affected until such time that such amounts could be repatriated
without incurring such material adverse tax consequence, and once any of such
affected Net Proceeds is able to be repatriated to the United States without
such material adverse tax consequence, the Company will promptly (and in any
event not later than ten (10) Business Days after such repatriation would cease
to incur such material adverse tax consequence) prepay the Obligations in an
amount equal to such Net Proceeds, which amount shall be applied to the
repayment of the Obligations pursuant to this Section 2.11 to the extent
otherwise provided herein.
 
(f)            Nothing in this Section 2.11 shall be construed as a covenant by
any Foreign Subsidiary to distribute any amounts to any Loan Party or a covenant
by the Company or any Loan Party to cause any Foreign Subsidiary to distribute
any amounts to any Loan Party in violation of applicable law (it being
understood that this Section 2.11(e) requires only that the Company repay the
Obligations in certain amounts calculated by reference to certain Foreign
Subsidiary Asset Sale Recovery Events).
 
(g)            Notwithstanding the foregoing, each Term Lender may reject all or
a portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clause (c) of this Section 2.11 by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Company no later than 5:00 p.m.,
New York time, two (2) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment.  Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender.  If a Term Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above, such failure will be deemed an acceptance of the total amount
of such mandatory prepayment of Term Loans. If a Term Lender delivers a
Rejection Notice that fails to specify the principal amount of the Term Loans to
be rejected, such failure will be deemed to be a rejection of the total amount
of such mandatory prepayment of Term Loans. Any Declined Proceeds remaining
shall be retained by the Company (or the applicable Subsidiary) and may be
applied by the Company or such Subsidiary in any manner not prohibited by this
Agreement.
57

--------------------------------------------------------------------------------

 
SECTION 2.12  Fees.  (a) The Company agrees to pay to the Administrative Agent a
commitment fee for the account of each Revolving Lender, which shall accrue at
the “Commitment Fee Rate” specified in the definition of Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates (it being understood that the LC
Exposure of a Lender shall be included in the drawn portion of the Revolving
Commitment of such Lender for purposes of calculating the commitment fee, and
that the Swingline Exposure of a Lender shall not be counted towards the drawn
portion of the Revolving Commitment of any Lender for purposes of calculating
the commitment fee); provided that no commitment fee shall be paid to a
Defaulting Lender, as provided in Section 2.22(a).  Accrued commitment fees
shall be payable in arrears on the fifteenth Business Day following the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  For the avoidance of doubt, any commitment fees accruing
after the date on which the Revolving Commitments terminate shall be payable
within one (1) Business Day of demand.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b)            The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender ratably in accordance with their respective
Applicable Percentages a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to (i) 100% of
the Applicable Margin for Eurocurrency Loans in effect from time to time for
each standby Letter of Credit issued and outstanding and (ii) 50% of the
Applicable Margin for Eurocurrency Loans in effect from time to time for each
trade or performance Letter of Credit issued and outstanding, in each case, on
the average daily Dollar Amount of such Lender’s applicable LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily Dollar Amount of such
Lender’s applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth  day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable within one
(1) Business Day of demand.  Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within thirty (30) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(c)            The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
58

--------------------------------------------------------------------------------

 
(d)            All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to an
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the applicable Lenders.  Fees paid
shall not be refundable under any circumstances.
 
SECTION 2.13                                        Interest.  (a) The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate.  Swingline Loans shall bear interest at the Alternate
Base Rate plus the Applicable Rate or such other rate (and margin) as may be
agreed between the Swingline Lender and the Company.
 
(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)            Accrued interest on each Loan shall be payable in arrears, in the
same Agreed Currency as the applicable Loan, on each Interest Payment Date for
such Loan and, in the case of Revolving Loans, upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable within one (1) Business Day of demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest (i) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.14  Alternate Rate of Interest.
 
(a)            If at the time that the Administrative Agent shall seek to
determine the LIBO Screen Rate on the Quotation Day for any Interest Period for
a Eurocurrency Borrowing, the LIBO Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) (which conclusion shall be conclusive and binding
absent manifest error), then, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate (disregarding clause (c) of the definition thereof) and (ii) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Company and the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Company and the Required Revolving Lenders, Borrowings shall
not be available in such Foreign Currency.
59

--------------------------------------------------------------------------------

 
(b)            If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:
 
(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or
 
(ii)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for the applicable currency and such Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective and any such Eurocurrency
Borrowing shall be repaid or (solely if such Eurocurrency Borrowing is
denominated in Dollars) converted into an ABR Borrowing on the last day of the
then current Interest Period applicable thereto, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted. Upon receipt of such notice from the
Administrative Agent, the applicable Borrower may revoke any pending request for
a borrowing of, conversion to or continuation of a Eurocurrency Borrowing (to
the extent of the affected LIBO Loans or Interest Periods).
 
60

--------------------------------------------------------------------------------

(c)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which an applicable
LIBO Screen Rate for any Agreed Currency may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
(A) endeavor to establish an alternate rate of interest to the LIBO Rate for
Loans denominated in Dollars, and (B) endeavor to establish an Alternative Rate
as described in clause (a) above for Loans denominated in Agreed Currencies
other than Dollars, in each case, that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States in Dollars or such Agreed Currency at such time, as
applicable and shall enter into an amendment to this Agreement agreed to by the
Administrative Agent and the Company to reflect such alternate rate or rates of
interest (including any mathematical or other adjustments to the benchmark (if
any) incorporated therein) and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 9.02, (1) any such amendment establishing an alternate rate of interest
for Loans denominated in Dollars shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate or rates of interest is provided to the
Lenders (together with a copy of such amendment), a written notice from the
Required Lenders of each Class stating that such Required Lenders object to such
amendment and (2) any such amendment establishing an Alternative Rate for Loans
denominated in a Foreign Currency shall become effective without any further
action or consent of any other party to this Agreement so long as the Required
Revolving Lenders shall have approved such Alternative Rate as described in
Section 2.14(a).  Until an alternate rate of interest or Alternative Rate, as
applicable, shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(c), only to the extent the
LIBO Screen Rate for the applicable Agreed Currency and such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing, and any Borrowing
Request for a Eurocurrency Borrowing in a Foreign Currency shall, in each case,
be ineffective and any such Eurocurrency Borrowing shall be repaid or (solely if
such Eurocurrency Borrowing is denominated in Dollars) converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.


SECTION 2.15  Increased Costs.  (a) If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii)            impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
61

--------------------------------------------------------------------------------

 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, the applicable Issuing Bank or such other recipient under agreements
having provisions similar to this Section 2.15(a) after consideration of such
factors as such Lender, such Issuing Bank or such other recipient then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or such Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).
 
(b)            If any Lender or any Issuing Bank reasonably determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, the applicable Issuing Bank or such other recipient under agreements
having provisions similar to this Section 2.15(b) after consideration of such
factors as such Lender, such Issuing Bank or such other recipient then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or such Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).
 
(c)            A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the computation of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Company substantially contemporaneously with any demand for payment
hereunder and shall be conclusive absent manifest error.  The Company shall pay,
or cause the other Borrowers to pay, such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
 
(d)            Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth the
computation in reasonable detail of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower substantially contemporaneously with the demand for payment
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.
62

--------------------------------------------------------------------------------

 
SECTION 2.17  Withholding of Taxes; Gross-Up.  (a) Payments Free of Taxes.  Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)            Payment of Other Taxes by the Borrowers.  The relevant Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.
 
(c)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, together with a copy of the return reporting such
payment or any other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(d)            Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
accompanied by computations in reasonable detail, or available supporting
documentation, shall be delivered to the relevant Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
63

--------------------------------------------------------------------------------

 
(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person:
 
(A)            any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed copy of IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
64

--------------------------------------------------------------------------------

 
(2)            in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed copy of IRS
Form W‑8ECI;
 
(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or
 
(4)            to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E or IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
65

--------------------------------------------------------------------------------

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
 
(g)            Additional United Kingdom Withholding Tax Matters.
 
(i)            Subject to clause (ii) below and without limiting the generality
of Section 2.17(f), each Lender and each UK Borrower which makes a payment to
such Lender shall cooperate in completing any procedural formalities necessary
for such UK Borrower to obtain authorization to make such payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.
 
(ii)            (A)  A Lender on the Effective Date that (x) holds a passport
under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to
this Agreement, shall provide its scheme reference number and its jurisdiction
of tax residence to each UK Borrower and the Administrative Agent; and
 
(B)            a Lender which becomes a Lender hereunder after the day on which
this Agreement closes that (x) holds a passport under the HMRC DT Treaty
Passport scheme and (y) wishes such scheme to apply to this Agreement, shall
provide its scheme reference number and its jurisdiction of tax residence to
each UK Borrower and the Administrative Agent in the documentation which it
executes on becoming a Lender hereunder, and
 
(C)            Upon satisfying either clause (A) or (B) above, such Lender shall
have satisfied its obligation under paragraph (g)(i) above in respect of United
Kingdom withholding Taxes.
 
(iii)            If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the UK
Borrower(s) shall make a Borrower DTTP Filing with respect to such Lender
within: (x) 30 days of the date of this Agreement (for any  Lender that is a
Lender on the Effective Date) or (y) 30 days of the date on which such Lender
becomes a Lender hereunder (for any Lender that is not a Lender on the Effective
Date); provided that, if:
 
(A)            each UK Borrower making a payment to such Lender has not made a
Borrower DTTP Filing in respect of such Lender; or
 
(B)            each UK Borrower making a payment to such Lender has made a
Borrower DTTP Filing in respect of such Lender but:
 
(1)            such Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or
 
(2)            HM Revenue & Customs has not given such UK Borrower authority to
make payments to such Lender without a deduction for tax within 60 days of the
date of such Borrower DTTP Filing;
66

--------------------------------------------------------------------------------

 
and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.
 
(iv)            If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.
 
(v)            Each UK Borrower shall, promptly on making a Borrower DTTP
Filing, deliver a copy of such Borrower DTTP Filing to the Administrative Agent
and the relevant Lender.
 
(vi)            Each Lender shall notify the Borrower and Administrative Agent
if it determines in its sole discretion (acting reasonably and in good faith)
that it ceases or has ceased to be entitled to claim the benefits of a double
taxation treaty to which the United Kingdom is a party with respect to payments
made by any U.K. Borrower hereunder.
 
(h)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to interfere with the right of any indemnified party to
arrange its affairs (Tax or otherwise) in whatever manner it thinks fit; to
oblige any indemnified party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i)            Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(j)            Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes the Issuing Banks and the term “applicable law” includes
FATCA.
67

--------------------------------------------------------------------------------

 
SECTION 2.18   Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a)            Each Borrower shall make each payment or prepayment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 1:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 1:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without set-off, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.
 
(b)            At any time that payments are not required to be applied in the
manner required by Section 7.03, any proceeds of Collateral received by the
Administrative Agent not constituting (i) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Company) or (ii) a mandatory prepayment (which shall
be applied in accordance with Section 2.11), shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the Issuing Banks from any Borrower, second, to
pay any fees or expense reimbursements then due to the Lenders from any
Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) (or 103% in the case of Letters of Credit
denominated in Dollars) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unpaid LC Disbursements, to be
held as cash collateral for such Obligations (subject to return to the Company
as contemplated by Section 2.06(j)) and sixth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender by any
Borrower.  Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Company, or unless an Event of Default is in existence, none of
the Administrative Agent or any Lender shall apply any payment which it receives
to any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16.  The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments received under this Section
2.18(b) to any portion of the Secured Obligations; provided that no such
application, reversals or reapplication shall be performed in any manner for the
purpose of increasing the amount of interest, fees or break funding payments to
be paid by the Borrowers.
68

--------------------------------------------------------------------------------

 
(c)            At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by a Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03.
 
(d)            If, except as expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(e)            Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to any date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank pursuant
to the terms hereof or any other Loan Document (including any date that is fixed
for prepayment by notice from a Borrower to the Administrative Agent pursuant to
Section 2.11(a)), notice from a Borrower that such Borrower will not make such
payment or prepayment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
69

--------------------------------------------------------------------------------

 
SECTION 2.19   Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)            If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.  Each party hereto agrees that (a) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
 
SECTION 2.20  Expansion Option.
 
(a)            The Company may from time to time elect to increase the Revolving
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum amounts of $10,000,000 and
increments of $5,000,000 so long as, immediately after giving effect thereto,
the aggregate amount of such increases and all such Incremental Term Loans does
not exceed $300,000,000 (the “Base Incremental Facility Amount”); provided, that
in connection with any repayment of the up to $200,000,000 of Term Loans in
existence on the Effective Date (but not any Incremental Term Loans), the Base
Incremental Facility Amount shall be increased by an amount equal to the
principal amount of the Term Loans so repaid (any such increased amount(s), the
“Additional Incremental Facility Amount”, and together with the Base Incremental
Facility Amount, the “Maximum Incremental Facility Amount”). For the avoidance
of doubt, any increase of Revolving Commitments or incurrence of Incremental
Term Loans pursuant to this Section 2.20 shall permanently reduce the Maximum
Incremental Facility Amount then in effect by a corresponding amount.  The
Company may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company, the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) and each Issuing Bank and the
Swingline Lender to the extent the consent of the Issuing Banks or the Swingline
Lender would be required to effect an assignment under Section 9.04(b), and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto.  No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Revolving
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.
70

--------------------------------------------------------------------------------

 
(b)            Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.13 (assuming for this purpose that the aggregate amount of such
increase to the Revolving Commitments or such Incremental Term Loans, as
applicable, has been fully drawn) and (ii) the Administrative Agent shall have
received documents and opinions consistent with those delivered on the Effective
Date as to the organizational power and authority of the Borrowers to borrow
hereunder immediately after giving effect to such increase or Incremental Term
Loans; provided that, notwithstanding the foregoing, solely with respect to
Loans made pursuant to an increase of the Revolving Commitments or Incremental
Term Loans the proceeds of which are intended to and shall be used to finance
substantially contemporaneously a Limited Condition Acquisition, with the
consent of each Increasing Lender and Augmenting Lender providing such
additional Revolving Commitments or Incremental Term Loans (i) the conditions
described in clause (b)(i)(A) above shall be deemed to be satisfied so long as 
(1) as of the date of effectiveness of the related acquisition agreement, no
Default is in existence or would result from entry into such agreement, (2) as
of the date of the initial borrowing pursuant to such increase or Incremental
Term Loans, no Event of Default under clause (a), (b), (h), (i), (j) or (q) of
Section 7.01 is in existence immediately before or immediately after giving
effect to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable acquisition agreement (or, to the extent such
representation and warranty is stated to relate solely to an earlier date, as of
such earlier date) and (4) as of the date of the initial borrowing pursuant to
such increase or Incremental Term Loans, customary “specified” representations
and warranties shall be true and correct in all material respects (or in all
respects if qualified by materiality) immediately prior to, and immediately
after giving effect to, the incurrence of such increase or Incremental Term
Loans (or, to the extent such representation and warranty is stated to relate
solely to an earlier date, as of such earlier date) and (y) at the option of the
Company (notified in writing to the Administrative Agent on or prior to the date
of execution of the applicable acquisition agreement), the condition in clause
(b)(i)(B) above shall be deemed to be satisfied if such condition is satisfied
on the date of execution of the applicable acquisition agreement on a pro forma
basis after giving effect to such Limited Condition Acquisition, recomputed as
of the last day of the most recently ended fiscal quarter of the Company for
which Financials are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of each
relevant period for testing such compliance.
71

--------------------------------------------------------------------------------

 
(c)            On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, immediately after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.
 
(d)            The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans and shall not have
more extensive Collateral or guarantees than those supporting the Revolving
Loans and the initial Term Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date), (c) shall not have a
shorter weighted average life to maturity than that of the initial Term Loans
and (d) shall otherwise be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans and the initial Term Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans and the initial Term Loans. 
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  For the avoidance of doubt, any
Revolving Commitments and incremental Revolving Loans incurred pursuant to this
Section 2.20 shall have terms and conditions identical to the then existing
Revolving Commitments and Revolving Loans.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.  In connection with any increase of the
Revolving Commitments or Incremental Term Loans pursuant to this Section 2.20,
any Augmenting Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.
72

--------------------------------------------------------------------------------

 
SECTION 2.21  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
 
SECTION 2.22  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)            fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)            any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 7.03 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or Swingline Lender hereunder; third, to
cash collateralize each Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize each Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;
73

--------------------------------------------------------------------------------

 
(c)            the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;
 
(d)            if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause the Dollar Amount of such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Revolving Commitment;
 
(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
 
(iii)            if the Company cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)            if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
74

--------------------------------------------------------------------------------

 
(v)            if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable ratably to the applicable Issuing Banks until and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and
 
(e)            so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(d), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(d)(i) (and such Defaulting Lender shall not
participate therein).
 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
SECTION 2.23  Foreign Subsidiary Borrowers.
 
(a)            Addition of a Foreign Subsidiary Borrower.  The Company may, at
any time, add as a party to this Agreement ATU Euro Finance BV, a Dutch
Subsidiary, and/or AE Holdings Limited, a UK Subsidiary, as a “Foreign
Subsidiary Borrower” hereunder by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Foreign Subsidiary and the
Company, and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower and a party to
this Agreement.  This Agreement may be amended pursuant to an amendment or an
amendment and restatement (a “Dutch Borrower Amendment”) executed by the
Company, the Dutch Borrower and the Administrative Agent, without the consent of
any other Lenders, in order to effect such amendments to this Agreement as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and its counsel, to effect this Section 2.23(a) as it relates to the Dutch
Borrower.  Upon such execution, delivery and consent, such Dutch Subsidiary
shall for all purposes be a party hereto as a Foreign Subsidiary Borrower as
fully as if it had executed and delivered this Agreement. Without limiting any
of the foregoing, the initial Loans made to the Dutch Borrower shall be subject
to Sections 4.02 and 4.03 hereof.
75

--------------------------------------------------------------------------------

 
(b)            Removal of a Foreign Subsidiary Borrower.  Each Foreign
Subsidiary Borrower shall remain a Foreign Subsidiary Borrower until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement.  Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement.  As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
 
ARTICLE IIIpresentations and Warranties
 
Each Borrower represents and warrants to the Lenders that:
 
SECTION 3.01  Organization; Powers; Subsidiaries.  Each of the Company and each
Loan Party is duly organized or formed, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction), except
to the extent that failure to do so (other than with respect to any Borrower)
could not reasonably be expected to result in a Material Adverse Effect, under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business, in all material respects, as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.  As of
the Effective Date, Schedule 3.01 hereto identifies each Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, and the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries.  All
of the outstanding shares of capital stock and other equity interests of each
Subsidiary are, if applicable, validly issued and outstanding and fully paid and
nonassessable.
 
SECTION 3.02  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action.  The Loan Documents to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require the Company or any of its Subsidiaries to obtain or make any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) for filings necessary to perfect Liens created
pursuant to the Loan Documents and (iii) consents, approvals, registrations,
filings or actions the failure of which to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority applicable to the Company or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries except for
violations, defaults or the creation of such rights (other than in connection
with the 2022 Senior Notes) that could not reasonably be expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of, or the requirement to create any Lien on any asset of the Company or any of
its Subsidiaries, other than Liens created under the Loan Documents.
76

--------------------------------------------------------------------------------

 
SECTION 3.04  Financial Condition; No Material Adverse Change.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended August 31, 2017 and August 31, 2018 reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended November 30,
2018.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.  Other
than any liability incident to any litigation, arbitration or proceeding or
liabilities incurred in the ordinary course of business, in each case, which
could not reasonably be expected to have a Material Adverse Effect, the Company
and its Subsidiaries have no material contingent obligations not provided for or
disclosed in the financial statements referred to in this Section 3.04.
 
(b)            Since August 31, 2018, there has been no Material Adverse Effect
with respect to the Company and its Subsidiaries, taken as a whole.
 
SECTION 3.05                                        Properties.  (a) Each of the
Company and its Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted and except where the failure to have such title or other
interest could not reasonably be expected to have a Material Adverse Effect.
 
(b)            Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the knowledge of the Company, the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.06  Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than Disclosed Matters) or (ii) that involve this
Agreement or the Transactions.
 
(b)            Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)            There are no strikes, lockouts or concerted slowdowns against the
Company or any of its Subsidiaries pending or, to their knowledge, threatened. 
The hours worked by and payments made to employees of the Company and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law relating to such matters
except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  All material payments due from the Company
or any of its Subsidiaries, or for which any claim may be made against the
Company or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Company or such Subsidiary.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound.
77

--------------------------------------------------------------------------------

 
(d)            Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.08  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect. Each
of the Dutch Loan Parties is resident for tax purposes in the Netherlands only.
 
SECTION 3.10  ERISA and Foreign Pension Plans.
 
(a)            No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  As of the Effective Date, the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $35,000,000 the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$35,000,000 the fair market value of the assets of all such underfunded Plans.
 
(b)            Each Foreign Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan, and all contributions, insurance premiums, tax and
expenses due to and in respect of each Foreign Pension Plan have been duly paid,
except to the extent such non-compliance or failure to pay contributions could
not reasonably be expected to result in a Material Adverse Effect.  None of the
Company, its ERISA Affiliates or any of their Subsidiaries (including any UK
Relevant Entity) is or has at any time been an employer (for the purposes of
sections 38 to 51 of the United Kingdom Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom Pensions Schemes Act 1993) and none of the Company, its ERISA
Affiliates or any of their Subsidiaries is or has at any time been "connected"
with or an "associate" of (as those terms are used in sections 38 and 43 of the
Pensions Act 2004) such an employer, in each case, except as could not
reasonably be expected to have a Material Adverse Effect. With respect to each
Foreign Pension Plan, none of the Company, its ERISA Affiliates (including any
UK Relevant Entity) or any of its directors, officers, employees or agents has
engaged in a transaction, or other act or omission (including entering into this
Agreement and any act done or to be done in connection with this Agreement),
that has subjected, or could reasonably be expected to subject, the Company or
any of the Subsidiaries, directly or indirectly, to any penalty (including any
tax or civil penalty), fine, claim or other liability (including any liability
under a Contribution Notice or Financial Support Direction, or any liability or
amount payable under section 75 or 75A of the United Kingdom Pensions Act 1995),
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect and there are no facts or circumstances which may give
rise to any such penalty, fine, claim, or other liability.  With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is maintained. 
The aggregate unfunded liabilities, with respect to such Foreign Pension Plans
could not reasonably be expected to result in a Material Adverse Effect.  There
are no actions, suits or claims (other than routine claims for benefits) pending
or threatened against the Company or any of its ERISA Affiliates with respect to
any Foreign Pension Plan which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
78

--------------------------------------------------------------------------------

 
SECTION 3.11  Disclosure.  (a) Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being understood that actual results
may vary from such projections and that such variations may be material.
 
(b)            As of the Effective Date, to the knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct.
 
SECTION 3.12  Margin Regulations.  No part of the proceeds of any Borrowing or
Letter of Credit extension hereunder will be used to buy or carry any Margin
Stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of any Borrower individually or of the Company and its Subsidiaries on a
consolidated basis) will be Margin Stock.
 
SECTION 3.13  Liens.  There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.
 
SECTION 3.14  No Default.  No Default or Event of Default has occurred and is
continuing.
79

--------------------------------------------------------------------------------

 
SECTION 3.15  Dutch Fiscal Unity.  Any fiscal unity (fiscale eenheid) for Dutch
corporate income tax (vennootschapsbelasting) or Dutch value added tax
(omzetbelasting) purposes in which a Dutch Loan Party is included consists of
Dutch Loan Parties only.
 
SECTION 3.16   Solvency.  The Company and its Subsidiaries taken as a whole are
Solvent.
 
SECTION 3.17  Insurance.  The Company maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
 
SECTION 3.18  Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Administrative Agent, to the extent required, for the
benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral to the extent required, except
in the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.
 
SECTION 3.19   Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and to the
knowledge of the Company its employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and,
in the case of any Foreign Subsidiary Borrower, is not knowingly engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person.  None of (a) the Company, any Subsidiary, any
of their respective directors or officers or employees, or (b) to the knowledge
of the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.
 
SECTION 3.20  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.
 
SECTION 3.21  Plan Assets; Prohibited Transactions.  None of the Company or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery  or 
performance of the Transactions, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
 
SECTION 3.22  Centre of Main Interests and Establishment.  Each Foreign
Subsidiary Borrower represents and warrants to the Lenders that its centre of
main interests (as that term is used in Article 3(1) of the Regulation) is in
its jurisdiction of incorporation and it has no Establishment in any other
jurisdiction.
80

--------------------------------------------------------------------------------

 
SECTION 3.23  Special Representations and Warranties of each Foreign Subsidiary
Borrower.  Each Foreign Subsidiary Borrower represents and warrants to the
Lenders as provided in this Section 3.23 that:
 
(a)            Filing.  To ensure the enforceability or admissibility in
evidence of this Agreement and any notes requested to be issued hereunder by any
Foreign Subsidiary Borrower in its jurisdiction of organization (hereinafter
referred to as its “Home Country”), it is not necessary that this Agreement or
any such notes or any other document be filed or recorded with any court or
other authority in its Home Country or that any stamp or similar tax be paid to
or in respect of this Agreement or any such notes of such Foreign Subsidiary
Borrower.  To the knowledge of such Foreign Subsidiary Borrower, the
qualification by any Lender or the Administrative Agent for admission to do
business under the laws of its Home Country does not constitute a condition to,
and the failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Foreign Subsidiary Borrower is a party or the enforcement of any such right,
privilege, or remedy against such Foreign Subsidiary Borrower.  The performance
by any Lender or the Administrative Agent of any action required or permitted
under the Loan Documents will not (i) to the knowledge of such Foreign
Subsidiary Borrower, violate any law or regulation of such Foreign Subsidiary
Borrower’s Home Country or any political subdivision thereof, (ii) to the
knowledge of such Foreign Subsidiary Borrower, result in any tax (other than any
withholding tax for which the Company has provided an indemnity in accordance
with the proviso set forth below) or other monetary liability to such party
pursuant to the laws of such Foreign Subsidiary Borrower’s Home Country or
political subdivision or taxing authority thereof  or otherwise (provided that,
should any such action result in any such tax or other monetary liability to the
Lender or the Administrative Agent, the Company hereby agrees to indemnify such
Lender or the Administrative Agent, as the case may be, against (x) any such tax
or other monetary liability and (y) any increase in any tax or other monetary
liability which results from such action by such Lender or the Administrative
Agent and, to the extent the Company makes such indemnification, the incurrence
of such liability by the Administrative Agent or any Lender will not constitute
an Event of Default) or (iii) violate any rule or regulation of any federation
or organization or similar entity applicable to such Foreign Subsidiary Borrower
of which such Foreign Subsidiary Borrower’s Home Country is a member.
 
(b)            No Immunity.  Neither such Foreign Subsidiary Borrower nor any of
its assets is entitled to immunity from suit, execution, attachment or other
legal process.  Such Foreign Subsidiary Borrower’s execution and delivery of the
Loan Documents to which it is a party constitute, and the exercise of its rights
and performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
 
SECTION 3.24  Privacy and Data Security.  Each Loan Party is in compliance with
all applicable privacy and data security laws and regulations including, without
limitation, GDPR.
 
SECTION 3.25  Works Council.  No works council (ondernemingsraad) has been
established or is in the process of being established for the business of any
Dutch Subsidiary that is a Loan Party or resident in the Netherlands including
any Loan Party that carries on a business through a permanent establishment or
deemed permanent establishment in the Netherlands.
81

--------------------------------------------------------------------------------


ARTICLE IV

Conditions
 
SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)            The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in Sections A through E of the list of
closing documents attached as Exhibit E.
 
(b)            The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of the Loan Parties’ U.S. and U.K. counsel, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.  The Loan Parties hereby
request such counsel to deliver such opinions.
 
(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
 
(d)            The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Company,
certifying as of the Effective Date as to compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
 
(e)            The Lenders and the Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced (in reasonable detail) at least one (1)
Business Day prior to the date hereof, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
 
(f)            The Administrative Agent shall have received evidence
satisfactory to it that the Company’s Fifth Amended and Restated Credit
Agreement, dated as of May 8, 2015 (as amended, restated, supplemented or
otherwise modified prior to the date hereof), by and among the Company, the
foreign subsidiary borrowers party thereto, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as agent, shall have been terminated and cancelled
and all indebtedness thereunder shall have been fully repaid (except to the
extent being so repaid with the initial Loans) and any and all liens thereunder
shall have been terminated.
 
(g)            The Lenders shall have received (i) the audited financial
statements and the unaudited quarterly financial statements of the Company
referred to in Section 3.04(a) and (ii) satisfactory financial statement
projections through and including the fiscal year ended August 31, 2023,
together with such additional financial information as the Administrative Agent
may reasonably request (including, without limitation, a summary of the
assumptions used in preparing such projections).
82

--------------------------------------------------------------------------------

 
(h)            Each document (including any Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02 to the extent any such Liens would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law), shall be filed, registered or recorded, or if not already filed
or recorded, in proper form for filing, registration or recordation, and the
Administrative Agent shall have received, to the extent not previously received,
(i) the certificates representing the Equity Interests pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
 
(i)            (i) The Administrative Agent shall have received, at least five
days prior to the Effective Date (or such later date as agreed to by the
applicable requesting Lender), all documentation and other information regarding
the Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Company at least 10 days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Company at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02                                        Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of the Issuing Banks to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a)            The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects (or in all
respects if the applicable representation and warranty is qualified by Material
Adverse Effect or any other materiality qualifier) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), as
applicable.
 
(b)            At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
83

--------------------------------------------------------------------------------

 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
SECTION 4.03  Designation of a Foreign Subsidiary Borrower.  The designation of
a Foreign Subsidiary Borrower pursuant to Section 2.23(a) is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:
 
(a)            Copies, certified by the Secretary or Assistant Secretary (or
other appropriate officer, manager or director including, with respect to a
Dutch Subsidiary being designated as a Foreign Subsidiary Borrower, by a member
of the board authorized to represent such Foreign Subsidiary Borrower) of such
Subsidiary, of its Board of Directors’ (or other applicable governing body’s)
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent, including but not limited to any
resolution by the general meeting or supervisory board of a Subsidiary)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;
 
(b)            If applicable, an incumbency certificate, executed by the
Secretary or Assistant Secretary (or other appropriate officer, manager or
director) of such Subsidiary, which shall identify by name and title and bear
the signature of the officers or other representatives of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;
 
(c)            Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;
 
(d)            Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent; and
 
(e)            (i) The Administrative Agent shall have received, at least five
days prior to the effective date of any designation of a Foreign Subsidiary
Borrower (or such later date as agreed to by the applicable requesting Lender),
all documentation and other information regarding such Foreign Subsidiary
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Company at least 10 days prior to such date
of designation and (ii) to the extent any such Foreign Subsidiary Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the effective date of such designation,
any Lender that has requested, in a written notice to the Company at least 10
days prior to such date, a Beneficial Ownership Certification in relation to
such Foreign Subsidiary Borrower shall have received such Beneficial Ownership
Certification.
 
ARTICLE V

Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized as provided herein, and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:
84

--------------------------------------------------------------------------------

 
SECTION 5.01  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:
 
(a)            within ninety (90) days after the end of each fiscal year of the
Company (commencing with the fiscal year ended August 31, 2019), its audited
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
(except for any such qualification or exception resulting from any current
maturity of Loans hereunder) and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
year of the Company by the filing with the SEC of the Company’s annual report on
Form 10-K for such fiscal year to the extent the foregoing are included therein
and the requirements of the final paragraph of this Section 5.01 are satisfied);
 
(b)            within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company  (commencing with the
fiscal quarter ended February 28, 2019, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal quarter of the Company
by the filing with the SEC of the Company’s quarterly report on Form 10-Q for
such fiscal quarter to the extent the foregoing are included therein and the
requirements of the final paragraph of this Section 5.01 are satisfied);
 
(c)            within five (5) Business Days of any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company in substantially the form of Exhibit B attached hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(d)            upon the reasonable request of the Administrative Agent, in
connection with any delivery of financial statements under clause (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines);
85

--------------------------------------------------------------------------------

 
(e)            as soon as available, but in any event not more than seventy-five
(75) days following the end of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated and consolidating balance
sheet, income statement and funds flow statement) of the Company, prepared by
the Company for each of the four quarters of the upcoming fiscal year, prepared
in the same level of detail as prepared for and delivered to the Company’s board
of directors, and in form reasonably satisfactory to the Administrative Agent;
 
(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;
 
(g)            promptly after receipt thereof by the Company or any Subsidiary,
copies of each notice received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any actual and material
investigation or other material inquiry by the SEC or such other agency
regarding financial or other operational results of the Company or any
Subsidiary thereof; and
 
(h)            promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.
 
Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent).  The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
document to it and maintaining its copies of such documents.  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide copies of the compliance certificates required by clause (c) of this
Section 5.01 to the Administrative Agent by electronic mail or PDF documents.
 
SECTION 5.02  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)            the occurrence of any Default;
 
(b)            the filing or commencement of any action, suit, proceeding or
investigation by or before any arbitrator or Governmental Authority against or
affecting the Company or any Affiliate thereof, including pursuant to any
applicable Environmental Laws, that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
 
(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
86

--------------------------------------------------------------------------------

 
(d)            notice of any action arising under any Environmental Law or of
any noncompliance by the Company or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
 
(e)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
 
(f)            any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, in each case, except to the
extent that the failure to do so (other than with respect to the preservation of
the existence of any Borrower) could not reasonably be expected to have a
Material Adverse Effect); provided that the foregoing shall not prohibit any
merger, consolidation, Division. liquidation or dissolution permitted under
Section 6.03.
 
SECTION 5.04  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
 the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. None of the Dutch Loan Parties will change its residency for tax
purposes, unless with the prior written consent of the Administrative Agent.
 
SECTION 5.05  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, in the good faith judgment of
management of the Company, with financially sound and reputable carriers
(i) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations, and (ii) all insurance
required pursuant to the Collateral Documents.  The Company will promptly
furnish to the Lenders, upon reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.  The Company
shall, within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any replacement of any insurance policies in effect
on the Effective Date, deliver to the Administrative Agent endorsements (x) to
all “All Risk” physical damage insurance policies on all of the Company’s and
the Subsidiary Guarantors’ tangible personal property and assets insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured.  In the event the Company or any of its Subsidiaries at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.  The Company will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.
87

--------------------------------------------------------------------------------

 
SECTION 5.06  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct (in all material respects) entries are made of all
dealings and transactions in relation to its business and activities.  The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.06 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Company’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and upon
reasonable advance notice. Notwithstanding anything to the contrary, nothing in
this Agreement will require the Company or any Subsidiary to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter, or provide information (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by law or binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that in the event that the Company
does not provide information that otherwise would be required to be provided
hereunder in reliance on the exclusions in this paragraph relating to violation
of any obligation of confidentiality, the Company shall use commercially
reasonable efforts to provide notice to the Administrative Agent promptly upon
obtaining knowledge that such information is being withheld (but solely if
providing such notice would not violate such obligation of confidentiality). 
The Company acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.
 
SECTION 5.07 Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.  Furthermore, to the extent that
any Dutch Borrower would be subject to supervision under the Dutch Financial
Supervision Act, it is in compliance therewith.
88

--------------------------------------------------------------------------------

 
SECTION 5.08  Use of Proceeds.  The proceeds of the Loans will be used only to
repay existing indebtedness, to finance the working capital needs of the
Borrowers, and for general corporate purposes of the Borrowers and their
respective Subsidiaries (including, without limitation, acquisitions,
investments, capital expenditures, dividends and share repurchases, in each
case, permitted under the terms of this Agreement) and for any other purpose not
prohibited by the Loan Documents. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Federal Reserve Board, including Regulations T,
U and X.  No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
 
SECTION 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
 
(a)            Material Domestic Subsidiaries.
 
(i)            As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Subsidiary (including as a result of a Division, with respect
to each applicable Division Successor) or any Subsidiary qualifies independently
as, or is designated by the Company as, a Material Domestic Subsidiary pursuant
to the definition of “Material Domestic Subsidiary”, the Company shall provide
the Administrative Agent with written notice thereof and shall cause (x) each
Division Successor and (y) each other such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty and the Security Agreement (in each case, substantially
in the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty and the
Security Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. 


(ii)            If at any time the aggregate amount of Consolidated Operating
Income or Consolidated Total Assets (other than Equity Interests in
Subsidiaries) of the Company and the Domestic Subsidiary Guarantors shall fail
to represent at least 80% of the aggregate amount of Consolidated Operating
Income or Consolidated Total Assets (other than Equity Interests in
Subsidiaries) of the Company and its Domestic Subsidiaries,  as of the end of
any such fiscal quarter, as promptly as possible but in any event within thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after such occurrence the Company shall provide the Administrative Agent with
written notice thereof and shall cause sufficient additional Domestic
Subsidiaries to  deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and the Security Agreement (in each case substantially in the form
contemplated thereby) pursuant to which each such Subsidiary agrees to be bound
by the terms and provisions thereof, to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(b)            Material Foreign Subsidiaries.
89

--------------------------------------------------------------------------------

 
(i)            If, at any time after the Effective Date, but subject to Section
5.12, any First Tier Foreign Subsidiary (other than a Foreign Subsidiary listed
on Schedule 1.3) shall constitute a Material Foreign Subsidiary, the Company
shall promptly notify the Administrative Agent thereof.  Within sixty (60) days
after the date such Foreign Subsidiary became a Material Foreign Subsidiary (or
such later date as may be agreed upon by the Administrative Agent), the Company
shall, and/or shall cause each Domestic Subsidiary to, if and to the extent that
each of them holds any Equity Interest in such Material Foreign Subsidiary,
execute and deliver to the Administrative Agent a new Foreign Law Pledge
Agreement (as determined by the Administrative Agent in its reasonable
discretion), together with such supporting documentation (including, without
limitation, additional Collateral Documents, authorizing resolutions, powers of
attorney and/or opinions of counsel) as the Administrative Agent may reasonably
request, in order to create a perfected, first priority security interest in the
Equity Interests in such Material Foreign Subsidiary, provided that such
pledges, individually or collectively, with respect to any Affected Foreign
Subsidiary shall not exceed the Applicable Pledge Percentage of the Voting
Equity Interests in such Affected Foreign Subsidiary.  The Company or any
applicable Domestic Subsidiary shall not be required to execute and deliver a
Foreign Law Pledge Agreement pursuant to this Section 5.09(b)(i) if such entity
directly holds 35% or less of the Voting Equity Interests in such Foreign
Subsidiary and, as a result of the limitation set forth in the preceding
sentence, the Company can comply with this Section 5.09(b)(i) without the pledge
of such Voting Equity Interests.  Notwithstanding the foregoing, no such Foreign
Law Pledge Agreement in respect of the Equity Interests of a Foreign Subsidiary
(or reaffirmation of an existing Foreign Law Pledge Agreement on the Effective
Date) shall be required hereunder to the extent the Administrative Agent or its
counsel determines that such pledge would not provide material credit support
for the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
 
(ii)            Without limiting the foregoing requirements of this
Section 5.09(b) but subject to Section 5.12, all of the Equity Interests of a
Foreign Subsidiary Borrower and the Foreign Subsidiaries of the Company that
directly or indirectly own the Equity Interests of such Foreign Subsidiary
Borrower shall be pledged to the Administrative Agent to secure the Secured
Obligations owing by such Foreign Subsidiary Borrower and, to the extent
permitted by applicable law, each other Foreign Subsidiary Borrower.  If, at any
time after the Effective Date, the Company or any Subsidiary shall possess any
Equity Interests of any such Subsidiary, the Company shall immediately notify
the Administrative Agent thereof and the Company shall, and/or shall cause each
Subsidiary to, if and to the extent that each of them holds any Equity Interest
in any such Subsidiary, immediately execute and deliver to the Administrative
Agent a new Foreign Law Pledge Agreement (as determined by the Administrative
Agent in its discretion), together with such supporting documentation
(including, without limitation, additional Collateral Documents, authorizing
resolutions, powers of attorney and/or opinions of counsel) as the
Administrative Agent may reasonably request, in order to create a perfected,
first priority security interest in all of the Equity Interests in such
Subsidiary securing the Obligations owing by the applicable Foreign Subsidiary
Borrower and, to the extent permitted by applicable law, each other Foreign
Subsidiary Borrower. Notwithstanding anything to the contrary herein, (x) any
pledge of the Equity Interests of any Foreign Subsidiary in excess of the
requirements in Section 5.09(b)(i) shall secure solely the Secured Obligations
of the Foreign Subsidiary Borrowers and, if applicable, amounts owed under any
such Foreign Law Pledge Agreement and (y) no such Foreign Law Pledge Agreement
in respect of the Equity Interests of a Foreign Subsidiary shall be required
hereunder to the extent the Administrative Agent or its counsel determines that
such pledge would not provide material credit support for the benefit of the
Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.
 
(c)            Guarantees of Other Obligations.  If, at any time after the
Effective Date, any Subsidiary of the Company that is not party to the
Subsidiary Guaranty shall become party to a guaranty of the 2022 Senior Notes or
any Material Indebtedness of the Company, the Company shall immediately notify
the Administrative Agent thereof and cause such Subsidiary to comply with
Section 5.09(a) (but without giving effect to the 30-day grace period provided
therein).
90

--------------------------------------------------------------------------------

 
(d)             Foreign Pension Plans.
 
(i)            Each Foreign Pension Plan will be operated after the Effective
Date in compliance with all requirements of law applicable thereto and the
respective requirements of the governing documents for such plan, and all
contributions, insurance premiums, tax and expenses due to and in respect of
each Foreign Pension Plan will be duly paid, except as could not reasonably be
expected to have a Material Adverse Effect. The Company shall ensure that any
Foreign Pension Plan that is required to be funded is funded in accordance with
all requirements of law in that jurisdiction and that no action or omission is
taken by any member of the Group in relation to such a Foreign Pension Plan
which could reasonably be expected to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such Foreign Pension Plan).
 
(ii)            The Company shall ensure that the Company, its ERISA Affiliates
or any of their Subsidiaries (including any UK Relevant Entity) is not, or at
any time after the Effective Date will not be, an employer (for the purposes of
sections 38 to 51 of the United Kingdom Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom Pension Schemes Act 1993) or "connected" with or an
"associate" of (as those terms are used in sections 38 or 43 of the United
Kingdom Pensions Act 2004) such an employer, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.
 
(iii)            Reserved.
 
(iv)            The Company or the relevant UK Relevant Entity (as appropriate)
shall promptly notify the Administrative Agent of any material change in the
rate of contributions to Foreign Pension Plans paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required (by applicable law or
otherwise) that could reasonably be expected to have a Material Adverse Effect.
 
(v)            The Company or the relevant UK Relevant Entity (as appropriate)
shall promptly, and in any event in no less than ten (10) Business Days, notify
the Administrative Agent: (i) of any investigation or proposed investigation by
the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to the Company, its ERISA Affiliates or any
of their Subsidiaries; and (ii) if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator, in each case that could
reasonably be expected to have a Material Adverse Effect.
 
(e)            Collateral Documentation.  The Company will cause, and will cause
each Subsidiary Guarantor (other than a Foreign Subsidiary) to cause, all of its
owned personal property (whether tangible, intangible, or mixed) to be subject
at all times to first priority, perfected Liens in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.02.  Without limiting the generality
of the foregoing, the Company will cause the Applicable Pledge Percentage of the
issued and outstanding Equity Interests of each Subsidiary directly owned by the
Company or any Subsidiary Guarantor to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request, subject to the limitations
provided in this Section 5.09 or in any Collateral Document.
91

--------------------------------------------------------------------------------

 
(f)            Further Assurances.  Without limiting the foregoing, the Company
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by applicable law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Company, subject to the
limitations provided in this Section 5.09 or in any Collateral Document.
 
(g)            Additional Collateral.  If any material personal property is
acquired by the Company or any Subsidiary Guarantor after the Effective Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Company will promptly notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Company will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Subsidiary Guarantors to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (g) of this Section, all at the
expense of the Company, subject to the limitations provided in this Section 5.09
or in any Collateral Document.
 
SECTION 5.10  Accuracy of Information.  The Company will ensure that any written
information, including financial statements or other documents, furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or the
Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder (as modified or supplemented by other information so
furnished) contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Company on the date thereof as to the matters specified in this
Section; provided, that with respect to any projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being understood that
actual results may vary from such projections and that such variations may be
material.
 
SECTION 5.11  Unrestricted Cash for 2022 Senior Notes.  At all times from and
after the date that is six (6) months prior to the then-stated maturity of the
2022 Senior Notes (unless the 2022 Senior Notes have been refinanced in full or
the maturity thereof has been extended to a date that is later than six months
after the Maturity Date), the Company shall ensure that that the sum of (a) the
aggregate Available Revolving Commitments of all Lenders plus (b) Unrestricted
Cash, is no less than the Required Liquidity Amount.
 
SECTION 5.12  Post-Closing Matters.  The Loan Parties shall satisfy each of the
requirements set forth on Schedule 5.12 attached hereto on or before the date
specified on such Schedule for each such requirement (or such later date as may
be agreed upon by the Administrative Agent pursuant to such Schedule).
 
SECTION 5.13 Dutch Fiscal Unity.  Any fiscal unity (fiscale eenheid) for Dutch
corporate income tax (vennootschapsbelasting) purposes in which a Dutch Loan
Party is included will consist of Dutch Loan Parties only, unless the prior
written consent of the Administrative Agent is obtained.
92

--------------------------------------------------------------------------------

 
ARTICLE VI

Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized as
provided herein, and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:
 
SECTION 6.01  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)            the Secured Obligations, including, without limitation, any and
all Indebtedness created under the Loan Documents;
 
(b)            Indebtedness under the 2022 Senior Note Indenture and
Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof; provided that in connection with any extensions, renewals and
replacements of the Indebtedness under the 2022 Senior Note Indenture, the
principal amount may be up to the original principal amount of the 2022 Senior
Note Indenture of $300,000,000, plus any additional Indebtedness incurred at the
time of such extension, renewal or replacement to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith);
 
(c)            Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not an Obligor Party hereunder to any Obligor Party shall
be subject to the limitations set forth in Section 6.05(d), (h), (i) or (n);
 
(d)            Guarantees by the Company of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Company or any other Subsidiary;
 
(e)            Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
one-hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of all
Indebtedness permitted by this clause (e), together with Attributable Debt in
respect of Sale and Leaseback Transactions permitted under Section 6.11, shall
not at the time of incurrence of any such Indebtedness, exceed the greater of
(x) $75,000,000 and (y) 5.0% of Consolidated Total Assets of the Company and its
Subsidiaries (measured as of the end of the most recently ended fiscal quarter
of the Company for which Financials are available);
 
(f)            Indebtedness of the Company or any Subsidiary as an account party
in respect of trade letters of credit;
 
(g)            Indebtedness of the Company or any Subsidiary secured by a Lien
on any asset of the Company or any Subsidiary; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (g) shall
not in the aggregate exceed the greater of (x) $15,000,000 and (y) 1.5% of
Consolidated Total Assets of the Company and its Subsidiaries (measured as of
the end of the most recently ended fiscal quarter of the Company for which
Financials are available) at any time;
93

--------------------------------------------------------------------------------

 
(h)            Indebtedness (which, other than any such Indebtedness incurred by
a Foreign Subsidiary Borrower, may be secured) incurred by Subsidiaries that are
Foreign Subsidiaries or are not Obligor Parties from time to time after the
Effective Date, so long as the aggregate principal amount of all such
Indebtedness (including trade letters of credit) incurred pursuant to this
clause (h) at any time outstanding shall not exceed $100,000,000; provided, that
the aggregate principal amount of all such Indebtedness incurred by Foreign
Subsidiary Borrowers shall not exceed $75,000,000;
 
(i)            Indebtedness (if any) resulting from any re-characterization of
any Permitted Factoring Transaction;
 
(j)            any indebtedness arising between Obligor Parties under a
declaration of joint and several liability used for the purpose of section 2:403
of the BW (and any residual liability under such declaration arising pursuant to
section 2:404(2) of the BW) or any indebtedness arising as a result of two or
more members of the Group being part of a fiscal unity (fiscale eenheid) for
Dutch corporate income tax (vennootschapsbelasting) or Dutch value added tax
(omzetbelasting) purposes (for the avoidance of doubt, with due observance of
Section 3.15 and Section 5.13);
 
(k)             other unsecured Indebtedness of an Obligor Party so long as both
immediately before and immediately after giving pro forma  effect thereto (i) no
Default or Event of Default has occurred and is continuing and (ii) the Company
shall be compliance (on a pro forma basis) with the covenants contained in
Section 6.13; provided, that in connection with the incurrence of any
Indebtedness pursuant to this clause (k) in an amount equal to or greater
$50,000,000, the Company shall, upon the request of the Administrative Agent,
have furnished to the Administrative Agent a certificate reasonably acceptable
to the Administrative Agent demonstrating such pro forma compliance in
reasonable detail prior to incurring such unsecured Indebtedness;
provided further, that (a) any senior unsecured Indebtedness of the Obligor
Parties under any notes or convertible notes permitted hereunder and issued
under an indenture, loan agreement, note purchase agreement or similar governing
instrument or document in a registered public offering or a Rule 144A or other
private placement transaction shall only be permitted hereunder to the extent
such Indebtedness constitutes, and complies with the terms set forth in the
definition of, Senior Note Indebtedness, and (b) any Indebtedness that is
contractually subordinated to the payment of the Obligations shall only be
permitted hereunder to the extent such Indebtedness constitutes, and complies
with the terms set forth in the definition of, Subordinated Indebtedness;
 
(l)            Receivables Transaction Attributed Indebtedness and/or
Indebtedness incurred pursuant to Qualified Receivables Transactions;
 
(m)            Indebtedness under performance bonds, letter of credit
obligations to provide security for worker’s compensation claims and bank
overdrafts, in each case, incurred in the ordinary course of business, provided
that any obligations arising in connection with such bank overdraft Indebtedness
is extinguished within five (5) Business Days of its incurrence;
 
(n)            in addition to Indebtedness permitted by the preceding clause
(c), Indebtedness of any wholly-owned Subsidiary of the Company to the Company
or another wholly-owned Subsidiary constituting the deferred purchase price in
respect of intercompany transfers of goods and services otherwise permitted
hereunder and made in the ordinary course of business to the extent not
constituting Indebtedness for borrowed money;
94

--------------------------------------------------------------------------------

 
(o)            Indebtedness of any Person that becomes a Subsidiary after the
Effective Date pursuant to a Permitted Acquisition, so long as such Indebtedness
exists at the time of such Permitted Acquisition and is not incurred in
contemplation of or in connection with such Permitted Acquisition, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
(p)            guarantees incurred in the ordinary course of business or
consistent with industry practices in respect of obligations not constituting
Indebtedness owing to suppliers, customers, franchisees, lessors, likenesses,
sub-licensees and distribution partners;
 
(q)            Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, completion guarantees, self-insurance obligations, worker’s
compensation claims, performance guarantees and similar obligations, in each
case provided in the ordinary course of business or consistent with past
practice, including without limitation those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice or industry practices;
 
(r)            Indebtedness owed to (including obligations in respect of letters
of credit, bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person, in each
case in the ordinary course of business or consistent with past practice or
industry practice;
 
(s)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided, however, that
such Indebtedness is extinguished within ten (10) Business Days;
 
(t)            Indebtedness and contingent obligations to financial
institutions, in each case to the extent in the ordinary course of business and
on terms and conditions which are within the general parameters customary in the
banking industry (as determined in good faith by the Company), entered into to
obtain cash management services (including netting services, cash pooling
arrangements, employee credit cards, deposit account overdraft protection
services or other related or similar services) in connection with the management
or opening of deposit accounts or incurred as a result of endorsement of
negotiable instruments for deposit or collection purposes;
 
(u)            Indebtedness of the Company or any Subsidiary consisting of (a)
the financing of insurance premiums or (b) take-or-pay obligations contained in
supply agreements, in each case, incurred in the ordinary course of business or
consistent with industry practice;
 
(v)            Subordinated Indebtedness issued by the Company or any Subsidiary
to current or former directors, officers, employees or consultants or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Company permitted by Section 6.08(c);
 
(w)            to the extent constituting Indebtedness, Attributable Debt in
respect of Sale and Leaseback Transactions permitted under Section 6.11; and
 
(x)            Indebtedness in respect of obligations of the Company or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business.
95

--------------------------------------------------------------------------------

 
For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof), but may be permitted in part under any
relevant combination thereof, and (B) in the event that an item of Indebtedness
(or any portion thereof) meets the criteria of one or more of the categories of
permitted Indebtedness (or any portion thereof), the Company may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof). In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies shall also be permitted hereunder after the date of such
incurrence.
 
SECTION 6.02                                        Liens.  The Company will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)            Liens created pursuant to any Loan Document;
 
(b)            Permitted Encumbrances;
 
(c)            any Lien on any property or asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(d)            any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(e)            Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within one-hundred eighty (180) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;
 
(f)            Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction or Permitted Factoring Transaction;
 
(g)            in the case of the Dutch Subsidiary, Liens created or to be
created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn up by the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) or any other general conditions
used by, or agreement or arrangement with, a bank operating in or outside the
Netherlands to substantially the same effect;
96

--------------------------------------------------------------------------------

 
(h)            Liens on assets of Subsidiaries that are not Obligor Parties
securing Indebtedness of such Persons permitted under Section 6.01(h);
 
(i)            Liens on insurance policies and the proceeds thereof securing
Indebtedness representing installment insurance premiums owing in the ordinary
course of business;
 
(j)            Liens solely on any cash earnest money deposits made by the
Company or any Subsidiary in connection with any letter of intent or purchase
agreement relating to an investment permitted under this Agreement or a
Permitted Acquisition;
 
(k)            any encumbrance or restriction with respect to the Equity
Interests of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement to the extent permitted under Section 6.05;
 
(l)            Liens on cash collateral or other investment assets securing
letters of credit not issued pursuant to this Agreement up to an aggregate
amount of $10,000,000 at any time outstanding; and
 
(m)            Liens on assets of the Company and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed the
greater of (x) $15,000,000 and (y) 1.5% of Consolidated Total Assets of the
Company and its Subsidiaries (measured as of the end of the most recently ended
fiscal quarter of the Company for which Financials are available);
 
(n)            Liens upon the assets of the Company or its Subsidiaries subject
to any Sale and Leaseback Transactions permitted under Section 6.11; and
 
(o)            the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods.
 
SECTION 6.03                                        Fundamental Changes. 
(a) The Company will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person, or otherwise
Dispose of all or substantially all of its assets, or all or substantially all
of the Equity Interests of any of its Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except (i) as permitted
under Section 6.04 (other than Section 6.04(e)), or (ii) if at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing:
 
(i)            any Person (including any Subsidiary) may merge into the Company
in a transaction in which the Company is the surviving corporation;
 
(ii)            any Subsidiary may merge into any other Subsidiary; provided,
that (x) any such merger involving a Foreign Subsidiary Borrower must result in
a Foreign Subsidiary Borrower as the surviving entity, (y) any such merger
involving an Obligor Party must result in an Obligor Party as the surviving
entity and (y) any such merger involving a Foreign Law Pledgor must result in a
Loan Party as the surviving entity;
97

--------------------------------------------------------------------------------

 
(iii)            any Subsidiary may be dissolved, provided that (A) if, such
Subsidiary is an Obligor Party, the assets of such dissolved Subsidiary are
transferred to an Obligor Party if, (B) such Subsidiary is a Foreign Law
Pledgor, the assets of such dissolved Subsidiary are transferred to a Loan
Party, and (C) if a Subsidiary becomes a Material Subsidiary as a result of such
transfer of assets, it will comply with the requirements of Section 5.09, as
applicable;
 
(iv)            any Obligor Party and any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to another
Obligor Party and any Subsidiary that is not an Obligor Party may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any other Subsidiary; provided that sales between an Obligor Party and a
non-Obligor Party shall be at prices and on terms and conditions not less
favorable to the Obligor Party than could be obtained on an arm’s-length basis
from unrelated third parties; and
 
(v)            any Subsidiary that is an Obligor Party may consummate a Division
as the Dividing Person if, immediately upon the consummation of the Division,
the assets of the applicable Dividing Person are held by one or more Obligor
Parties at such time (or, in each case, such later date as may be agreed upon by
the Administrative Agent);
 
provided that any such merger, consolidation or Division involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger, consolidation
or Division shall not be permitted unless it is also permitted by Section 6.05.
 
(b)            The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, complementary or ancillary
thereto, including without limitation industrial manufacturing and distribution,
the rental of industrial equipment, and the provision of services related
thereto.
 
(c)            The Company will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.
 
SECTION 6.04  Dispositions.  The Company will not, and will not permit any
Subsidiary to, make any Disposition, except if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:
 
(a)            Dispositions of property that is obsolete, damaged, surplus, worn
out, or otherwise no longer used or useful in the ordinary course of business;
 
(b)            Dispositions of inventory and Permitted Investments in the
ordinary course of business;
 
(c)            Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)            Dispositions of property (i) by any Subsidiary to any Obligor
Party and (ii) by any Subsidiary that is not an Obligor Party to any other
Subsidiary that is not an Obligor Party; provided that Dispositions between an
Obligor Party and a non-Obligor Party shall be at prices and on terms and
conditions not less favorable to the Obligor Party than could be obtained on an
arm’s-length basis from unrelated third parties;
98

--------------------------------------------------------------------------------

 
(e)            Dispositions permitted by Section 6.03;
 
(f)            leases, licenses, cross-licenses, subleases or sublicenses
granted in the ordinary course of business and on ordinary commercial terms that
do not interfere in any material respect with the business of the Company and
its Subsidiaries, taken as a whole;
 
(g)            Dispositions of intellectual property rights that are no longer
used or useful in the business of the Company and its Subsidiaries;
 
(h)            the discount, write-off or Disposition of past-due accounts
receivable, in each case in the ordinary course of business;
 
(i)            Liens permitted by Section 6.02, Restricted Payments permitted by
Section 6.08, investments permitted by Section 6.05 and Sale and Leaseback
Transactions permitted by Section 6.11;
 
(j)            Dispositions of interests in accounts or notes receivable and
related assets as part of a Permitted Factoring Transaction or a Qualified
Receivables Transaction;
 
(k)            the Specified Disposition; provided that (i) at the time thereof
and immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (ii) at least 75% of the consideration received in
respect thereof shall be cash, (iii) the consideration received in respect
thereof shall be equal to or greater than the fair market value of the assets
subject to such sale and (iv) immediately after giving pro forma effect thereto,
the Company shall be compliance (on a pro forma basis) with the covenants
contained in Section 6.13;
 
(l)            Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section (other than the Specified Disposition); provided
that the aggregate book value of all property Disposed of pursuant to this
clause (l) shall not exceed (i) 10% of Consolidated Total Assets (measured as of
the end of the most recently ended fiscal quarter at the time of such
Disposition for which Financials are available) during any four fiscal quarter
period for all such Dispositions made during such period (excluding, for the
avoidance of doubt, Dispositions made prior to the Effective Date) and (ii) 25%
of Consolidated Total Assets (measured as of the end of the most recently ended
fiscal quarter for which Financials are available at the time of such
Disposition) for all such Dispositions made in reliance on this clause (l) since
the Effective Date;
 
(m)            the Company and its Subsidiaries may make charitable donations in
the ordinary course of business in accordance with past practices;
 
(n)            the Company and its Subsidiaries may abandon intellectual
property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and its Subsidiaries, taken as a whole;
 
(o)            the Company and its Subsidiaries may enter into sales, transfers,
and other dispositions of investments in joint ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
 
(p)            foreclosures, condemnation, or any similar action on assets or
casualty or insured damage to assets;
99

--------------------------------------------------------------------------------

 
(q)            the Company or any Domestic Subsidiary may sell Equity Interests
in any Foreign Subsidiary to another Foreign Subsidiary; provided that such sale
shall be made for cash at fair market value as reasonably determined by the
Company or such Domestic Subsidiary.
 
SECTION 6.05  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person that was not a wholly
owned Subsidiary prior to such merger or consolidation or Division) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit, except:
 
(a)            Permitted Investments;
 
(b)            Permitted Acquisitions;
 
(c)             (i) investments by the Company and its Subsidiaries existing on
the date hereof in the capital stock of its Subsidiaries and (ii) other
investments (including without limitation capital contributions, loans, advances
and book entries) made after the Effective Date by conversion from any
investment otherwise permitted by this Section 6.05 made by the Company in or to
any Subsidiary and made by any Subsidiary to the Company or any other Subsidiary
to another investment (including without limitation capital contributions,
loans, advances and book entries) of like amount and involving the same
entities;
 
(d)            investments, guarantees, loans or advances made by the Company in
or to any Subsidiary and made by any Subsidiary in or to the Company or any
other Subsidiary (provided that not more than the greater of 10% of Consolidated
Total Assets (measured as of the end of the most recently ended fiscal quarter
for which Financials are available at the time of such investment, loan or
advance) and an aggregate amount of $150,000,000 in investments, loans or
advances or capital contributions may be made and remain outstanding, at any
time after the Effective Date, by Obligor Parties to Subsidiaries which are not
Obligor Parties; provided, further, that, subject to compliance with each other
covenant set forth in this Article VI in connection with any such transaction,
(i) the value of any assets (other than cash and cash equivalents) distributed
to an Obligor Party by a Foreign Subsidiary which is not an Obligor Party
(directly or indirectly) that are contributed to or otherwise invested in a
Foreign Subsidiary which is not an Obligor Party substantially concurrently with
such distribution (but not more than three (3) Business Days thereafter) and
(ii) the value of Equity Interests in Foreign Subsidiaries which are not Obligor
Parties contributed by any Obligor Party to a Foreign Subsidiary which is not an
Obligor Party, in each case, shall not reduce or count toward the aggregate
amount available for investments in Subsidiaries which are not Obligor Parties
under this paragraph (d));
 
(e)             investments in joint ventures not to exceed in the aggregate the
greater of 5% of Consolidated Total Assets (measured as of the end of the most
recently ended fiscal quarter for which Financials are available at the time of
such transaction) and $75,000,000;
 
(f)             investments constituting (i) commission, travel and similar
advances to officers and employees made in the ordinary course of business and
consistent with past practice and (ii) loans or advances to directors, officers,
employees, independent contractors and consultants in the ordinary course of
business and in an aggregate amount not to exceed $5,000,000 in any fiscal year;
100

--------------------------------------------------------------------------------

 
(g)            Guarantees constituting Indebtedness permitted by Section 6.01;
 
(h)            any investments, guarantees, loans or advances (other than
acquisitions) if the Net Leverage Ratio (calculated on a pro forma basis
immediately after giving effect thereto) is less than or equal to 1.50 to 1.00;
 
(i)            any other investments, guarantees, loans or advances (other than
acquisitions) in an aggregate amount not to exceed the greater of 10% of
Consolidated Total Assets (measured as of the end of the most recently ended
fiscal quarter for which Financials are available at the time of creation) and
$150,000,000 at any time outstanding;
 
(j)            guarantees by the Company and its Subsidiaries of obligations of
Subsidiaries (and of former Subsidiaries or otherwise in connection with any
disposition of assets permitted hereunder; provided in such case (x) such
guarantee is subject to indemnification by a third party and (y) such guarantee
is released within twelve (12) months after such disposition) not constituting
Indebtedness, including without limitation in respect of obligations to
suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners;
 
(k)            investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) to a Subsidiary or other special-purpose
entity created solely to engage in a Qualified Receivables Transaction or
otherwise resulting from transfers of assets permitted by Section 6.04(j) to
such a special-purpose entity;
 
(l)            the purchase by a Foreign Subsidiary of the Equity Interests of
another Foreign Subsidiary as described in Section 6.04(q);
 
(m)            accounts receivable and extensions of trade credit to and
extended payment terms to customers in the ordinary course of business
consistent with past practice;
 
(n)            so long as no Default or Event of Default has occurred and is
continuing at the time of such investment or immediately after giving effect
thereto, for any one fiscal quarter period of the Company and its Subsidiaries,
investments (including, but not limited to, loans, advances, capital
contributions or book entries evidencing any of the foregoing (other than
acquisitions)) in an aggregate amount for all such investments not to exceed the
aggregate Dollar Amount of Restricted Payments received in cash or cash
equivalents (or book entries evidencing such receipt of cash or cash
equivalents) by the Company or any Obligor Party from a Subsidiary which is not
an Obligor Party during such fiscal quarter period and the immediately preceding
fiscal quarter;
 
(o)            investments in the form of promissory notes and other non-cash
consideration received by the Company or any Subsidiary in connection with any
Disposition of assets permitted hereunder;
 
(p)            investments consisting of prepayments of expenses or security
deposits made by the Company and its Subsidiaries in the ordinary course of
business;
 
(q)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(r)            capital expenditures not otherwise prohibited under this
Agreement;

101

--------------------------------------------------------------------------------

 
(s)            Equity Interests of the Company acquired pursuant to a Restricted
Payment permitted under Section 6.08 and held by the Company as treasury stock
(provided that any such acquisition financed by the proceeds of Loans shall be
made in compliance with applicable laws, rules and regulations, including
Regulations T, U and X);
 
(t)            investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices; and
 
(u)            Swap Agreements permitted by Section 6.06.
 
For purposes of determining the amount of any investment outstanding, such
amount shall be deemed to be the amount of such investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such investment) less any amount realized in respect of such investment
upon the sale, collection or return of capital (not to exceed the original
amount invested).
 
SECTION 6.06  Swap Agreements.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks, including, without limitation, foreign
currency fluctuations and commodity exposure, to which the Company or any
Subsidiary has actual or anticipated exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.
 
SECTION 6.07  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.08, (d) transactions between or among the Company or any Subsidiary on
the one hand and any Subsidiary or other special purpose entity created to
engage solely in a Qualified Receivables Transaction, (e) any other transaction
between the Company and any Subsidiary or between a Subsidiary and another
Subsidiary and permitted by Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.08 and
6.09, (f) payments by the Company and its Subsidiaries pursuant to tax sharing
agreements among the Company and its Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party, (g) employment,
indemnification, benefits and compensation arrangements (including arrangements
made with respect to bonuses and equity-based awards) entered into in the
ordinary course of business with members of the board of directors or management
committee, officers and employees of the Company or a Subsidiary, (h) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (i) transactions between the Company or any
Subsidiary and any Person, a member of the governing board of which is also a
member of the governing board of the Company or a Subsidiary which are expressly
approved by the governing board of the Company or such Subsidiary, provided,
however, that (x) such member abstains from voting as a member of the governing
board of the Company or such Subsidiary on any matter involving such other
Person and (y) such transaction is otherwise permitted by this Agreement.
102

--------------------------------------------------------------------------------

 
SECTION 6.08  Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
 
(a)            the Company may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock;
 
(b)            Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests;
 
(c)            so long as there shall exist no Default or Event of Default (both
immediately before and immediately after giving effect to the payment thereof),
the Company may repurchase outstanding shares of its common stock (or options to
purchase such common stock) following the death, disability, retirement or
termination of employment of employees, officers, directors, consultants or
independent contractors of the Company or any of its Subsidiaries or under the
terms of any benefit plan or any other agreement under which such shares of
stock or related rights were issued; provided that (i) all amounts used to
effect such repurchases are obtained by the Company from a substantially
concurrent issuance of its common stock (or options to purchase such common
stock) to other employees, members of management, executive officers, directors,
consultants or independent contractors of the Company or any of its Subsidiaries
or from the net proceeds of any key-man life insurance policy issued with
respect to any applicable employee, officer or director or (ii) to the extent
the proceeds used to effect any repurchase are not obtained as described in
preceding clause (i), the aggregate amount of Restricted Payments paid by the
Company pursuant to this clause (c) (exclusive of amounts paid as described
pursuant to preceding clause (i)) shall not exceed $1,000,000 in any fiscal year
of the Company; provided that, in the event that the maximum amount which is
permitted to be expended in respect of Restricted Payments during any fiscal
year pursuant to this clause (ii) is not fully expended during such fiscal year,
the maximum amount which may be expended during the immediately succeeding
fiscal year pursuant to this clause (ii) shall be increased by such unutilized
amount;
 
(d)            so long as there shall exist no Default or Event of Default (both
immediately before and immediately after giving effect to the payment thereof),
the Company may repurchase outstanding shares of its common stock or equivalents
thereof or rights to purchase any of the foregoing issued in connection with the
Company’s directors compensation plan; provided that the aggregate amount of
shares repurchased paid by the Company pursuant to this clause (d) (exclusive of
amounts paid as described pursuant to the preceding clause (c)) shall not exceed
$750,000 in any fiscal year of the Company and shall not exceed a maximum of
$1,750,000 for all such repurchases made on or after the Effective Date;
 
(e)            the Company and its Subsidiaries may make any other Restricted
Payment so long as (x) no Default or Event of Default has occurred and is
continuing immediately prior to making such Restricted Payment or would arise
immediately after giving effect (including giving effect on a pro forma basis)
thereto and (y) the Net Leverage Ratio, immediately after giving effect thereto
on a pro forma basis, does not exceed 3.25 to 1.00;
 
(f)            so long as there shall exist no Default or Event of Default (both
immediately before and immediately after giving effect to the declaration and
payment thereof) the Company may make or pay Restricted Payments with respect to
its outstanding common stock not otherwise permitted under this Section 6.08 in
an aggregate amount not to exceed $25,000,000 in any fiscal year of the Company;
 
(g)            non-cash repurchases of Equity Interests deemed to occur upon the
exercise or settlement of stock options, stock appreciation rights, restricted
stock units, warrants or other convertible or exchangeable securities or other
Equity Interests if such Equity Interest represents a portion of the exercise
price of, or withholding obligation with respect to, such options, stock
appreciation rights, restricted stock units, warrants or other convertible or
exchangeable securities or other Equity Interests;
103

--------------------------------------------------------------------------------

 
(h)            Restricted Payments to make payments, in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such Person; and
 
(i)            withholding tax payments made on behalf of present or former
directors, consultants, independent contractors, officers or employees in
connection with the exercise by such Persons of stock options or other rights to
purchase Equity Interests or the vesting of restricted Equity Interests
(including any repurchase of restricted Equity Interests representing the
holder’s tax liability in connection with the vesting thereof), in each case, to
the extent (x) such exercise of stock options or other rights or vesting of
restricted Equity Interests is permitted under this Agreement, and (y) such
withholding tax payments are netted out of the amounts to be distributed by the
Company or any Subsidiary in connection with such exercise of stock options or
other rights or vesting of restricted Equity Interests;
 
Notwithstanding the foregoing clauses (e) and (f), during the Specified
Disposition Reinvestment Period, the Company shall only be permitted to make
Restricted Payments (i) in an aggregate amount not to exceed $100,000,000, (ii)
to the extent that, immediately after giving pro forma effect thereto, the Net
Leverage Ratio does not exceed 3.25 to 1.00, and (iii) so long as at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing. Notwithstanding anything in this
Agreement to the contrary, (x) that cancellation of Subordinated Indebtedness
owing to the Company or any Subsidiaries from present or former directors,
consultants, officers or employees in connection with a repurchase of Equity
Interests of the Company will not be deemed to constitute a Restricted Payment
for purposes of this Section 6.08, and (y) the foregoing provisions of this
Section 6.08 will not prohibit any Restricted Payment within sixty (60) days
after the date of declaration thereof or the giving of notice with respect
thereto, as applicable, if at the date of declaration or the giving of such
notice such Restricted Payment would have complied with the provisions of this
Section 6.08 (it being understood that such Restricted Payment shall be deemed
to have been made on the date of declaration or notice for purposes of such
provision).
 
SECTION 6.09 Restrictive Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions, including
net worth, leverage and other financial covenants and customary covenants
regarding business operations or encumbrances, on then-market terms (for the
applicable Indebtedness) imposed under the terms of any Indebtedness permitted
under clauses (b), (h), (k) or (o) of Section 6.01, in each case, so long as
such terms permit the granting of Liens on property and assets of the Obligor
Parties in favor of the Administrative Agent to secure the Secured Obligations,
(iii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or existing at the time of any acquisition, (iv) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary and/or any other property
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary and/or property (and/or owner of such property) that is to be sold
and such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (vii) the foregoing shall not
apply customary restrictions and conditions contained in agreements with surety
companies that waive or prohibit subrogation of claims and/or prohibit parties
to such agreements from collecting intercompany obligations until obligations to
the applicable surety company have been paid or satisfied, in each case after a
claim is made upon such surety company, (viii) the foregoing shall not apply to
customary provisions in licenses, governmental permits, leases and other
contracts restricting the assignment thereof, (ix) the foregoing shall not apply
to customary restrictions and conditions contained in documents evidencing a
Qualified Receivables Transaction and (x) the foregoing shall not apply to
customary prohibitions or restrictions in joint venture agreements and similar
agreements that relate solely to the activities of joint ventures permitted
under this Agreement.
104

--------------------------------------------------------------------------------

 
SECTION 6.10  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents; provided, for the avoidance of
doubt, the Company shall be permitted at any time to prepay or repay the Senior
Note Indebtedness.  Furthermore, the Company will not, and will not permit any
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:
 
(a)            increases the overall principal amount of any such Indebtedness
or increases the amount of any single scheduled installment of principal or
interest;
 
(b)            shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
 
(c)            shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;
 
(d)            increases the rate of interest accruing on such Indebtedness;
 
(e)            provides for the payment of additional fees or increases existing
fees;
 
(f)            amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
 
(g)            amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Subsidiary and/or the Lenders or (ii) is more onerous in any material respect
than the existing applicable covenant in the Subordinated Indebtedness Documents
or the applicable covenant in this Agreement.
105

--------------------------------------------------------------------------------

 
SECTION 6.11  Sale and Leaseback Transactions.  The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the Attributable
Debt arising therefrom, together with all Indebtedness in respect of Capitalized
Lease Obligations permitted under Section 6.01(e), shall not exceed, at the time
of incurrence of such Attributable Debt, the greater of (x) $75,000,000 and (y)
5% of Consolidated Total Assets of the Company and its Subsidiaries (measured as
of the end of the most recently ended fiscal quarter of the Company for which
Financials are available at the time of incurrence).
 
SECTION 6.12  Centre of Main Interests and Establishment.  No Foreign Subsidiary
Borrower shall without the prior written consent of the Administrative Agent,
take any action that shall cause its registered office or centre of main
interests (as that term is used in Article 3(1) of the Regulation) to be
situated outside of its jurisdiction of incorporation, or cause it to have an
Establishment situated outside of its jurisdiction of incorporation.
 
SECTION 6.13  Financial Covenants.
 
(a)            Maximum Net Leverage Ratio.  The Company will not permit the Net
Leverage Ratio, determined as of the end of each of its fiscal quarters ending
on or after the Effective Date, to be greater than 3.75 to 1.00; provided, that
the Company may, in connection with a Specified Acquisition, so long as no
Default or Event of Default shall be continuing and upon written notice by the
Company to the Administrative Agent, elect to increase the maximum Net Leverage
Ratio permitted under this Section 6.13(a) to 4.25 to 1.00 for the fiscal
quarter during which such Specified Acquisition occurs (a “Trigger Quarter”) and
for the next succeeding four (4) fiscal quarters after such Trigger Quarter (any
such election in respect of the maximum Net Leverage Ratio pursuant to this
Section 6.13(a) being referred to as an “Acquisition Holiday”); provided,
further that (i) no Acquisition Holiday shall occur following a prior
Acquisition Holiday unless and until the Net Leverage Ratio is less than or
equal to 3.75 to 1.00 as of the end of at least one fiscal quarter following the
applicable Specified Acquisition (ii) the Borrower may only exercise an
Acquisition Holiday twice during the term of this Agreement, (iii) at the time
of the Specified Acquisition (and as a condition to the permissibility thereof),
the Company shall have furnished to the Administrative Agent a certificate
signed by a Financial Officer of the Company and demonstrating Net Leverage
Ratio (calculated on a pro forma basis immediately after giving effect to the
Specified Acquisition and any incurrence of Indebtedness in connection
therewith) of less than or equal to 4.25 to 1.00 for the four fiscal quarter
period most recently ended prior to the date of such Specified Acquisition,
calculated as if such Specified Acquisition had been consummated on the first
day of such period and (iv) for the avoidance of doubt, after the Trigger
Quarter and the four following fiscal quarters, the maximum permitted Net
Leverage Ratio shall return to 3.75 to 1.00.
 
(b)            Minimum Interest Coverage Ratio.  The Company will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on or after the Effective Date, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the last day of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be less than 3.50 to 1.00 (or, for any fiscal quarter ending within
twelve months after the consummation of the Specified Disposition, 3.00 to
1.00).
 
ARTICLE VII

Events of Default
 
SECTION 7.01  Events of Default.  The following events shall each constitute an
“Event of Default” hereunder:
106

--------------------------------------------------------------------------------

 
(a)            any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)            any Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
 
(c)            any representation or warranty made or deemed made by or on
behalf of any Borrower or any Subsidiary in this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
 
(d)            any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence), 5.08, 5.09, 5.11 or 5.12, in Article VI, in Article X, in
Article XI or any “Event of Default” shall occur under Section 5.1.2 of the
Security Agreement;
 
(e)            any Loan Party, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Company
(which notice will be given at the request of any Lender);
 
(f)            the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, beyond
the period of grace, if any, provided in the instrument or document under which
such Indebtedness was created;
 
(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i)            the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
107

--------------------------------------------------------------------------------

 
(j)            the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)            one or more final, non-appealable judgments for the payment of
money in an aggregate amount in excess of $35,000,000 (to the extent not paid or
covered by insurance or indemnities as to which the insurer or indemnity has
been notified of such judgment or order and the applicable insurance company or
indemnity has not denied coverage thereof) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment;
 
(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
 
(m)            a Change in Control shall occur;
 
(n)            [reserved];
 
(o)            any material provision of any Loan Document, at any time after
its execution and delivery and for any reason ceases to be in full force and
effect; or any Loan Party, any Subsidiary or any other Person contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke, terminate
or rescind any Loan Document, in each case other than (a) than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations, or
(b) solely as a result of acts or omissions by the Administrative Agent;
 
(p)            any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any portion of the
Collateral having a book value in excess of $15,000,000 purported to be covered
thereby, except (x) as permitted by the terms of any Loan Document or (y) solely
as a result of acts or omissions by the Administrative Agent;
 
(q)            a UK Insolvency Event shall occur in respect of any UK Borrower
or any UK Subsidiary, or any other UK Relevant Entity; or
 
(r)            the Company or any of its Subsidiaries shall have been notified
that any of them has, in relation to a Foreign Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a Contribution Notice or Financial Support Direction, or
otherwise is liable to pay an amount which, when aggregated with all other
amounts required to be paid to Foreign Pension Plans by the Company or any other
ERISA Affiliate that could reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 7.02  Remedies Upon an Event of Default.  If an Event of Default occurs
(other than an event with respect to any Borrower described in Sections 7.01(h)
or 7.01(i)), and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to the Company, take
any or all of the following actions, at the same or different times:
108

--------------------------------------------------------------------------------

 
(a)            terminate the Commitments, and thereupon the Commitments shall
terminate immediately;
 
(b)            declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers;
 
(c)            require cash collateral for the LC Exposure as required in
Section 2.06(j) hereof; and
 
(d)            exercise on behalf of itself, the Lenders and the Issuing Banks
all rights and remedies available to it, the Lenders and the Issuing Banks under
the Loan Documents and Applicable Law.
 
If an Event of Default described in Sections 7.01(h) or 7.01(i) occurs with
respect to any Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, including any
break funding payment, shall automatically become due and payable, and the
obligations of the Borrowers to cash collateralize the LC Exposure as provided
in clause (c) above shall automatically become effective, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the UCC or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Loan Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived by each Borrower on behalf of itself and its Subsidiaries), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, or consent to the use by any Loan Party of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released by each Borrower on behalf of itself and its
Subsidiaries.  Each Borrower further agrees on behalf of itself and its
Subsidiaries, at the Administrative Agent’s request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of a
Borrower, another Loan Party or elsewhere.  The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, in each case payable in accordance with Section 9.03, to the
payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the UCC, need the Administrative Agent account for the surplus, if any, to any
Loan Party.  To the extent permitted by applicable law, each Borrower on behalf
of itself and its Subsidiaries waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
109

--------------------------------------------------------------------------------

 
SECTION 7.03  Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders:
 
(a)             all payments received on account of the Secured Obligations
shall, subject to Section 2.22, be applied by the Administrative Agent as
follows:
 
(i)            first, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts payable to the
Administrative Agent (including fees and disbursements and other charges of
counsel to the Administrative Agent payable under Section 9.03 and amounts
pursuant to Section 2.12(c) payable to the Administrative Agent in its capacity
as such);
 
(ii)            second, to payment of that portion of the Secured Obligations
constituting fees, expenses, indemnities and other amounts (other than
principal, reimbursement obligations in respect of LC Disbursements, interest
and Letter of Credit fees) payable to the Lenders and the Issuing Banks
(including fees and disbursements and other charges of counsel to the Lenders
and the Issuing Banks payable under Section 9.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;
 
(iii)            third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid Letter of Credit fees and charges and interest
on the Loans and unreimbursed LC Disbursements, ratably among the Lenders and
the Issuing Banks in proportion to the respective amounts described in this
clause (iii) payable to them;
 
(iv)            fourth, (A) to payment of that portion of the Secured
Obligations constituting unpaid principal of the Loans, unreimbursed LC
Disbursements and any other amounts owing with respect to Banking Services
Obligations and Swap Obligations and (B) to cash collateralize that portion of
LC Exposure comprising the undrawn amount of Letters of Credit to the extent not
otherwise cash collateralized by the applicable Borrower pursuant to
Section 2.06 or 2.22, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause (iv) payable to
them; provided that (x) any such amounts applied pursuant to subclause (B) above
shall be paid to the Administrative Agent for the ratable account of the
applicable Issuing Bank to cash collateralize Secured Obligations in respect of
Letters of Credit, (y) subject to Section 2.06 or 2.22, amounts used to cash
collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Secured Obligations, if any, in the order set forth in this Section
7.03;
110

--------------------------------------------------------------------------------

 
(v)            fifth, to the payment in full of all other Secured Obligations,
in each case ratably among the Administrative Agent, the Lenders and the Issuing
Banks based upon the respective aggregate amounts of all such Secured
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and
 
(vi)            finally, the balance, if any, after all Secured Obligations have
been paid in full, to the Borrowers or as otherwise required by law; and
 
(b)            if any amount remains on deposit as cash collateral after all
Letters of Credit have either been fully drawn or expired (without any pending
drawings), such remaining amount shall be applied to the other Secured
Obligations, if any, in the order set forth above.
 
ARTICLE VIII

The Administrative Agent
 
SECTION 8.01  Authorization and Action.  (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and permitted assigns to serve as
the administrative agent under the Loan Documents and each Lender and each
Issuing Bank authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.
 
(b)            As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
111

--------------------------------------------------------------------------------

 
(c)            In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:
 
(i)            the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;
 
(ii)            where the Administrative Agent is required or deemed to act as a
trustee in respect of any Pledged Equity over which a security interest has been
created pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States, or is required or deemed to hold any
Collateral “on trust” pursuant to the foregoing, the obligations and liabilities
of the Administrative Agent to the holders of the Obligations in its capacity as
trustee shall be excluded to the fullest extent permitted by applicable law;
 
(iii)            to the extent that English law is applicable to the duties of
the Administrative Agent under any of the Loan Documents, Section 1 of the
Trustee Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
 
(iv)            nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
 
(d)            The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.
112

--------------------------------------------------------------------------------

 
(e)            None of any Co-Syndication Agent, any Documentation Agent or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
 
(f)            In case of the pendency of any proceeding with respect to any
Loan Party under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any other obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
 
(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
 
(g)            The Administrative Agent is hereby authorized to execute and
deliver any documents necessary or appropriate to create and perfect the rights
of pledge for the benefit of the Secured Parties including a right of pledge
with respect to the entitlements to profits, the balance left after winding up
and the voting rights of the Company as ultimate parent of any subsidiary of the
Company which is organized under the laws of the Netherlands and the Equity
Interests of which are pledged in connection herewith (a “Dutch Pledge”).  The
parties hereto acknowledge and agree that, for purposes of a Dutch Pledge, any
resignation by the Administrative Agent is not effective until its rights under
and obligations with respect to the Parallel Debts are assigned to and assumed
by the successor Administrative Agent.
 
(h)            The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of any Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.
113

--------------------------------------------------------------------------------

 
SECTION 8.02  Administrative Agent’s Reliance, Indemnification, Etc. 
(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence, bad faith or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
 
(b)            The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by a Borrower, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent , or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by any
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Amount.
 
(c)            Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
114

--------------------------------------------------------------------------------

 
SECTION 8.03  Posting of Communications.  (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
 
(b)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
 
(c)            THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
115

--------------------------------------------------------------------------------

 
(d)            Each Lender and Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
 
(e)            Each of the Lenders, the Issuing Banks and each Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
 
(f)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
 
SECTION 8.04  The Administrative Agent Individually.  With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
 
SECTION 8.05  Successor Administrative Agent.  (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Company, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Company
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
116

--------------------------------------------------------------------------------

 
(b)            Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest);
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
 
SECTION 8.06  Acknowledgements of Lenders and Issuing Banks.  (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger, any Co-Syndication Agent, any
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
(b)            Each Lender, by delivering its signature page to this Agreement
on the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.
 
SECTION 8.07  Collateral Matters.  (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Secured Obligations, it being understood and
agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.
117

--------------------------------------------------------------------------------

 
(b)            In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any Banking Services Agreement or Swap
Agreement in respect of Swap Obligations, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
 
(c)            The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(b).
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.
 
SECTION 8.08  Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
118

--------------------------------------------------------------------------------

 
SECTION 8.09  Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower or any other Loan Party, that at least one of
the following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
 
(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
119

--------------------------------------------------------------------------------

 
(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Co-Syndication Agent, any Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).
 
(c)            The Administrative Agent, and each Arranger, Co-Syndication Agent
and Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
SECTION 8.10  Parallel Debt.
 
(a)            Each Loan Party hereby irrevocably and unconditionally undertakes
to pay to the Administrative Agent amounts equal to its Corresponding
Obligations as they may exist from time to time (each a "Parallel Debt"). Each
Parallel Debt will become due and payable at the same time as the corresponding
Corresponding Obligation becomes due and payable.
(b)            The rights of the Administrative Agent under this Section 8.10
are several and independent from any right that a Secured Party may have under
the Loan Documents.
(c)            An amount paid by a Loan Party to the Administrative Agent in
respect of a Parallel Debt will discharge the liability of that Loan Party under
the corresponding Corresponding Obligation in an equal amount.
(d)            The aggregate amount outstanding under the Parallel Debts will
never exceed the aggregate amount outstanding under the Corresponding
Obligations.
(e)            For the purpose of this Section 8.10 the Administrative Agent
acts as a creditor of the Parallel Debts.


SECTION 8.11  French Security.  Each Lender, on behalf of itself and its
Affiliates, hereby (as mandant):
 
(a)            appoints the  Administrative Agent to act as agent (mandataire)
(with full power to appoint and to substitute and to delegate subject to the
prior written consent of the Lenders) on its behalf to do anything upon the
terms and conditions set out in this Agreement under or in connection with the
Collateral Documents governed by the laws of France;
120

--------------------------------------------------------------------------------

(b)            confirms its approval of the Collateral Documents governed by the
laws of France creating or expressed to create a Lien benefiting to it and any
Lien created or to be created pursuant thereto and irrevocably authorises (with
power of delegation), empowers and directs the Administrative Agent (by itself
or by such person(s) as it may nominate) to execute for and on its behalf the
Collateral Documents governed by the laws of France, to perform the duties and
to exercise the rights, powers and discretions that are specifically delegated
to it under or in connection with such Collateral Documents, together with any
other rights, powers and discretions which are incidental thereto and to give a
good discharge for any moneys payable under such Collateral Documents; and


(c)            acknowledges that the Administrative Agent has been appointed by
it to constitute, register, manage,  enforce the Collateral Documents governed
by the laws of France (including any security interest (sûreté réelle)
granted by Actual International Holdings, Inc., a Delaware corporation or any
other Loan Party under the laws of France) granted in order to secure the
performance and payment of the Secured Obligations  according to the Collateral
Documents governed by the laws of France and agrees that the Administrative
Agent may exercise the rights and perform the obligations assumed by it pursuant
to its nomination in accordance with applicable law from time to time.


 
ARTICLE IX

Miscellaneous
 
SECTION 9.01  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)            if to any Borrower, to it c/o Company, N86 W12500 Westbrook
Crossing, Menomonee Falls, WI , Attention of Richard Roman, Treasurer, Vice
President Tax (Telecopy No. 262-293-7033; Telephone No. 262-293-1985 ) with a
copy (which shall not constitute notice) to the Company, N86 W12500 Westbrook
Crossing, Menomonee Falls, WI , Attention of Fabrizio Rasetti, General Counsel
(Telecopy No.  262-293-1529, Telephone No. 262-293-7033) with a copy (which
shall not constitute notice) to McDermott Will & Emery LLP, 444 West Lake
Street, Suite 4000, Chicago, IL 60606-0029, Attention of John Tamisiea, Anh Lee
and George Houhanisin (Telecopy No.  312-984 7700, Telephone No. 312-372-2000);
 
(ii)            if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Floor LS2, Chicago, IL 60603, Attention of Stephon Chambers (Telecopy No. (844)
492-3894; Email: JPM.Agency.Servicing.1@jpmorgan.com and
stephon.chambers@jpmorgan.com) and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Floor LS2, Chicago, IL 60603, Attention of Stephon
Chambers (Telecopy No. (844) 492-3894);
 
(iii)            If to an Issuing Bank:
 
(A)            in the case of JPMorgan Chase Bank, N.A., to it at JPMorgan Chase
Bank, N.A., 10 South Dearborn Street, Chicago, IL 60603, Attention of Chicago LC
Team (Telecopy No. (214) 307-6874; Phone No. (855) 609-0059; Email:
Chicago.LC.Agency.Activity.Team@JPMChase.com);
121

--------------------------------------------------------------------------------

 
(B)            if to any other Issuing Bank, to it at its street address,
telecopy number and/or e-mail address set forth in its Administrative
Questionnaire;
 
(iv)            if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Floor LS2, Attention of Stephon Chambers (Telecopy
No. (844) 492-3894; Email: JPM.Agency.Servicing.1@jpmorgan.com and
stephon.chambers@jpmorgan.com); and
 
(v)            if to any other Lender, to it at its street address, telecopy
number and/or e-mail address set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)            Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 9.02  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
122

--------------------------------------------------------------------------------

 
(b)            Except as provided in (x) Section 2.20 with respect to an
Incremental Term Loan Amendment and (y) Section 2.23(a) with respect to a Dutch
Borrower Amendment, and subject to Section 2.14(c) and clauses (c) and
(d) below, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than waivers or
amendments with respect to the application of a default rate of interest), or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected thereby
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.11, in each case which
shall only require the approval of the Required Lenders), (iv) change
Section 2.09(c) or 2.18(b) or (d) in a manner that would alter the ratable
reduction of Commitments or pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the payment waterfall
provisions of Section 2.18(b), 2.22(b) or 7.03 without the written consent of
each Lender, (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Loans are included on the Effective Date), (vii) (x) release
the Company from its obligations under Article X or Article XI or (y) release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guaranty (other than in accordance with the terms of the
Loan Documents), in each case, without the written consent of each Lender, or
(viii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.22
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender); provided further, that no such agreement shall amend or
modify the provisions of Section 2.06 or any letter of credit application and
any bilateral agreement between the Company and any Issuing Bank regarding such
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Company and such Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively.  Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.
123

--------------------------------------------------------------------------------

 
(c)            Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
 
(d)            If the Administrative Agent and the Company acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
 
(e)            If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.  Notwithstanding the
foregoing, as to any amendment, amendment and restatement or other modification
otherwise approved in accordance with this Section 9.02(e), it shall not be
necessary to obtain the consent or approval of any Non-Consenting Lender that,
upon giving effect to such amendment, amendment and restatement or other
modification, would have no Commitment or outstanding Loans, so long as such
Non-Consenting Lender receives payment in full as described above.
 
(f)            The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to the Administrative Agent in accordance with Section 2.06(j),
(ii) constituting property being sold, transferred or otherwise disposed of
(including, pursuant to a Qualified Receivables Transaction or Permitted
Factoring Transaction) if the Company certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property leased to the Company or
any Subsidiary under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII. 
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  In addition, each of the Lenders, on behalf
of itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
subordinate any Lien on any assets granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(e) or (ii) in the event that the Borrower shall have
advised the Administrative Agent that, notwithstanding the use by the Borrower
of commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.
124

--------------------------------------------------------------------------------

 
SECTION 9.03  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
out-of-pocket fees, disbursements and other charges of one primary counsel for
the Administrative Agent and its Affiliates and, in each applicable
jurisdiction, one local counsel for the Administrative Agent and its
Affiliates), in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender (including the reasonable and documented out-of-pocket fees,
disbursements and other charges of (x) one primary counsel and, in each
applicable jurisdiction, one local counsel for the Administrative Agent, the
Issuing Banks and the Lenders, taken as a whole, and (y) in the case of actual
or reasonably perceived potential conflicts of interest (as reasonably
determined by the Administrative Agent, any Issuing Bank or any Lender), one
additional primary counsel and, in each applicable jurisdiction, one local
counsel, for each similarly affected group of Persons) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)            The Company shall indemnify the Administrative Agent, each
Arranger, each Co-Syndication Agent, each Documentation Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including reasonable and documented out-of-pocket legal expenses of
(x) one primary counsel and one local counsel in each applicable jurisdiction,
in each case, for such Indemnitees, taken as a whole, and (y) in the case of
actual or reasonably perceived potential conflicts of interest or the
availability of different claims or defenses (in either case, as reasonably
determined by the applicable Indemnitee), one additional counsel for each
similarly affected group of Indemnitees), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by the Company or any of its Subsidiaries against any Indemnitee
for a material breach in bad faith of such Indemnitee’s or any of its Related
Parties’ obligations under the Loan Documents, to the extent so determined in a
final and non-appealable judgment by a court of competent jurisdiction or (z)
result from any dispute solely between or among Indemnitees or Related Parties
(other than claims against any Indemnitee acting in its capacity or in
fulfilling its role as Administrative Agent, Co-Syndication Agent, Documentation
Agent, Arranger, or any similar role under the Loan Documents, and other than
claims to the extent arising out of any act or omission on the part of the
Company or its Affiliates).  A Person seeking to be indemnified under this
Section 9.03 shall use commercially reasonable efforts to notify the Company of
any event requiring indemnification within 30 days following such Person’s
receipt of notice of commencement of any action or proceeding, or such Person’s
obtaining knowledge of the occurrence of any other event, giving rise to a claim
for indemnification hereunder, and furthermore such Person agrees to notify the
Company from time to time of the status of any such action or proceeding;
provided, that the failure to so notify the Company shall not affect the
Company’s duty or obligations under this Section 9.03. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
125

--------------------------------------------------------------------------------

 
(c)            Each Lender severally agrees to pay any amount required to be
paid by the Company under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, the Issuing Banks and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by the Company and without limiting the obligation of
the Company to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
126

--------------------------------------------------------------------------------

 
(d)            To the extent permitted by applicable law, (i) no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) except to the extent determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, and (ii) no party hereto shall assert, and each such party hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that, nothing in this clause (d)(ii) shall
relieve any Borrower of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
 
(e)            All amounts due under this Section shall be payable not later
than thirty (30) days after written demand therefor, accompanied by a reasonably
detailed calculation of the amount demanded.
 
SECTION 9.04 Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)            (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (provided such Person is not
an Ineligible Institution and provided, further that with respect to Loans
extended to Dutch Borrowers only, such Person is a Non-Public Lender) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
 
(A)            the Company (provided that (x) the Company shall be deemed to
have consented to any such assignment of all or a portion of the Term Loans
unless it shall have objected thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof, and
(y) the Company shall be deemed to have consented to any such assignment of all
or a portion of the Revolving Loans and Commitments unless it shall have
objected thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof); provided, further, that
no consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;
 
(B)            the Administrative Agent; provided that (x) no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment, and (y) no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;
127

--------------------------------------------------------------------------------

 
(C)            the Issuing Banks; provided that no consent of the Issuing Banks
shall be required for an assignment of all or any portion of a Term Loan; and
 
(D)            the Swingline Lender; provided that no consent of the Swingline
Lender shall be required for an assignment of all or any portion of a Term Loan.
 
(ii)            Assignments shall be subject to the following additional
conditions:
 
(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent to a lesser amount, provided that no such consent of the Company shall
be required if an Event of Default has occurred and is continuing;
 
(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and
 
(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
128

--------------------------------------------------------------------------------

 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a  holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d)  the Company, any of its Subsidiaries or any of its Affiliates;
provided that, with respect to clause (c), such holding company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.
 
(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)            The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(v)            Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
129

--------------------------------------------------------------------------------

 
(c)            Any Lender may, without the consent of, or notice to, any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 2.19(b) with respect to
any Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(d) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
130

--------------------------------------------------------------------------------

 
SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment of any Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
(b)            Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e‑mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
 
SECTION 9.07  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
131

--------------------------------------------------------------------------------

 
SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated, but excluding deposits held in a trustee, fiduciary,
agency or similar capacity or otherwise for the benefit of a third party) at any
time held, and other obligations at any time owing, by such Lender, such Issuing
Bank or any such Affiliate, to or for the credit or the account of any Borrower
or any Subsidiary Guarantor against any and all of the Secured Obligations now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Bank or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be contingent or unmatured or are owed to a branch office or Affiliate of
such Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.  Each Lender and Issuing
Bank agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement and the other Loan Documents (unless explicitly stated to be
governed by the law of another jurisdiction) shall be construed in accordance
with and governed by the law of the State of New York.
 
(b)            Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender or Secured Party relating to this Agreement,
any other Loan Document, the Collateral or the consummation or administration of
the transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.
 
(c)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the  Borough of
Manhattan), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower, any Loan Party or its properties in the courts of any
jurisdiction.
 
(d)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (c) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
132

--------------------------------------------------------------------------------

 
(e)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Each Foreign
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City.  The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary).  Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23.  Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(e); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary
Borrower.  To the extent any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Subsidiary
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
(f)            If a Dutch Subsidiary is represented by an attorney in connection
with the signing and/or execution of this Agreement (including by way of
accession to this agreement) and the other Loan Documents or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other Parties to this
agreement that the existence and extent of the attorney's authority and the
effects of the attorney's exercise or purported exercise of their authority
shall be governed by the laws of the Netherlands.
 
SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
133

--------------------------------------------------------------------------------

 
SECTION 9.1  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential to the same extent as if they were parties hereto),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of identification numbers
with respect to the credit facilities provided for herein, (h) with the consent
of the Company or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. In the event of
disclosure pursuant to clauses (b) or (c) in this Section 9.12, the applicable
disclosing Person shall, (x) except in the case of disclosures with respect to
any routine audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority where such audit or examination does not specifically target the
Company, its Subsidiaries or this Agreement, to the extent not prohibited by
applicable law, rule or regulation, as promptly as practicable notify the
Company in writing of such disclosure and (y) use commercially reasonable
efforts to ensure that any Information so disclosed is accorded confidential
treatment.  For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13  Material Non-Public Information.  (a) EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY
AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
134

--------------------------------------------------------------------------------

 
(b)            ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.14  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies each Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.
 
SECTION 9.15  Releases of Subsidiary Guarantors.
 
(a)            (i) A Loan Party (other than the Company) shall automatically be
released from its obligations under the Subsidiary Guaranty and other Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which such Loan Party ceases to be a Subsidiary and (ii) the
Liens granted to the Administrative Agent by the Loan Parties shall be
automatically released upon the sale or other transfer of such Collateral
(including as part of or in connection with any other sale or other transfer
permitted hereunder) to any Person other than another Loan Party, to the extent
such sale, transfer or other Disposition is made in compliance with the terms of
this Agreement; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
(b)            Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any Loan
Party (other than the Company) from its obligations under the Subsidiary
Guaranty and other Loan Documents if such Loan Party is no longer a Material
Domestic Subsidiary or Material Foreign Subsidiary and is not required to be a
Guarantor pursuant to Section 5.09(a)(ii) or 5.09(c) (unless the guarantee
causing the application of Section 5.09(c) is contemporaneously released) or if
such Loan Party becomes a Disregarded Domestic Person in connection with a
transaction permitted by this Agreement, including without limitation in
connection with any sale, transfer or other Disposition made in compliance with
the terms of this Agreement.
 
(c)            For the avoidance of doubt, and notwithstanding anything to the
contrary, (x) the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Loan Party
(other than the Company) from its obligations under the Subsidiary Guaranty and
other Loan Documents and release any Liens granted to the Administrative Agent
by the Obligor Parties on Collateral that is sold, in each case, in connection
with the Specified Disposition and (y) any release of a Foreign Subsidiary
Borrower shall be subject to the requirements of Section 2.23(b).
135

--------------------------------------------------------------------------------

 
(d)            At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations,
Banking Services Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash (other than
contingent indemnification obligations for which no claim has been asserted),
the Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
SECTION 9.16  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.17  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
 
SECTION 9.18  No Fiduciary Duty, etc.  (a) Each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, any
Borrower or any other person.  Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, each Borrower acknowledges and agrees that
no Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrowers with respect
thereto.
 
(b)            Each Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which it may have
commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
136

--------------------------------------------------------------------------------

 
(c)            In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrowers or their Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrowers in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies.  Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrowers, confidential information
obtained from other companies.
 
SECTION 9.19  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:
 
(i)            a reduction in full or in part or cancellation of any such
liability;
 
(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
SECTION 9.20  Allocation of Tax Losses Upon Termination of Dutch Fiscal Unity. 
If, at any time, a Dutch Loan Party is a member of a fiscal unity (fiscale
eenheid) for Dutch corporate income tax (vennootschapsbelasting) purposes and
such fiscal unity is, in respect of that Dutch Loan Party, terminated
(verbroken) or disrupted (beëindigd) as a result of or in connection with the
Administrative Agent enforcing its rights under any Collateral Document, such
Dutch Loan Party shall, at the request of the Administrative Agent and together
with the parent company (moedermaatschappij) or deemed parent company
(aangewezen moedermaatschappij) of that fiscal unity, for no consideration and
as soon as reasonably practicable, lodge a request (as part of the relevant tax
return) with the relevant Governmental Authority to allocate and surrender any
tax losses (within the meaning of Article 20 of the Dutch Corporate Income Tax
Act (Wet op de vennootschapsbelasting 1969)) to the Dutch Loan Party leaving
that fiscal unity insofar such tax losses are attributable (toerekenbaar) to the
Dutch Loan Party leaving that fiscal unity (within the meaning of Article 15af
of the Dutch Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969)).
137

--------------------------------------------------------------------------------

 
ARTICLE X

Cross-Guarantee
 
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby absolutely and irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations.  Each Borrower further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.  Each of the Borrowers hereby irrevocably and
unconditionally agrees, jointly and severally with the other Borrowers, that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify the Administrative
Agent, the Issuing Banks and the Lenders to the extent required by Section 9.03
against any cost, loss or liability they incur as a result of any other Borrower
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Borrower
under this Article X on the date when it would have been due (but so that the
amount payable by each Borrower under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).
 
Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment.  The obligations of
each Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Borrower to
subrogation.
138

--------------------------------------------------------------------------------

 
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.
 
The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
 
Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured Obligation
(including a payment effected through exercise of a right of set-off) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, any Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion).
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, promptly pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon.  Each Borrower further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
 
Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior payment in full in cash of all the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) owed by such Borrower to the Administrative Agent, the
Issuing Banks and the Lenders.
 
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations
(other than contingent indemnification obligations for which no claim has been
asserted).
139

--------------------------------------------------------------------------------

 
Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X or the Subsidiary Guaranty, as applicable, in respect of
Specified Swap Obligations (provided, however, that each Borrower shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Secured Obligation
incurred solely by or on behalf of, the Company or any Subsidiary Guarantor.
 
ARTICLE XI

Company Guarantee
 
In order to induce the Lenders to extend credit to the Company hereunder and for
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Company further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
any applicable Lender (or any of its Affiliates) to assert any claim or demand
or to enforce any right or remedy against any Subsidiary under the provisions of
any Banking Services Agreement, any Swap Agreement or otherwise; (b) any
extension or renewal of any of the Specified Ancillary Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.
140

--------------------------------------------------------------------------------

 
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.
 
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.
 
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).
 
In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Company by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), promptly pay, or cause to be paid,
to such applicable Lender (or any of its Affiliates) in cash an amount equal to
the unpaid principal amount of such Specified Ancillary Obligations then due,
together with accrued and unpaid interest thereon.  The Company further agrees
that if payment in respect of any Specified Ancillary Obligation shall be due in
a currency other than Dollars and/or at a place of payment other than New York,
Chicago or any other Eurocurrency Payment Office and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Specified Ancillary Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Company
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment to the extent required by Section 9.03.
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior payment in full in cash (other than contingent
indemnification obligations for which no claim has been asserted) of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
 
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted).
 
 [Signature Pages Follow]
141

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
ACTUANT CORPORATION,
as the Company
 
 
 
 
 
 
By
/s/ Richard M. Roman
 
 
 
Name: Richard M. Roman
 
 
 
Title: Vice President, Treasurer and Assistant Secretary
 
          ACTUANT FINANCE LIMITED.,
as a Foreign Subsidiary Borrower              By
/s/ Richard M. Roman
      Name: Richard M. Roman       Title: Director  













Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Swingline Lender, as the Issuing
Bank and as Administrative Agent
 
 
 
 
 
 
By
/s/ Richard Barritt
 
 
 
Name: Richard Barritt
 
 
 
Title: Executive Director
 
         
Jurisdiction of tax residence: US
DTTP Scheme number:
 










Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Kevin Valenta
 
 
 
Name: Kevin Valenta
 
 
 
Title: Vice President
 
         
Jurisdiction of tax residence: United States
DTTP Scheme number:
 










Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,
as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Steven K. Kessler
 
 
 
Name: Steven K. Kessler
 
 
 
Title: Senior Vice President
 
         
Jurisdiction of tax residence: USA
DTTP Scheme number:
 







Signature Page to Credit Agreement

Actuant Corporation


--------------------------------------------------------------------------------



 
SUNTRUST BANK,
as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Chris Hursey
 
 
 
Name: Chris Hursey
 
 
 
Title: Director
 
         
Jurisdiction of tax residence: United States
DTTP Scheme number:
 








Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and an Issuing Bank
 
 
 
 
 
 
By
/s/ Andrew Klvana
 
 
 
Name: Andrew Klvana
 
 
 
Title: Assistant Vice President
 
 
 
 
 
 
Jurisdiction of tax residence: United States of America
DTTP Scheme number:
 









Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------


 
BMO HARRIS BANK N.A.,
as a Lender
 
 
 
 
 
 
By
/s/ Ronald J. Carey
 
 
 
Name: Ronald J. Carey
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
Jurisdiction of tax residence: United States
DTTP Scheme number:
 
 









Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------


 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
By
/s/ Caroline V. Krider
 
 
 
Name: Caroline V. Krider
 
 
 
Title: SVP & Milwaukee Market Leader
 
 
 
 
 
 
Jurisdiction of tax residence: United States
DTTP Scheme number:
 









Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------


 
KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
By
/s/ Brian P. Fox
 
 
 
Name: Brian P. Fox
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
Jurisdiction of tax residence: UNITED STATES
DTTP Scheme number:
 








Signature Page to Credit Agreement

Actuant Corporation


--------------------------------------------------------------------------------


 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
 
 
 
 
By
/s/ Kurt W. Anstaett
 
 
 
Name: Kurt W. Anstaett
 
 
 
Title: Senior Vice President
 
 
Jurisdiction of tax residence: UNITED STATES OF AMERICA
 
 
 
 
 
  DTTP Scheme number:   












 
Signature Page to Credit Agreement

Actuant Corporation

--------------------------------------------------------------------------------

 Schedule 1.2
 
Initial Material Domestic Subsidiaries

 
Material Domestic Subsidiary
(each a Subsidiary Guarantor)
Jurisdiction of Organization
Weasler Engineering, Inc.
Delaware
Power Packer North America, Inc.
Delaware
Actuant International Holdings, Inc.
Delaware



Other Subsidiary Guarantors


Subsidiary Guarantor
Jurisdiction of Organization
B.W. Elliott Manufacturing Co., LLC
New York
Hydratight Operations, Inc
Delaware




--------------------------------------------------------------------------------

 Schedule 1.3
 
Initial Material Foreign Subsidiaries
 
Material Foreign Subsidiary
Jurisdiction of Organization
Actuant Acquisitions Limited
U.K.
Actuant Europe Holdings SAS
France



 
Other Foreign Subsidiaries whose Stock is Pledged


Foreign Subsidiary
Jurisdiction of Organization
Actuant International Limited
U.K.
Actuant Finance Limited
U.K.




--------------------------------------------------------------------------------

Schedule 1.4
 
Initial Foreign Law Pledgors and Foreign Law Pledge Agreements
 
Foreign Law Pledgor
Jurisdiction
Pledged Subsidiary
Pledged Subsidiary’s Jurisdiction
Actuant International Holdings, Inc.
Delaware
Actuant Europe Holding SAS
France
Actuant International Holdings, Inc.
Delaware
Actuant Acquisitions Limited
U.K.
Actuant Europe Holding SAS
France
Actuant International Limited.
U.K.
Actuant International Limited
U.K.
Actuant Finance Limited
U.K.



 
1.
Securities Accounts Pledge Agreement by Actuant International Holdings, Inc.
over its shares in Actuant Europe Holding SAS in favor of JPMorgan Chase Bank,
N.A.



2.
Mortgage over Shares entered into by Actuant International Holdings, Inc. over
its shares in Actuant Acquisitions Limited, in favor of JP Morgan Chase bank,
N.A.



3.
Mortgage over Shares by Actuant Europe Holdings SAS, over its shares in Actuant
International Limited, in favor of JPMorgan Chase Bank, N.A.



4.
Mortgage over Shares entered into by Actuant International Limited over its
shares in Actuant Finance Limited, in favor of JPMorgan Chase Bank, N.A.




--------------------------------------------------------------------------------

Schedule 1.5
 
Attributable Debt
 
Existing Sale Leaseback Transactions:
 
1.
Real Estate Lease of Alzenauer Str. 66-70, Kahl, Bayern 63796 Germany, which
Actuant Corporation subleases to Heinrich Kopp GmbH.



2.
Real Estate Lease of 2010 Clermont Street, Antigo, WI 54409 USA by Actuant
Corporation.



3.
Real Estate Lease of 7801 Hwy 45 North, West Bend, WI 53095 USA by Actuant
Corporation.

4.
Real Estate Lease of 5001 Moundview Drive, Red Wing, MN 55066 USA by Actuant
Corporation



Leases of equipment and other personal property existing on the Closing Date
from Huntington Technology Finance pursuant to Schedules ACTC-009, ACTC-010,
ACTC-011 and ACTC-012.

--------------------------------------------------------------------------------

SCHEDULE 2.01A
 
COMMITMENTS
 
LENDER
  REVOLVING COMMITMENT     TERM LOAN COMMITMENT   JPMORGAN CHASE BANK, N.A.  
$
53,333,333.33
   
$
26,666,666.67
                    WELLS FARGO BANK, NATIONAL ASSOCIATION  
$
53,333,333.33
   
$
26,666,666.67
                    BANK OF AMERICA, N.A.  
$
53,333,333.33
   
$
26,666,666.67
                    SUNTRUST BANK  
$
53,333,333.33
   
$
26,666,666.67
                    PNC BANK, NATIONAL ASSOCIATION  
$
53,333,333.33
   
$
26,666,666.67
                    BMO HARRIS BANK N.A.  
$
43,333,333.35
   
$
21,666,666.65
                    U.S. BANK NATIONAL ASSOCIATION  
$
30,000,000.00
   
$
15,000,000.00
                    KEYBANK NATIONAL ASSOCIATION  
$
30,000,000.00
   
$
15,000,000.00
                    BRANCH BANKING AND TRUST COMPANY  
$
30,000,000.00
   
$
15,000,000.00
                    AGGREGATE COMMITMENT  
$
400,000,000
   
$
200,000,000
 




--------------------------------------------------------------------------------

SCHEDULE 2.01B
 
LETTER OF CREDIT COMMITMENTS
 
ISSUING BANK
 
LETTER OF CREDIT
COMMITMENT
  JPMORGAN CHASE BANK, N.A.  
$
12,000,000
            WELLS FARGO BANK, NATIONAL ASSOCIATION  
$
12,000,000
            BANK OF AMERICA, N.A.  
$
12,000,000
            SUNTRUST BANK  
$
12,000,000
            PNC BANK, NATIONAL ASSOCIATION  
$
12,000,000
            AGGREGATE LETTER OF CREDIT COMMITMENT  
$
60,000,000
 




--------------------------------------------------------------------------------

Schedule 2.06
 
Existing Letters of Credit
 
Alias
Borrower
Beneficiary
Current Amount
CCY
Effective Date
Actual Expiry
CPCS-429431
Actuant Corporation
JPMORGAN CHASE BANK, N.A.
1,225,000.00
USD
30-Jun-15
30-Oct-21
NUSCGS001554
Actuant Corporation
INTESA SANPAOLO SPA
7,377.59
USD
20-Feb-19
30-Apr-19
S-250262
Actuant Corporation
NORDEA BANK, SWEDEN AB
7,700.00
USD
19-Mar-18
3-Jul-19




--------------------------------------------------------------------------------



Schedule 3.01
 
Subsidiaries
 
Organizational Chart is on file with Agent.



--------------------------------------------------------------------------------

Schedule 3.06
 
Disclosed Matters



 
None.



--------------------------------------------------------------------------------

SCHEDULE 5.12
POST CLOSING MATTERS
 


1.
Not later than thirty (30) days after the Effective Date (or such later date as
may be agreed by the Administrative Agent in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent:

 


a.
Original stock certificates and stock powers required to be provided pursuant to
the Security Agreement (other than those held by the Administrative Agent on the
Effective Date).

 


2.
Not later than sixty (60) days after the Effective Date (or such later date as
may be agreed by the Administrative Agent in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent:

 


a.
Foreign Law Pledge Agreements by each applicable Foreign Law Pledgor; provided,
however that no Foreign Law Pledge Agreement shall be required under this
paragraph with respect to Actuant Acquisitions Limited if Actuant Acquisitions
Limited transfers Weasler Engineering, Inc. to Actuant International Holdings,
Inc.  no later than sixty (60) days after the Effective Date (or such later date
as the Administrative Agent shall agree in its sole discretion.

 


b.
Certificate of the Secretary or an Assistant Secretary (or other applicable
representative) of each Foreign Law Pledgor certifying (i) that there have been
no changes in the Certificate of Incorporation or other charter document of such
Foreign Law Pledgor, as attached thereto and as certified as of a recent date by
the Secretary of State (or analogous governmental entity) of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-Laws, Constitutional Documents or other
applicable organizational document, as attached thereto, of such Foreign Law
Pledgor as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of such Foreign Law Pledgor approving
the terms of, and the transactions contemplated by and authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers or other
authorized signatories of each Foreign Law Pledgor authorized to sign the Loan
Documents to which it is a party, and (in the case of each Borrower) authorized
to request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.

 


c.
Good Standing Certificate (or analogous documentation if applicable) for each
Foreign Law Pledgor from the Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization, to the extent generally
available in such jurisdiction.

 


d.
In respect to any UK Subsidiary, whose shares are the subject of Collateral (a
"Charged Company"), either:

 


(i)
a certificate of an authorised signatory of the Company certifying that:

 


(A)
each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the United Kingdom Companies Act
2006 from that Charged Company; and




--------------------------------------------------------------------------------





(B)
no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the United Kingdom Companies Act 2006) has been issued in respect
of those shares,

 
together with a copy of the "PSC register" (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that Charged Company,
which, in the case of a Charged Company that is a member of the Group, is
certified by an authorised signatory of the Company to be correct, complete and
not amended or superseded as at a date no earlier than the date of this
Agreement; or




(ii)
a certificate of an authorised signatory of the Company certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.




--------------------------------------------------------------------------------

Schedule 6.01
 
Existing Indebtedness
 
Attributable Debt under Sale and Leaseback Transactions set forth on Schedule
1.5 outstanding on the Closing Date in an aggregate amount not in excess of $30
million.
 

--------------------------------------------------------------------------------

Schedule 6.02
 
Existing Liens
 
Liens upon assets of the Company or any of its Subsidiaries subject to Sale and
Leaseback Transactions listed on Schedule 1.5.



--------------------------------------------------------------------------------

  Schedule 6.09
 
Existing Restrictions
 
None.



--------------------------------------------------------------------------------



EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

1. Assignor:
                  2. Assignee: [and is an Affiliate/Approved Fund of [identify
Lender]1]           3. Borrower(s): Actuant Corporation and certain Foreign
Subsidiary Borrowers           4. Administrative
Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under
the Credit Agreement
          5. Credit Agreement: The Credit Agreement dated as of March 29, 2019
among Actuant Corporation, the Foreign Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto  







--------------------------------------------------------------------------------

1 Select as applicable.

--------------------------------------------------------------------------------

6. Assigned Interest:    



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:




 
ASSIGNOR
 
 
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
By:


 
 
 
Title:
 
 
 
 
 
 
ASSIGNEE
 
 
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
By:


 
 
 
Title:
 


 
[Consented to and Accepted]4:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and an Issuing Bank and Swingline Lender]









--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).
3 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

--------------------------------------------------------------------------------

By:


 
 
Title:
 
 
 
 
[[__________], as an Issuing Bank
 
 
 
 
By:


 
 
Title:
 
 
 
 
[Consented to:]5
 
 
 
 
ACTUANT CORPORATION
 
 
 
 
By:



 
  Title:  






--------------------------------------------------------------------------------

5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

--------------------------------------------------------------------------------

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1.            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, (iv) any requirements under applicable law for
the Assignee to become a Lender under the Credit Agreement or to charge interest
at the rate set forth therein from time to time, or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender and their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

--------------------------------------------------------------------------------

3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.
2

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE



To:
The Lenders party to the
Credit Agreement described below

 
This Compliance Certificate (this “Certificate”), for the period ended [____],
is furnished pursuant to that certain Credit Agreement dated as of March 29,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Actuant Corporation (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:



1.
I am the [____] of the Company and I am authorized to deliver this Certificate
on behalf of the Company and its Subsidiaries;

 

2.
I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Company and its Subsidiaries with the Credit Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”);

 

3.
The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Credit Agreement and, except as may have been otherwise
expressly agreed to in the Credit Agreement, in accordance with GAAP
consistently applied, and (b) to the extent that the attached are not the
Company’s annual fiscal year end statements, are subject to normal year-end
audit adjustments and the absence of footnotes;

 

4.
The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default as of the date of this
Certificate or (b) any change in the Accounting Method or in the application
thereof that has occurred since the date of the annual financial statements
delivered to the Administrative Agent in connection with the closing of the
Credit Agreement or subsequently delivered as required in the Credit Agreement;

 

5.
I hereby certify that, except as set forth below, no Obligor Party has changed
(i) its legal name, (ii) its chief executive office, (iii) its principal place
of business, (iv) the type of entity it is or (v) its state of incorporation or
organization since the [Effective Date]6[last such certification provided to the
Administrative Agent]7; and

 



--------------------------------------------------------------------------------

6 For the initial compliance certificate provided after the Effective Date.
7 For each compliance certificate thereafter.

--------------------------------------------------------------------------------

6.
Schedule I attached hereto sets forth financial data and computations evidencing
the Company’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct.

 
Described below are the exceptions, if any, referred to in paragraphs 4 and 5
hereof by listing, in detail, the (i) nature of the condition or event, the
period during which it has existed and the action which the Company has taken,
is taking, or proposes to take with respect to each such condition or event or
(ii) change in the Accounting Method or the application thereof and the effect
of such change on the attached financial statements:


 


 
 
 


 
 
 


 
 


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this     day of      
        ,        .


 
 
By:
 
 
 
 
 
Name:



 
 
 
Title:
 
 



2

--------------------------------------------------------------------------------

EXHIBIT C
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 29, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Actuant Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;
 
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to
$[__________]] [and] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to $[__________] with respect thereto].
 
2.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
3.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
4.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
5.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF INCREASING LENDER]
 
 
 
 
 
 
By:


 
 
Name:
 
 
 
Title:
 
 



 Accepted and agreed to as of the date first written above
 
ACTUANT CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



 Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



2

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 29, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Actuant Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving
Commitments] [and] [participate in tranches of Incremental Term Loans] under the
Credit Agreement subject to the approval of the Company and the Administrative
Agent, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].
 
2.            The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
3.            The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
[___________]
 

--------------------------------------------------------------------------------

4.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
5.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
6.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
7.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.





 
[INSERT NAME OF AUGMENTING LENDER]
 
 
 
 
 
 
By:


 
 
Name:
 
 
 
Title:
 
 



 Accepted and agreed to as of the date first written above
 
ACTUANT CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



 Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

 

--------------------------------------------------------------------------------

 EXHIBIT E
 
LIST OF CLOSING DOCUMENTS
 
ACTUANT CORPORATION
 
CERTAIN FOREIGN SUBSIDIARY BORROWERS
 
CREDIT FACILITIES
 
March 29, 2019
 
LIST OF CLOSING DOCUMENTS8
 
A.            LOAN DOCUMENTS
 

1.
Credit Agreement (the “Credit Agreement”) by and among Actuant Corporation, a
Wisconsin corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”), evidencing a
revolving credit facility to the Borrowers from the Revolving Lenders in an
initial aggregate principal amount of $400,000,000 and a term loan facility to
the Company from the Term Lenders in an initial aggregate principal amount of
$200,000,000.

 
SCHEDULES
 


Schedule 1.2                                         --             Initial
Material Domestic Subsidiaries


Schedule 1.3                                         --             Initial
Material Foreign Subsidiaries


Schedule 1.4                                         --             Initial
Foreign Law Pledgors and Foreign Law Pledge Agreements


Schedule 1.5                                         --             Attributable
Debt


Schedule 2.01A                                  
--             Commitments


Schedule 2.01B                                  
--             Letter of Credit Commitments


Schedule 2.06                                      
--             Existing Letters of Credit


Schedule 3.01                                      
--             Subsidiaries


Schedule 3.06                                         --             Disclosed
Matters


Schedule 5.12                                         --            
Post-Closing Matters


Schedule 6.01                                      
--             Existing Indebtedness


Schedule 6.02                                      
--             Existing Liens


Schedule 6.09                                         --             Existing
Restrictions

 
EXHIBITS
 


Exhibit A                                         --             Form of
Assignment and Assumption


Exhibit B                                         --             Form of
Compliance Certificate


Exhibit C                                         --             Form of
Increasing Lender Supplement


Exhibit D                                         --             Form of
Augmenting Lender Supplement

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

--------------------------------------------------------------------------------


Exhibit E                                         --             List of Closing
Documents


Exhibit F-1                                         --             Form of
Borrowing Subsidiary Agreement


Exhibit F-2                                         --             Form of
Borrowing Subsidiary Termination


Exhibit G-1                                         --             Form of
U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)


Exhibit G-2                                         --             Form of
U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)


Exhibit G-3                                         --             Form of
U.S. Tax Certificate (Foreign Participants That Are Partnerships)


Exhibit G-4                                         --             Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships)


Exhibit H-1                                         --             Form of
Borrowing Request


Exhibit H-2                                         --             Form of
Interest Election Request

 

2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(g) of the Credit Agreement.

 

3.
Domestic Subsidiary Guaranty executed by each Subsidiary Guarantor identified on
Annex 1 hereto (collectively with the Borrowers, the “Obligor Parties”) in favor
of the Administrative Agent.

 

4.
Pledge and Security Agreement executed by the Company and the Subsidiary
Guarantors (collectively, the “Initial Grantors”), together with pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate.

 


Exhibit A                                         --             Legal and Prior
Names; Principal Place of Business and Chief Executive Office; Mergers; Mailing
Address; Properties Leased by the Grantors; Properties Owned by the Grantors;
Public Warehouses or Other Locations


Exhibit B                                         --             Patents,
Copyrights and Trademarks Protected under Federal Law


Exhibit C                                         --             List of
Instruments, Pledged Securities and other Investment Property


Exhibit D                                         -- UCC Financing Statement
Filing Locations


Exhibit E --             Commercial Tort Claims


Exhibit F                                         --             State
Organization Number and Jurisdiction of Incorporation


Exhibit G                                         --             Equity
Interests Pledged to Secure Obligations of Foreign Subsidiary Borrowers


Exhibit H                                         --             Deposit
Accounts; Securities Accounts


Annex I                                         --             Joinder

 

5.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Initial Grantors,
together with separate lender loss payable endorsements and (y) additional
insured with respect to the liability insurance of the Initial Grantors,
together with separate additional insured endorsements.

 
B.            UCC DOCUMENTS



6.
 UCC, tax lien and name variation search reports naming each Initial Grantor
(and certain former names or pre-merger entities, as appropriate) from the
appropriate offices in those jurisdictions identified in Annex 2 hereto

 

--------------------------------------------------------------------------------


7.
UCC financing statements naming each Initial Grantor as debtor and the
Administrative Agent as secured party filed in the offices listed on Annex 1
hereto.

 
C.            CORPORATE DOCUMENTS
 

8.
Certificate of the Secretary or an Assistant Secretary of each Obligor Party (or
with respect to a Dutch Subsidiary that is a Loan Party, by a member of the
board of such Dutch Subsidiary) authorized to represent such Dutch Subsidiary
certifying (i) that there have been no changes in the Certificate of
Incorporation or Deed of Incorporation or other charter document of such Obligor
Party, as attached thereto and as certified as of a recent date by the Secretary
of State (or analogous governmental entity if applicable) of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-Laws, Constitutional Documents, Articles of
Association or other applicable organizational document, as attached thereto, of
such Obligor Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such
Obligor Party (including but not limited to any resolution by the general
meeting or supervisory board of such Loan Party) approving the terms of, and the
transactions contemplated by and authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) if
applicable, the names and true signatures of the incumbent officers of each
Obligor Party authorized to sign the Loan Documents to which it is a party, and
(in the case of each Borrower) authorized to request a Borrowing or the issuance
of a Letter of Credit under the Credit Agreement.

 

9.
Good Standing Certificate (or analogous documentation if applicable) for each
Obligor Party from the Secretary of State (or analogous governmental entity) of
the jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 
D.            OPINIONS
 

10.
Opinion of McDermott, Will & Emery LLP, counsel to the Company, with respect to
issues of New York and Delaware law.

 

11.
Opinion of Quarles & Brady LLP, counsel to the Company, with respect to issues
of Wisconsin law.

 

12.
Opinion of McDermott, Will & Emery LLP, counsel to the Obligor Parties, with
respect to issues of the law of England and Wales.

 
E.            CLOSING CERTIFICATES AND MISCELLANEOUS
 

13.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying as of the Effective Date as to compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02..

 

14.
A Certificate of the chief financial officer or treasurer of the Company in form
and substance reasonably satisfactory to the Administrative Agent that,
immediately after giving effect to the Transactions, the Company and its
Subsidiaries, taken as a whole, are Solvent and will be Solvent immediately
after incurring the indebtedness in connection with the Transactions.

 

15.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement has been terminated and cancelled (along with
all of the agreements, documents and instruments delivered in connection
therewith) and all Indebtedness owing thereunder has been repaid and any and all
liens thereunder have been terminated.  The UCC-1s to be terminated are set
forth on Annex III hereto.

--------------------------------------------------------------------------------

16.
In respect of any UK obligor, a certificate of the Company (signed by a
director) confirming that borrowing or guaranteeing or securing, as appropriate,
the Total Credit Exposure would not cause any borrowing, guarantee, security or
similar limit binding on such UK obligor to be exceeded.

 

17.
In respect to any UK obligor, a certificate of an authorized signatory of the
Company or the  relevant UK obligor certifying that each copy document relating
to it specified in this Part C of Exhibit E is correct, complete and in full
force and effect and has not been amended or superseded as at a date no earlier
than the date of this Agreement.

 
F.            POST-CLOSING
 
Within 30 days after the Effective Date (or such later date as may be agreed by
the Administrative Agent in its sole discretion:
 

18.
Original stock certificates and stock powers required to be provided pursuant to
the Security Agreement (other than those held by the Administrative Agent on the
Effective Date).

 
Within 60 days after the Effective Date (or such later date as may be agreed by
the Administrative Agent in its sole discretion:
 

19.
Foreign Law Pledge Agreements by each applicable Foreign Law Pledgor; provided,
however that no Foreign Law Pledge Agreement shall be required under this
paragraph with respect to Actuant Acquisitions Limited if Actuant Acquisitions
Limited transfers Weasler Engineering, Inc. to Actuant International Holdings,
Inc.  no later than sixty (60) days after the Effective Date (or such later date
as the Administrative Agent shall agree in its sole discretion.

 

20.
Certificate of the Secretary or an Assistant Secretary or other applicable
representative of each Foreign Law Pledgor certifying (i) that there have been
no changes in the Certificate of Incorporation or other charter document of such
Foreign Law Pledgor, as attached thereto and as certified as of a recent date by
the Secretary of State (or analogous governmental entity) of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-Laws, Constitutional Documents or other
applicable organizational document, as attached thereto, of such Foreign Law
Pledgor as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of such Foreign Law Pledgor approving
the terms of, and the transactions contemplated by and authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers or other
authorized signatories of each Foreign Law Pledgor authorized to sign the Loan
Documents to which it is a party, and (in the case of each Borrower) authorized
to request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement.

 

21.
Good Standing Certificate (or analogous documentation if applicable) for each
Foreign Law Pledgor from the Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization, to the extent generally
available in such jurisdiction.

 

22.
In respect to any UK Subsidiary, whose shares are the subject of Collateral (a
"Charged Company"), either:




--------------------------------------------------------------------------------


(i)
a certificate of an authorised signatory of the Company certifying that:

 


(A)
each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the United Kingdom Companies Act
2006 from that Charged Company; and

 


(B)
no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the United Kingdom Companies Act 2006) has been issued in respect
of those shares,

 
together with a copy of the "PSC register" (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that Charged Company,
which, in the case of a Charged Company that is a member of the Group, is
certified by an authorised signatory of the Company to be correct, complete and
not amended or superseded as at a date no earlier than the date of this
Agreement; or




(ii)
a certificate of an authorized signatory of the Company certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.

 

--------------------------------------------------------------------------------



ANNEX 1


Domestic Subsidiary Guarantors


Entity Legal Name
Jurisdiction of Organization
Actuant International Holdings, Inc.
Delaware
B.W. Elliott Manufacturing Co., LLC
New York
Hydratight Operations, Inc.
Delaware
Power Packer North America, Inc.
Delaware
Weasler Engineering, Inc.
Delaware



UCC Filing Locations


Entity Legal Name
UCC Filing Location
Actuant Corporation
Wisconsin
Actuant International Holdings, Inc.
Delaware
B.W. Elliott Manufacturing Co., LLC
New York
Hydratight Operations, Inc.
Delaware
Power Packer North America, Inc.
Delaware
Weasler Engineering, Inc.
Delaware






--------------------------------------------------------------------------------



 
ANNEX 2


Lien Search Jurisdictions


Name
 
Type of Search
Jurisdiction
Actuant Corporation
 
UCC/FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Wisconsin SOS
Also search trade names: Enerpac and  Simplex
 
UCC/FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
Actuant International Holdings, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Actuant UK Holdings, LLC
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
ATU M.E. Investments LLC
 
UCC/FTL
Nevada SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Nevada SOS
Also search former name:
Applied Power Investments II, Inc.
 
UCC/FTL
Nevada SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC




--------------------------------------------------------------------------------

ATU Worldwide Holdings I Inc.
 
UCC/FTL
New York SOS
   
STL
New York DOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
New York SOS
Also search former name: Actuant Electrical, Inc.
 
UCC/FTL
New York SOS
   
FTL
Wisconsin DFI
   
STL
New York DOS
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
ATU Worldwide Holdings II LLC
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Also search former name: GB Tools & Supplies, LLC
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/J
Waukesha County, Wisconsin
   
SPSJ
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
B.W. Elliott Manufacturing Co., LLC
 
UCC/FTL
New York SOS
   
FTL
Wisconsin DFI
   
STL
New York DOS
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
STL/FTL/PS/J
Broome County, New York
   
PS/J
New York USDC
   
Name Variation Report (UCC)
New York SOS




--------------------------------------------------------------------------------



Cortland Company, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
FTL
New York SOS
   
STL
New York DOS
   
STL/FTL/PS/J
Cortland County, New York
   
PS/J
New York USDC
   
Name Variation Report (UCC)
Delaware SOS
Engineered Solutions, L.P.
 
UCC
Indiana SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Indiana SOS
Also search trade name: Power Gear
 
UCC
Indiana SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
Hydratight Operations, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
FTL
Texas SOS
   
STL/FTL/PS/J
Harris County, Texas
   
PS/J
Harris County, Texas
   
Name Variation Report (UCC)
Delaware SOS
             Also search: Mirage Machines Limited
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC




--------------------------------------------------------------------------------




   
FTL
Texas SOS
   
STL/FTL/PS/J
Harris County, Texas
   
PS/J
Harris County, Texas
Maxima Holding Company, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Maxima Holdings - Europe, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Maxima Technologies & Systems LLC
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
STL/FTL/PS/J
Lancaster County, PA
   
PS/J
Pennsylvania, USDC
   
Name Variation Report (UCC)
Delaware SOS
Power Packer North America, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Marquette  County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Also search former name: GITS MFG. CO
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Marquette  County, Wisconsin




--------------------------------------------------------------------------------




   
PS/J
Wisconsin USDC
Also search trade name: GITS
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Marquette  County, Wisconsin
   
PS/J
Wisconsin USDC
PSL Holdings, Inc.
 
UCC/FTL
Texas SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Texas SOS
Versa Technologies, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Milwaukee County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Weasler Engineering, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Washington County, Wisconsin
   
PS/J
Wisconsin USDC
   
Name Variation Report (UCC)
Delaware SOS
Also search: ASCP-Weasler Holdings, Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Washington County, Wisconsin
   
PS/J
Wisconsin USDC
Also search: Weasler Engineering (Europe), Inc.
 
UCC/FTL
Delaware SOS
   
FTL
Wisconsin DFI
   
STL/FTL/PS/J
Waukesha County, Wisconsin
Washington County, Wisconsin
   
PS/J
Wisconsin USDC






--------------------------------------------------------------------------------



ANNEX 3


UCC-1s to be Terminated


 


1.
UCC-1 #040003045618 filed 02/23/2004

 


2.
UCC-1 #090007243319 filed 06/11/2009

 


3.
UCC-1 #2008 1367687 filed 04/18/2008

 


4.
UCC-1 #2009 0411782 filed 02/06/2009

 


5.
UCC-1 #2009 1867537 filed 06/11/2009

 


6.
UCC-1 #2013 3375806 filed 08/28/2013

 


7.
UCC-1 #2009014594-3 filed 06/11/2009

 


8.
UCC-1 #2015007449-0 filed 03/23/2015

 


9.
UCC-1 #200906110339519 filed 06/11/2009

 


10.
UCC-1 #2009 2866637 filed 09/04/2009

 


11.
UCC-1 #200906110339533 filed 06/11/2009

 


12.
UCC-1 #2013 2580745 filed 07/03/2013

 


13.
UCC-1 #200400001680122 filed 02/23/2004

 


14.
UCC-1 #200400001680344 filed 02/23/2004

 


15.
UCC-1 #200900004935385 filed 06/12/2009

 


16.
UCC-1 #200900004935496 filed 06/12/2009

 


17.
UCC-1 #2009 1867693 filed 06/11/2009

 


18.
UCC-1 #2009 1867727 filed 06/11/2009

 


19.
UCC-1 #2009 1867743 filed 06/11/2009

 


20.
UCC-1 #2009 1867925 filed 06/11/2009

 


21.
UCC-1 #2009 1868097 filed 06/11/2009

 


22.
UCC-1 #2015 2663325 filed 06/22/2015

 


23.
UCC-1 #09-0016579461 filed 06/11/2009

 


24.
UCC-1 #2009 1868535 filed 06/11/2009

 


25.
UCC-1 #2015 2663374 filed 06/22/2015

 


26.
UCC-1 #2015 2663150 filed 06/22/2015

 

--------------------------------------------------------------------------------


 
EXHIBIT F-1
 
[FORM OF]
 
BORROWING SUBSIDIARY AGREEMENT
 
BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Actuant Corporation, a
Wisconsin corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party:  [______________].]
 
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or in all respects if the applicable representation
and warranty is qualified by Material Adverse Effect or any other materiality
qualifier) on and as of the date hereof, other than representations given as of
a particular date, in which case they shall be true and correct in all material
respects (or in all respects if the applicable representation and warranty is
qualified by Material Adverse Effect or any other materiality qualifier) as of
that date.  [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 (as
amended).]9  [INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE
AGENT OR ITS COUNSELS]  The Company agrees that the Guarantee of the Company
contained in the Credit Agreement will apply to the Obligations of the New
Borrowing Subsidiary.  Upon execution of this Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Foreign Subsidiary Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the 
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement (without limiting any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower, any Loan Party or its properties in the courts of any
jurisdiction).
 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

9 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales, Scotland or Northern Ireland.
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 
ACTUANT CORPORATION




By:______________________________________
                                                                                      
        Name:
        Title:
 
[NAME OF NEW BORROWING SUBSIDIARY]




By:_____________________________________________________________________
                                                                                      
        Name:
        Title:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By: ____________________________________________________________________
                                                                                     
        Name:
        Title:
 
3

--------------------------------------------------------------------------------



EXHIBIT F-2
 
[FORM OF]
 
BORROWING SUBSIDIARY TERMINATION
 
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention:  [__________]
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Actuant Corporation (the “Company”), refers to the Credit
Agreement dated as of March [__], 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.] 
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Borrowing Subsidiary under the Credit Agreement)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Borrowing Subsidiary shall not have the right to make further
Borrowings under the Credit Agreement.]
 
[Signature Page Follows]

--------------------------------------------------------------------------------

 


This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
Very truly yours,
 
ACTUANT CORPORATION




By:  _________________________________________________________
                                                                                    
        Name:
        Title:
 

Copy to:
JPMorgan Chase Bank, N.A.
[10 South Dearborn Street]
[Chicago, Illinois 60603]

 
2

--------------------------------------------------------------------------------



EXHIBIT G-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Actuant Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W‑8BEN or IRS
Form W‑8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]

--------------------------------------------------------------------------------

 


EXHIBIT G-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Actuant Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W‑8BEN or IRS Form W‑8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]

--------------------------------------------------------------------------------

 


EXHIBIT G-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Actuant Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W‑8BEN or IRS
Form W‑8BEN-E or (ii) an IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN or
IRS Form W‑8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]

--------------------------------------------------------------------------------

 


EXHIBIT G-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Actuant Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W‑8BEN or IRS Form W‑8BEN-E or (ii) an IRS Form W‑8IMY accompanied by an
IRS Form W‑8BEN or IRS Form W‑8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]

--------------------------------------------------------------------------------

 
EXHIBIT H-1
 
FORM OF BORROWING REQUEST
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
 
[10 South Dearborn
Chicago, Illinois 60603
Attention:  [__________]
Facsimile:  [__________]]10
 
With a copy to:


[__________]
[__________]
Attention:  [__________]
Facsimile:  [__________]
 
Re:  [Company]
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Actuant Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The [undersigned Borrower][Company, on
behalf of [Foreign Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the [undersigned Borrower][Company, on
behalf of [Foreign Subsidiary Borrower],] specifies the following information
with respect to such Borrowing requested hereby:
 

1.
Name of Borrower:  __________

 

2.
The requested Borrowing is in respect of [the Revolving Commitment][the Term
Loan Commitment]

 






--------------------------------------------------------------------------------

1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

--------------------------------------------------------------------------------




3.
Aggregate principal amount of Borrowing:11  __________

 

4.
Date of Borrowing (which shall be a Business Day):  __________

 

5.
Type of Borrowing (ABR or Eurocurrency):  __________

 

6.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):12 
__________

 

7.
Agreed Currency:  __________

 

8.
Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed:  __________

 
[Signature Page Follows]
 





--------------------------------------------------------------------------------

2 Not less than applicable amounts specified in Section 2.02(c).
3 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
2

--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]13 4.02 of the Credit Agreement are satisfied
as of the date hereof.
 
Very truly yours,


[ACTUANT CORPORATION,
as the Company]
[FOREIGN SUBSIDIARY BORROWER,
as a Borrower]




By:  ________________________________
                                                                                      
Name:
Title:
 





--------------------------------------------------------------------------------

1 To be included only for Borrowings on the Effective Date.

--------------------------------------------------------------------------------

EXHIBIT H-2
 
FORM OF INTEREST ELECTION REQUEST
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
 
[10 South Dearborn
Chicago, Illinois 60603
Attention:  [_______]
Facsimile:  ([__]) [__]-[_____]]14
 
Re:  [Company]
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Actuant Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Foreign Subsidiary Borrower],]
specifies the following information with respect to such
[conversion][continuation] requested hereby:
 

1.
Borrower:

 

2.
Type of Borrowing of existing loan (ABR or Eurocurrency):

 

3.
Class of Borrowing of existing loan: [Revolver] [Term Loan]

 

4.
Principal amount of existing loan:

 

5.
Agreed Currency of existing loan:

 

6.
Interest Period (if applicable) of existing Borrowing:  __________

 

7.
Aggregate principal amount of resulting Borrowing:  __________

 

8.
Effective date of interest election (which shall be a Business Day):  __________

 


 
[Signature Page Follows]
 





--------------------------------------------------------------------------------

1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

--------------------------------------------------------------------------------

Very truly yours,




[ACTUANT CORPORATION,
as the Company]
[FOREIGN SUBSIDIARY BORROWER,
as a Borrower]




By: ___________________________________________________________
                                                                                     
Name:
Title:
 



